[pultemortgageexecutedame001.jpg]
Detroit\6661611\10\ AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (for Pulte
Mortgage LLC) dated as of September 4, 2015 among COMERICA BANK, as Agent, Lead
Arranger and a Buyer, THE OTHER BUYERS PARTY HERETO and PULTE MORTGAGE LLC, as
Seller



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame002.jpg]
-i- Detroit\6661611\10\ TABLE OF CONTENTS MASTER REPURCHASE AGREEMENT
.....................................................................................1 
1  APPLICABILITY AND DEFINED TERMS
......................................................................1  1.1. 
Applicability
............................................................................................................1 
1.2.  Defined Terms
.........................................................................................................2 
2  THE BUYERS’ COMMITMENTS
...................................................................................31 
2.1.  The Buyers’ Commitments to Purchase
................................................................31  2.2. 
Expiration or Termination of the Commitments
....................................................31  2.3.  Disbursement of
Purchase Prices
...........................................................................31 
2.4.  Swing Line Facility
................................................................................................32 
2.5.  Swing Line
Transactions........................................................................................32 
2.6.  Optional Termination, Reduction and Increase of Buyers’ Commitments
............34  3  INITIATION; TERMINATION.
.......................................................................................35 
3.1.  Seller Request; Agent Confirmation
......................................................................35  3.2. 
Request/Confirmation
............................................................................................36 
3.3.  Transaction Termination; Purchase Price Decrease
..............................................36  3.4.  Place for Payments of
Repurchase Prices
..............................................................37  3.5. 
Withdrawals from and Credits to Operating Account
...........................................37  3.6.  Purchase of Existing
Mortgage Loan Portfolio. ....................................................37 
3.7.  Disbursements from Repurchase Settlement Account
...........................................38  3.8.  Delivery of Additional
Mortgage Loans
................................................................38  3.9. 
Application of Purchase Price Decreases
..............................................................38  3.10. 
Defaulting Buyers
..................................................................................................38 
4  TRANSACTION LIMITS AND SUBLIMITS
.................................................................41  4.1. 
Transaction Limits
.................................................................................................41 
4.2.  Transaction Sublimits
............................................................................................41 
4.3.  Compliance
............................................................................................................43 
5  PRICE DIFFERENTIAL
...................................................................................................43 
5.1.  Pricing Rate
............................................................................................................43 
5.2.  Pricing Rate for Default Pricing Rate Purchased Loans
........................................43  5.3.  Price Differential Payment Due
Dates ...................................................................43 
5.4.  Adjustments to Buyer’s Price Differential based on Qualifying Balances
............44  6  MARGIN MAINTENANCE
.............................................................................................44 
6.1.  Margin Deficit
........................................................................................................44 
6.2.  Margin Call Deadline
.............................................................................................44 
6.3.  Application of Cash
...............................................................................................45 
6.4.  Increased Cost
........................................................................................................45 
6.5.  Capital Adequacy
...................................................................................................45 
6.6.  Market Valuations for Purchase Values
................................................................46  6.7. 
Provisions Relating to Daily Adjusting LIBOR Rate
............................................46 



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame003.jpg]
-ii- Detroit\6661611\10\ 7  TAXES
...............................................................................................................................47 
7.1.  Payments to be Free of Taxes; Withholding
..........................................................47  7.2.  Other Taxes
............................................................................................................47 
7.3.  Taxes
Indemnity.....................................................................................................47 
7.4.  Receipt
...................................................................................................................48 
7.5.  Non-Exempt Buyer
................................................................................................48 
7.6.  If Buyer Fails to Provide Form
..............................................................................49 
7.7.  Refunds
..................................................................................................................50 
7.8.  Survival
..................................................................................................................50 
8  INCOME AND ESCROW PAYMENTS; CONTROL
.....................................................50  8.1.  Income and Escrow
Payments
...............................................................................50 
8.2.  Income and Escrow Accounts
................................................................................51 
8.3.  Income and Escrow Accounts after Default
..........................................................51  9  FACILITY FEE;
AGENT’S FEE
......................................................................................51 
9.1.  Facility
Fee.............................................................................................................51 
9.2.  Agent’s
Fees...........................................................................................................51 
10  SECURITY INTEREST;
LICENSE..................................................................................51 
10.1.  Intent of the Parties
................................................................................................51 
10.2.  Remedies
................................................................................................................54 
11  SUBSTITUTION
...............................................................................................................55 
11.1.  Seller May Substitute Other Mortgage Loans with Notice to and Approval of
Agent
.................................................................................................................55 
11.2.  Payment to Accompany Substitution
.....................................................................55  12 
PAYMENT AND TRANSFER
.........................................................................................55 
12.1.  Immediately Available Funds; Notice to Custodian
..............................................55  12.2.  Payments to the Agent
...........................................................................................56 
12.3.  If Payment Not Made When Due
...........................................................................56 
12.4.  Payments Valid and Effective
................................................................................56 
12.5.  Pro Rata Distribution of Payments
........................................................................56  13 
SEGREGATION OF DOCUMENTS RELATING TO PURCHASED LOANS .............56  14 
CONDITIONS PRECEDENT
...........................................................................................57 
14.1.  Initial Purchase
.......................................................................................................57 
14.2.  Each Purchase
........................................................................................................59 
15  REPRESENTATIONS, WARRANTIES AND COVENANTS
.......................................60  15.1.  Buyers, Agent and Seller
Representations .............................................................60 
15.2.  Additional Seller
Representations..........................................................................60 
15.3.  Special Representations Relating to the Purchased Loans
....................................65  15.4.  Representations and Warranties
Relating to Specific Transactions ......................65  15.5.  Survival
..................................................................................................................66 



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame004.jpg]
-iii- Detroit\6661611\10\ 16  AFFIRMATIVE COVENANTS
.......................................................................................66 
16.1.  Office of Foreign Assets Control and USA Patriot Act
.........................................66  16.2.  Financial Statements
..............................................................................................67 
16.3.  Financial Statements Will Be Accurate
.................................................................68  16.4. 
Other Reports
.........................................................................................................68 
16.5.  Maintain Existence and Statuses; Conduct of Business
........................................69  16.6.  Compliance with Applicable
Laws ........................................................................69 
16.7.  Inspection of Properties and Books; Protection of Seller’s Proprietary
Information; Buyers’ Due Diligence of Seller
.......................................................69  16.8.  Notice of
Suits, Etc.
...............................................................................................71 
16.9.  Payment of Taxes, Etc.
..........................................................................................72 
16.10.  Insurance; Fidelity Bond
........................................................................................72 
16.11.  [Reserved.]
.............................................................................................................73 
16.12.  Subordination of Certain Indebtedness
..................................................................73  16.13. 
Certain Debt to Remain Unsecured
.......................................................................73 
16.14.  Promptly Correct Escrow Imbalances
...................................................................73  16.15. 
MERS Covenants
...................................................................................................73 
16.16.  Special Affirmative Covenants Concerning Purchased Loans
..............................74  16.17.  Coordination with Other Lenders/Repo
Purchasers and Their Custodians ...........75  16.18.  Financial Covenants
...............................................................................................75 
17  NEGATIVE COVENANTS
..............................................................................................76 
17.1.  No Merger
..............................................................................................................76 
17.2.  Limitation on Debt and Contingent Indebtedness
.................................................76  17.3.  Business
.................................................................................................................77 
17.4.  Liquidations, Dispositions of Substantial Assets
...................................................77  17.5.  Loans, Advances,
and Investments
........................................................................77 
17.6.  Use of Proceeds
......................................................................................................78 
17.7.  Transactions with Affiliates
...................................................................................78 
17.8.  Liens
.......................................................................................................................78 
17.9.  ERISA Plans
..........................................................................................................79 
17.10.  Change of Principal Office
....................................................................................79 
17.11.  Distributions
...........................................................................................................79 
17.12.  Limitations on Payments of Certain Debt
..............................................................79  17.13.  No
Changes in Accounting Practices or Fiscal Year
.............................................79  18  EVENTS OF DEFAULT; EVENT OF
TERMINATION .................................................79  18.1.  Events
of Default
...................................................................................................79 
18.2.  Transaction Termination
........................................................................................82 
18.3.  Termination by the Agent
......................................................................................82 
18.4.  Remedies
................................................................................................................82 
18.5.  Liability for Expenses and Damages
.....................................................................83  18.6. 
Liability for Interest
...............................................................................................83 
18.7.  Other Rights
...........................................................................................................83 
18.8.  Seller’s Repurchase Rights
....................................................................................83 
18.9.  Sale of Purchased Loans
........................................................................................83 



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame005.jpg]
-iv- Detroit\6661611\10\ 19  SERVICING OF THE PURCHASED LOANS
................................................................84  19.1. 
Servicing Released Basis
.......................................................................................84 
19.2.  Servicing and Subservicing
....................................................................................84 
19.3.  Escrow Payments
...................................................................................................85 
19.4.  Escrow and Income after Event of Default
............................................................85  19.5.  Servicing
Records
..................................................................................................85 
19.6.  Subservicer Instruction Letter
................................................................................85 
19.7.  Termination of Servicing
.......................................................................................86 
19.8.  Notice from Seller
..................................................................................................86 
19.9.  Seller Remains Liable
............................................................................................86 
19.10.  Backup Servicer
.....................................................................................................87 
19.11.  Successor Servicer
.................................................................................................87 
20  PAYMENT OF EXPENSES;
INDEMNITY.....................................................................88 
20.1.  Expenses
................................................................................................................88 
20.2.  Indemnity
...............................................................................................................88 
21  SINGLE AGREEMENT
....................................................................................................89 
22  RELATIONSHIPS AMONG THE AGENT AND THE BUYERS
..................................89  22.1.  Appointment of Agent
...........................................................................................89 
22.2.  Scope of Agent’s Duties
........................................................................................90 
22.3.  Limitation on Duty to Disclose
..............................................................................91 
22.4.  Authority of Agent to Enforce this Agreement
......................................................91  22.5.  Agent in its
Individual Capacity
............................................................................91 
22.6.  Actions Requiring All Buyers’ Consent
................................................................91  22.7. 
Actions Requiring Required Buyers’ Consent
.......................................................92  22.8.  Agent’s
Discretionary Actions
...............................................................................92 
22.9.  Buyers’ Cooperation
..............................................................................................93 
22.10.  Buyers’ Sharing Arrangement
...............................................................................93 
22.11.  Buyers’ Acknowledgment
.....................................................................................94 
22.12.  Agent Market Value Determinations
.....................................................................95  22.13. 
Agent’s Duty of Care, Express Negligence Waiver and Release
..........................95  22.14.  Calculations of Shares of Principal and
Other Sums .............................................96  22.15.  Successor
Agent
.....................................................................................................96 
22.16.  Merger of the Agent
...............................................................................................97 
22.17.  Participation; Assignment by
Buyers.....................................................................97 
22.18.  The Agent and the Buyers are the only Beneficiaries of this Section
...................99  22.19.  Knowledge of Default
..........................................................................................100 
22.20.  No Reliance on Agent’s Customer Identification Program
.................................100  22.21.  Other Titles
..........................................................................................................100 
22.22.  Other Agreements
................................................................................................101 
23  NOTICES AND OTHER COMMUNICATIONS; ELECTRONIC TRANSMISSIONS101  24 
MISCELLANEOUS
........................................................................................................103 
24.1.  Further
Assurances...............................................................................................103 



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame006.jpg]
-v- Detroit\6661611\10\ 24.2.  Agent as Attorney in Fact
....................................................................................104 
24.3.  Wires to
Seller......................................................................................................104 
24.4.  Wires to Agent
.....................................................................................................104 
24.5.  Receipt; Available Funds
.....................................................................................104 
24.6.  Privacy of Customer Information
........................................................................104  25 
ENTIRE AGREEMENT; SEVERABILITY
...................................................................105  26 
NON-ASSIGNABILITY; TERMINATION
...................................................................105  26.1. 
Limited Assignment
.............................................................................................105 
26.2.  Remedies
Exception.............................................................................................106 
26.3.  Agreement Termination
.......................................................................................106 
27  COUNTERPARTS
..........................................................................................................106 
28  GOVERNING LAW, JURISDICTION AND VENUE
..................................................107  29  WAIVER OF JURY TRIAL
............................................................................................107 
30  RELATIONSHIP OF THE PARTIES
.............................................................................108 
31  NO WAIVERS, ETC
.......................................................................................................108 
32  USE OF EMPLOYEE PLAN ASSETS
...........................................................................108 
32.1.  Prohibited Transactions
.......................................................................................108 
32.2.  Audited Financial Statements Required
...............................................................109  32.3. 
Representations
....................................................................................................109 
33  INTENT
...........................................................................................................................109 
33.1.  Transactions are Repurchase Agreements and Securities Contracts
..................109  33.2.  Contractual Rights, Etc.
.......................................................................................109 
33.3.  FDIA
....................................................................................................................109 
33.4.  Master Netting Agreement
...................................................................................110 
34  DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS ....................110 
34.1.  Parties not Protected by SIPA or Insured by FDIC or NCUSIF
..........................110  34.2.  SIPA Does Not Protect Government
Securities Broker or Dealer Counterparty
........................................................................................................110 
34.3.  Transaction Funds Are Not Insured Deposits
......................................................110  35  USA PATRIOT ACT
NOTIFICATION
.........................................................................110 
36  WAIVER OF FEES, COSTS AND EXPENSES
............................................................110  37  AMENDED AND
RESTATED
......................................................................................111 



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame007.jpg]
-vi- Detroit\6661611\10\ EXHIBITS AND SCHEDULES Exhibit A Form of
Request/Confirmation Exhibit B Form of Compliance Certificate Exhibit C List of
Subsidiaries of the Seller as of the Effective Date Exhibit D Form of
Corporation Tax Treatment Certificate Exhibit E Form of Assignment and
Assumption Exhibit F Form of Repurchase and Indemnification Report Exhibit G
Form of Repurchase Settlement Account Disbursement Request Schedule AI Approved
Investors Schedule AR Authorized Seller Representatives List Effective as of
September 4, 2015 Schedule BC The Buyers’ Committed Sums Schedule BP List of
Basic Papers Schedule DQ Disqualifiers Schedule EL Eligible Loans Schedule 1.2
Deposit Accounts Schedule 15.2(f) Material Adverse Changes and Contingent
Liabilities Schedule 15.2(g) Pending Litigation Schedule 15.2(n) Existing Liens
Schedule 15.2(s) Compliance Information Schedule 15.3 Special Representations
and Warranties with Respect to each Purchased Loan Schedule 23 Buyers’ Addresses
for Notice as of September 4 2015



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame008.jpg]
Detroit\6661611\10\ AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT THIS
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT is made and entered into as of
September 4, 2015, between and among Pulte Mortgage LLC, a Delaware limited
liability company (the “Seller”), and Comerica Bank, as Agent and representative
of itself as a Buyer and the other Buyers (the “Agent” and sometimes “Comerica
Bank”), and the other Buyers, as defined in Section 1.2. RECITALS 1
Applicability and Defined Terms. 1.1. Applicability. From time to time the
parties hereto may enter into transactions in which the Seller agrees to
transfer to the Agent on behalf of the Buyers, Eligible Loans on a servicing
released basis against the transfer of funds by the Buyers, with a simultaneous
agreement by the Buyers to transfer to the Seller such Eligible Loans at a date
certain or on demand in the event of termination pursuant to Section 18.2
hereof, or if no demand is sooner made, on the Termination Date, against the
transfer of funds by the Seller. Each such transaction shall be referred to
herein as a “Transaction” and shall be governed by this Agreement, as
hereinafter defined. Comerica Bank has also agreed to provide a separate
revolving swing line repurchase facility to initially and temporarily purchase
Eligible Loans pending their purchase by all of the Buyers pursuant to this
Agreement. The parties hereby specifically declare that it is their intention
that this Amended and Restated Master Repurchase Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Agreement,”
which term includes the preamble above) and the purchases of Eligible Loans made
pursuant to it (under both its regular and swing line provisions) are to be
treated as repurchase transactions under the Title 11 of the United States Code,
as amended (the “Bankruptcy Code”), including all rights that accrue to the
Buyers by virtue of sections 559, 561 and 562 of the Bankruptcy Code. This
Agreement also contains lien provisions with respect to the Purchased Loans so
that if, contrary to the intent of the parties, any court of competent
jurisdiction characterizes any Transaction as a financing, rather than a
purchase, under applicable law, including the applicable provisions of the
Bankruptcy Code, the Agent is deemed to have a first priority perfected security
interest in and to the Purchased Loans to secure the payment and performance of
all of the Seller’s Obligations under this Agreement and the other Repurchase
Documents. The Buyers’ agreement to establish and continue the revolving
repurchase facilities, and Comerica Bank’s agreement to establish and continue
such revolving swing line repurchase facility, are each made upon and subject to
the terms and conditions of this Agreement. If there is any conflict or
inconsistency between any of the terms or provisions of this Agreement and any
of the other Repurchase Documents, this Agreement shall govern and control. If
there is any conflict between any provision of this Agreement and any later
supplement, amendment, restatement or replacement of it, then the latter shall
govern and control.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame009.jpg]
2 Detroit\6661611\10\ 1.2. Defined Terms. Except where otherwise specifically
stated, capitalized terms used in this Agreement and the other Repurchase
Documents have the meanings assigned to them below or elsewhere in this
Agreement. “Accepted Servicing Practices” means, with respect to any Mortgage
Loan, (a) those mortgage loan servicing standards and procedures in accordance
with all applicable state, local and federal laws, rules and regulations and
(b)(i) the mortgage loan servicing standards and procedures prescribed by Fannie
Mae and Freddie Mac, in each case as set forth in the Fannie Mae Servicing Guide
or Freddie Mac Servicing Guide, as applicable, and in the directives or
applicable publications of such agencies, as such may be amended or supplemented
from time to time, or (ii) with respect to any Mortgage Loans and any matters or
circumstances as to which no such standard or procedure applies, the servicing
standards, procedures and practices the Seller uses with respect to its own
assets as of the date of this Agreement, subject to reasonable changes.
“Additional Purchased Loans” means Eligible Loans transferred by the Seller to
the Buyers pursuant to, and as defined in, Section 6.1(a). “Adjusted Tangible
Net Worth” means, as of any date, the sum of (a) all assets of the Seller and
the Subsidiaries on a Consolidated basis, minus (b) the sum of (i) Total
Liabilities (excluding Qualified Subordinated Debt), (ii) all assets of the
Seller and the Subsidiaries that would be classified as intangible assets under
GAAP, including, but not limited to, subscribed stock, goodwill (whether
representing the excess of cost over book value of assets acquired or
otherwise), patents, trademarks, trade names, copyrights, franchises, licenses
and (iii) unsecured notes and accounts receivable due from stockholders,
directors, officers, members, employees, Affiliates or other related Persons
(other than Parent and Subsidiaries), and (iv) loans held for investment and
real estate acquired by foreclosure or deed in lieu of foreclosure, net of
reserves. “Affiliate” means and includes, with respect to a specified Person,
any other Person: (a) that directly or indirectly through one or more
intermediaries Controls, is Controlled by or is under common Control with the
specified Person (in this definition only, the term “Control” means having the
power to set or direct management policies, directly or indirectly); (b) that is
a director, trustee, partner, member or executive officer of the specified
Person or serves in a similar capacity in respect of the specified Person; (c)
of which the specified Person is a director, trustee, partner, member or
executive officer or with respect to which the specified Person serves in a
similar capacity and over whom the specified Person, either alone or together
with one or more other Persons similarly situated, has Control; (d) that,
directly or indirectly through one or more intermediaries, is the beneficial
owner of ten percent (10%) or more of any class of equity securities — which
does not include any MBS — of the specified Person; or



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame010.jpg]
3 Detroit\6661611\10\ (e) of which the specified Person is directly or
indirectly the owner of ten percent (10%) or more of any class of equity
securities of the specified Person. “Aged Mortgage Loan” shall mean a Mortgage
Loan that is an Eligible Mortgage Loan, and with respect to which each of the
following statements shall be accurate and complete (and Seller by including
such Mortgage Loan in any computation of the Sublimits shall be deemed to so
represent and warrant to the Agent as of the date of such computation): (a) Such
Mortgage Loan is an Eligible Mortgage Loan; (b) Such Mortgage Loan was
originally funded in a Transaction under the Conforming Loan Sublimit or the FHA
Low FICO Score Loan Sublimit; (c) Immediately prior to becoming an Aged Mortgage
Loan, such Mortgage Loan was included in the Conforming Mortgage Loan Sublimit
or the FHA Low FICO Score Loan Sublimit; and (d) Except for the expiration of
the Repurchase Date applicable to such Mortgage Loan prior to the transfer of
such Mortgage Loan to the Aged Mortgage Loan Sublimit from the Conforming
Mortgage Loan Sublimit or the FHA Low FICO Score Loan Sublimit, as applicable,
such Mortgage Loan would continue to be eligible under the Repurchase Agreement
as a Conforming Mortgage Loan or an FHA Low FICO Score Mortgage Loan, as
applicable. “Aged Mortgage Loan Sublimit” is defined in the table set forth in
Section 4.2(a). “Agency” means Ginnie Mae, Fannie Mae or Freddie Mac. “Agency
MBS” means MBS issued or guaranteed as to timely payment of principal and
interest by Ginnie Mae, Fannie Mae or Freddie Mac. “Agent” is defined above.
“Agent’s Fees” is defined in Section 9.2. “Aggregate Outstanding Purchase Price”
means as of any Determination Date, an amount equal to the sum of the Purchase
Prices for all Purchased Loans included in all Open Transactions. “Agreement” is
defined in the Recitals. “Applicable Margin” means (a) for the Daily Adjusting
LIBOR Rate, two and three eighths percent (2.375%) per annum, and (b) for the
Prime Reference Rate, one and twenty five hundredths percent (1.25%) per annum.
“Approved Investor” means Ginnie Mae, Fannie Mae, Freddie Mac and any of the
Persons listed on Schedule AI, as it may be supplemented or amended from time to
time by



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame011.jpg]
4 Detroit\6661611\10\ agreement of the Seller and the Agent; provided, that (a)
persons listed on Schedule AI shall be Approved Investors only with respect to
the type(s) of Mortgage Loans for which they are specified as an “Approved
Investor” on Schedule AI, and (b) if the Agent shall give notice to the Seller
of the Agent’s reasonable disapproval of any Approved Investor(s) named in the
notice, the Approved Investor(s) so named shall no longer be (an) Approved
Investor(s) from and after the time when the Agent sends that notice to the
Seller or such later date as may be specified by the Agent in its sole
discretion. “Approved MBS Custodian” is defined in Section 1.1 of the Custody
Agreement. “Approved MBS Custodian Account” is defined in Section 1.1 of the
Custody Agreement. “Authorized Seller Representative” means a representative of
the Seller duly designated by all requisite corporate action to execute any
certificate, schedule or other document contemplated or required by this
Agreement or the Custody Agreement on behalf of the Seller and as its act and
deed. A list of Authorized Seller Representatives current as of the Effective
Date is attached as Schedule AR. The Seller will provide an updated list of
Authorized Seller Representatives to the Agent and the Custodian promptly
following each addition to or subtraction from such list, and the Agent, the
Buyers and the Custodian shall be entitled to rely on each such list until such
an updated list is received by the Agent and the Custodian. “Backup Servicer”
means any Person designated by the Agent, in its sole discretion, to act as a
backup servicer of the Purchased Loans in accordance with Section 19.10.
“Bankruptcy Code” is defined in the Recitals. “Basic Papers” means all of the
Loan Papers that must be delivered to the Custodian (in the case of Dry Loans,
prior to the related Purchase Date and, in the case of Wet Loans, on or before
the seventh (7th) Business Day after the related Purchase Date) in order for any
particular Purchased Loan to continue to have Market Value. Schedule BP lists
the Basic Papers. “Business Day” means any day, other than a Saturday, Sunday or
any other day designated as a holiday under Federal or applicable State statute
or regulation, on which Agent is open for all or substantially all of its
domestic and international business (including dealings in foreign exchange) in
Detroit, Michigan, and, in respect of notices and determinations relating to the
Daily Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are
also carried on in the London interbank market and on which banks are open for
business in London, England.. “Buyer” means Comerica Bank and such other Person
from time to time party to this agreement as a “Buyer.” Persons who are
currently Buyers on any day shall be listed as Buyers in Schedule BC in effect
for that day. “Buyer Affiliate” means (a) with respect to any Buyer, (i) an
Affiliate of such Buyer or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in securities and mortgage reverse repurchase agreements, bank loans
and similar financial arrangements in the ordinary course of its business and is
administered or managed by such Buyer or an Affiliate of such Buyer and (b) with
respect



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame012.jpg]
5 Detroit\6661611\10\ to any Buyer that is a fund which invests in securities
and mortgage reverse repurchase agreements, bank loans and similar financial
arrangements, any other fund that invests in securities and mortgage reverse
repurchase agreements, bank loans and similar financial arrangements and is
managed by the same investment advisor as such Buyer or by an Affiliate of such
investment advisor. “Buyers’ Margin Percentage” means: (a) for Conforming
Mortgage Loans (other than Aged Mortgage Loans), ninety-seven percent (97%); (b)
for FHA Low FICO Score Mortgage Loans (other than Aged Mortgage Loans),
ninety-seven percent (97%); (c) for Jumbo Mortgage Loans, ninety-seven percent
(97%); (d) for Aged Mortgage Loans, ninety-seven percent (97%); (e) for Second
Mortgage Loans, fifty percent (50%); (f) for Discretionary Loans, the Buyer’s
Margin Percentage for the underlying type of Purchased Loan which would apply if
such Mortgage Loan met the requirements waived by Agent under Section 22.8; and
(g) for Wet Loans, the Buyer’s Margin Percentage for the underlying type of
Purchased Loan which would apply if such Purchased Loan were a Dry Loan. “Cash
Equivalents” means and includes, on any day: (a) any evidence of debt issued by
the United States government or any agency thereof, or guaranteed as to the
timely payment of principal and interest by the United States government, and
maturing ninety (90) days or less after that day; and (b) any demand deposit,
time deposit, certificate of deposit or banker’s acceptance maturing not more
than ninety (90) days after that day and issued by a commercial bank that either
(i) is insured by the Federal Deposit Insurance Corporation or (ii) is a member
of the Federal Reserve System and has a combined unimpaired capital and surplus
and unimpaired undivided profits of not less than Two Hundred Fifty Million
Dollars ($250,000,000); and (c) money market and cash accounts and money market
funds which are invested in investments of the types described above or in
commercial paper maturing no more than 90 days from the date of creation thereof
and which is rated at least “A-1” by Standard & Poor’s Corporation or at least
“P-1” by Moody’s Investors Service, Inc. “Central Elements” means and includes
the value of a substantial part of the Purchased Loans; the prospects for
payment of each portion of the Repurchase Price, both Purchase Price and Price
Differential, when due; the validity or enforceability of this Agreement and the
other



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame013.jpg]
6 Detroit\6661611\10\ Repurchase Documents and, as to any Person referred to in
any reference to the Central Elements, such Person’s property, business
operations, financial condition and ability to fulfill and perform its
obligations under this Agreement and the other Repurchase Documents to which it
is a party, each taken as a whole, and such Person’s prospects of continuing in
business as a going concern. “Certified Copy” means a copy of an original Basic
Paper or Supplemental Paper accompanied by (or on which there is stamped) a
certification by an officer of either a title insurer or an agent of a title
insurer (whether a title agency or a closing attorney) or, except where
otherwise specified below, by an Authorized Seller Representative or an officer
of the Servicer (if other than the Seller) or subservicer of the relevant
Mortgage Loan, that such copy is a true copy of the original and (if applicable)
that the original has been sent to the appropriate governmental filing office
for recording in the jurisdiction where the related Mortgaged Premises are
located. Each such certification shall be conclusively deemed to be a
representation and warranty by the certifying officer, agent, Authorized Seller
Representative or officer of the relevant Servicer or subservicer, as
applicable, to the Agent, the Buyers and the Custodian upon which each may rely.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or introduction of any applicable Legal Requirement
now or hereafter in effect and whether or not applicable to any Buyer or Agent
on such date, (b) any change in any applicable Legal Requirement or in the
interpretation or application thereof by any Governmental Authority, or (c) the
issuance, making or implementation by any Governmental Authority of any
interpretation, administration, request, regulation, guideline, or directive
(whether or not having the force of law), including any risk-based capital
guidelines. For purposes of this definition, (x) a change in any Legal
Requirement or in the interpretation, application, administration or
implementation thereof, shall include, without limitation, any change made or
which becomes effective on the basis of a Legal Requirement or any
interpretation, administration or implementation thereof then in force, the
effective date of which change is delayed by the terms of such Legal Requirement
or interpretation, administration or implementation thereof, (y) the Dodd-Frank
Wall Street Reform and Consumer Protection Act (Pub. L. 111-203, H.R. 4173) and
all requests, rules, regulations, guidelines, interpretations or directives
promulgated thereunder or issued in connection therewith shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted, issued or promulgated,
and (z) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case pursuant to Basel III, shall each be deemed to be a "Change in
Law", regardless of the date enacted, adopted, issued or implemented. “Change of
Control” in respect of the Seller means the occurrence of Parent not owning
directly, or indirectly, 100% of the issued and outstanding ownership interests
of the Seller. “Collateral” has the meaning given the term in Section 10.1.
“Commitment” means, for each Buyer, its commitment under Section 2.1, subject to
reduction or increase as described in Section 2.6, to fund its Funding Share of
Transactions, limited to such Buyer’s Committed Sum.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame014.jpg]
7 Detroit\6661611\10\ “Committed Sum” means, for any day, the maximum total
amount a Buyer is committed to fund for the purchase from the Seller of Eligible
Loans on a revolving basis pursuant to this Agreement, on its terms and subject
to its conditions. From the Effective Date of this Agreement through the
Termination Date or such other date (if any) when all or any of them is changed
by operation of the provisions of any agreement or Legal Requirement, the
Committed Sums for the Buyers are as set forth on Schedule BC, as it may be
amended and restated from time to time. “Competitor” means an entity which (a)
either (i) competes with the Parent or its Affiliates in the home building
business, or (ii) is in the business of making, purchasing, holding or otherwise
investing in residential Mortgage Loans in the ordinary course of its business,
and (b) is not in the business of making, purchasing, holding or otherwise
investing in commercial loans or similar extensions of credit in the ordinary
course of its business. “Conforming Mortgage Loan” means a first priority
Single-family residential Mortgage Loan (a) that is FHA insured, VA guaranteed,
a conventional mortgage loan that fully conforms to all Agency underwriting and
other requirements, or a Housing Authority Loan, and (b) the obligor for which
has a FICO Score of not less than (i) if a Housing Authority Loan, 600, or (ii)
if not a Housing Authority Loan, 620. “Conforming Loan Sublimit” is defined in
Section 4.2(a). “Consolidated” refers to the consolidation of any Person, in
accordance with GAAP, with its properly consolidated subsidiaries. References
herein to a Person’s Consolidated financial statements refer to the consolidated
financial statements of such Person and its properly consolidated subsidiaries.
“Contingent Indebtedness” of any Person at a particular date means the sum
(without duplication) at such date of (a) all obligations of such Person in
respect of letters of credit, acceptances, or similar obligations issued or
created for the account of such Person, (b) all obligations of such Person under
any contract, agreement or understanding of such Person pursuant to which such
Person guarantees, or in effect guarantees, any indebtedness or other
obligations of any other Person in any matter, whether directly or indirectly,
contingently or absolutely, in whole or in part (excluding such Person’s
contingent liability as endorser of negotiable instruments for collection in the
ordinary course of business), (c) all liabilities secured by any Lien on any
property owned by such Person, whether or not such Person has assumed or
otherwise become liable for the payment thereof and (d) any liability of such
Person or any Affiliate thereof in respect of unfunded vested benefits under any
ERISA Plan, in each case excluding any such liabilities or obligations that
constitute Debt. “Corporation Tax Treatment Certificate” is defined in Section
7.5(a). “Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement for the purpose of hedging the currency risk associated
with the Seller’s and its Subsidiaries’ operations and not for speculative
purposes.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame015.jpg]
8 Detroit\6661611\10\ “Custodian” means The Bank of New York Mellon Trust
Company, N.A., as Custodian under the Custody Agreement, or any successor
custodian under the Custody Agreement acceptable to the Agent. “Custodian’s
Fees” are the fees to be paid by the Seller to the Custodian for its services
under the Custody Agreement, as provided for in the Custody Agreement or by a
separate agreement. Such fees are separate from and in addition to other fees to
be paid to the Buyers and the Agent provided for in this Agreement. “Custody
Agreement” means the Amended and Restated Custody Agreement dated as of
September 4, 2015 by and among the Agent, the Seller and the Custodian, as it
may be supplemented, amended or restated from time to time. “Customer” means and
includes each maker of a Mortgage Note and each cosigner, guarantor, endorser,
surety and assumptor thereof, and each mortgagor or grantor under a Mortgage,
whether or not such Person has personal liability for its payment of the
Mortgage Loan evidenced or secured thereby, in whole or in part. “Daily
Adjusting LIBOR Rate” means, for any day, a per annum interest rate which is
equal to the Applicable Margin plus quotient of the following: (a) for any day,
the per annum rate of interest determined on the basis of the rate for deposits
in United States Dollars for a period equal to one (1) month appearing on Page
BBAM of the Bloomberg Financial Markets Information Service as of 11:00 a.m.
(Detroit, Michigan time) (or as soon thereafter as practical) on such day, or if
such day is not a Business Day, on the immediately preceding Business Day. In
the event that such rate does not appear on Page BBAM of the Bloomberg Financial
Markets Information Service (or otherwise on such Service) on any day, the
“Daily Adjusting LIBOR Rate” for such day shall be determined by reference to
such other publicly available service for displaying eurodollar rates as may be
reasonably selected by Agent, or, in the absence of such other service, the
“Daily Adjusting LIBOR Rate” for such day shall, instead, be determined based
upon the average of the rates at which Agent is offered dollar deposits at or
about 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter as practical),
on such day, or if such day is not a Business Day, on the immediately preceding
Business Day, in the interbank eurodollar market in an amount comparable to the
principal amount outstanding hereunder and for a period of one (1) month;
divided by (b) 1.00 minus the maximum rate (expressed as a decimal) on such day
at which Agent is required to maintain reserves on “Euro-currency Liabilities”
as defined in and pursuant to Regulation D of the Board of Governors of the
Federal Reserve System or, if such regulation or definition is modified, and as
long as Agent is required to maintain



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame016.jpg]
9 Detroit\6661611\10\ reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category. “Debt” means, with respect to any Person, on any day, the sum of the
following (without duplication): (a) all of that Person’s debt or other
obligations which, in accordance with GAAP, should be included in determining
total liabilities as shown on the liabilities side of that Person’s balance
sheet for that day; (b) all of that Person’s debt or other obligations for
borrowed money or for the deferred purchase price of property or services,
except that non-recourse MBS Debt arising out of transactions structured to
qualify for GAAP sale treatment shall be excluded; (c) all of any other Person’s
debt or other obligations for borrowed money or for the deferred purchase price
of property or services in respect of which such Person is liable, contingently
or otherwise, to pay or advance money or property as guarantor, surety, endorser
or otherwise (excluding such Person’s contingent liability as endorser of
negotiable instruments for collection in the ordinary course of business), or
which such Person has agreed to purchase or otherwise acquire; (d) the aggregate
principal balance, or repurchase price obligation, of that Person under
repurchase agreements, reverse repurchase agreements, mortgage warehouse lines
of credit, sale/buy-back agreements or like arrangements; (e) all debt for
borrowed money or for the deferred purchase price of property or services
secured by a Lien on any property owned or being purchased by that Person (even
though that Person has not assumed or otherwise become liable for the payment of
such debt) to the extent that such debt would not be otherwise counted as a
liability for purposes of determining that Person’s net worth and to the extent
that such debt is less than or equal to the net book value of such property; and
(f) net payment obligations of that Person in respect of any exchange traded or
over the counter derivative transaction, including any Hedge Agreement whether
entered into for hedging or speculative purposes; provided that, for purposes of
this Agreement, there shall be excluded from the calculation of Debt for that
day both (i) such Person’s obligations to pay to another Person any sums
collected and held by the subject Person (as loan servicer, escrow agent or
collection agent or in a similar capacity) for the account of such other Person,
and (ii) Qualified Subordinated Debt. “Debtor Relief Laws” means the Bankruptcy
Code, and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame017.jpg]
10 Detroit\6661611\10\ “Default” means the occurrence of any event or existence
of any condition that, but for the giving of notice, the lapse of time or both,
would constitute an Event of Default. “Default Pricing Rate” means, on any day
and with respect to any Transaction, a rate per annum equal to the otherwise
applicable Pricing Rate plus three percent (3.0%) per annum. “Defaulting Buyer”
means any Buyer, as determined by the Agent, that has (a) failed to fund any
portion of its Transactions (including any Swing Line Transactions syndicated
pursuant to Section 2.5) within two Business Days of the date required to be
funded by it hereunder, (b) notified the Seller, the Agent or any Buyer in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement, other
mortgage repurchase agreements or any agreements in which it commits to extend
credit, (c) failed, within two Business Days after request by the Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Transactions and participations in then
outstanding Swing Line Transactions (provided that such Buyer shall cease to be
a Defaulting Buyer pursuant to this clause (c) upon receipt of such written
confirmation by the Agent), (d) otherwise failed to pay over to the Agent or any
other Buyer any other amount required to be paid by it hereunder within two
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Buyer shall not be a
Defaulting Buyer solely by virtue of the ownership or acquisition of any equity
interest in that Buyer or any direct or indirect parent company thereof by a
Governmental Authority, so long as such ownership interest does not result in or
provide such Buyer with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Buyer (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Buyer. Any determination by the Agent that a Buyer is a Defaulting Buyer under
any one or more of clauses (a) through (e) above shall be conclusive and binding
absent manifest error, and such Buyer shall be deemed to be a Defaulting Buyer
upon delivery of written notice of such determination to the Seller, Swing Line
Buyer and each Buyer. “Determination Date” means the date as of, or for, which a
specified characteristic of a Mortgage Loan or other subject matter is being
determined for purposes of a provision of this Agreement or another Repurchase
Document. “Discretionary Loans” means Mortgage Loans approved for purchase by
the Agent or with respect to which Agent has provided a waiver pursuant to
Section 22.8. “Discretionary Loan Sublimit” is defined in the table set forth in
Section 4.2(c). “Disqualifier” means any of the circumstances or events
affecting Purchased Loans that are described on Schedule DQ.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame018.jpg]
11 Detroit\6661611\10\ “Dry Loan” means an Eligible Loan originated by the
Seller that has been closed, funded and qualifies without exception as an
Eligible Loan, including satisfying the requirement that all of its Basic Papers
have been delivered to the Custodian. “Effective Date” means September 4, 2015.
“Electronic Agent” means MERSCORP, Inc. or its successor in interest or assigns.
“Electronic Tracking Agreement” means a written Electronic Tracking Agreement
among the Seller, the Agent, MERS and the Electronic Agent, in form and
substance acceptable to the Seller and the Agent, as it may be supplemented,
amended, restated or replaced from time to time. “Electronic Transmission” means
each document, instruction, authorization, file, information and any other
communication transmitted, posted or otherwise made or communicated by e-mail or
E-Fax, or otherwise to or from an E-System or other equivalent service.
“Eligible Assignee” means (a) a Buyer; (b) a Buyer Affiliate; or (c) any other
Person (other than a natural person) approved by the (i) Agent and Swing Line
Buyer, and (ii) unless an Event of Default has occurred and is continuing, the
Seller (each such approval not to be unreasonably withheld or delayed); provided
that (x) notwithstanding the foregoing, “Eligible Assignee” shall not include
any natural person, the Seller, or any of the Seller’s Affiliates or
Subsidiaries, (y) no assignment shall be made to a Defaulting Buyer (or a Person
who would be a Defaulting Buyer if such Person was a Buyer hereunder) without
the consent of Agent and Seller; and (z) that notwithstanding clause (c)(ii) of
this definition, so long as no Event of Default has occurred and is continuing,
no assignment shall be made to a Competitor without the consent of the Seller,
which consent may be withheld in its sole discretion. “Eligible Loans” is
defined on Schedule EL. “Eligible Loans Report” is defined in the Custody
Agreement. “ERISA” means the Employee Retirement Income Security Act of 1974 and
any successor statute, as amended from time to time, and all rules and
regulations promulgated under it. “ERISA Affiliates” means all members of the
group of corporations and trades or businesses (whether or not incorporated)
that, together with the Seller, are treated as a single employer under Section
414 of the Internal Revenue Code. “ERISA Plan” means any pension benefit plan
subject to Title IV of ERISA or Section 412 of the Internal Revenue Code
maintained or contributed to by the Seller or any ERISA Affiliate with respect
to which the Seller has a fixed or contingent liability. “Escrow Account” means
the Escrow Account established by the Seller with a bank reasonably satisfactory
to the Agent under Section 8, and subject to the control of the Agent into



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame019.jpg]
12 Detroit\6661611\10\ which amounts paid for escrow accumulation under
Purchased Loans are paid for purposes of paying taxes, insurance and other
appropriate escrow charges. “E-System” means any electronic system and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Agent, any of its Affiliates or any other Person,
providing for access to data protected by passcodes or other security system.
“Event of Default” is defined in Section 18.1. “Event of Insolvency” means, as
to any Person: (a) such Person has commenced as debtor any case or proceeding
under any bankruptcy, insolvency, reorganization, moratorium, delinquency,
arrangement, readjustment of debt, liquidation, dissolution, or similar law of
any jurisdiction whether now or hereafter in effect, or consents to the filing
of any petition against it under such law, or petitions for, causes or consents
to the appointment or election of a receiver, conservator, liquidator, trustee,
sequestrator, custodian or similar official for such Person or any substantial
part of its property, or an order for relief is entered under the Bankruptcy
Code; or any of such Person’s property is sequestered by court or order; or the
convening by such Person of any meeting of creditors for purposes of commencing
any such case or proceeding or seeking such an appointment or election; (b) the
commencement of any such case or proceeding against such Person, or another
Person’s seeking an appointment or election of a receiver, conservator,
liquidator, trustee, sequestrator, custodian or similar official for such
Person, or any substantial part of its property, or the filing against the such
Person of an application for a protective decree under the provisions of SIPA
which (i) is consented to or not timely contested by such Person, (ii) results
in the entry of an order for relief, such an appointment or election, the
issuance of such a protective decree, or the entry of an order having a similar
effect or (iii) is not dismissed within sixty (60) days; (c) the making by such
Person of a general assignment for the benefit of creditors; or (d) the
inability of such Person to, or the admission by such Person of its inability or
its intention not to, pay its debts as they become due. “Exception Report” is
defined in the Custody Agreement. “Excluded Swap Obligation” shall mean any
obligation of Seller to any Buyer with respect to a “swap,” as defined in
Section 1a(47) of the Commodity Exchange Act (“CEA”), if and to the extent that
Seller’s guaranteeing of, or granting of a security interest or lien to secure,
such swap obligation, is or becomes illegal under the CEA, or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof), by virtue of Seller’s
failure for any reason to constitute an “eligible contract participant,” as
defined in Section 1a(18) of the CEA and the regulations thereunder, at the time
such guarantee or such security interest grant becomes effective with respect to
such swap obligation. If any such swap obligation arises under a master
agreement governing more than



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame020.jpg]
13 Detroit\6661611\10\ one swap, the foregoing exclusion shall apply only to
those swap obligations that are attributable to swaps in respect of which
Seller’s guaranteeing of, or granting of a security interest or lien to secure,
such swaps is or becomes illegal. “Excluded Taxes” is defined in Section 7.5.
“Facility Fee” is defined in Section 9.1. “Fannie Mae” means Federal National
Mortgage Association and any successor thereto or to the functions thereof.
“Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by Agent, all as conclusively determined by the Agent, such sum to be
rounded upward, if necessary, in the discretion of the Agent, to the nearest
whole multiple of 1/100th of 1%. “Fee Letter” means that certain letter dated as
of September 3, 2015, from the Agent to the Seller. “FHA” means the Federal
Housing Administration and any successor. “FHA Low FICO Score Mortgage Loan”
means a Mortgage Loan that would be a Conforming Mortgage Loan except that the
FICO Score for the obligor of such Mortgage Loan does not meet the requirements
of Paragraph (b) of the definition of Conforming Mortgage Loan. “FHA Low FICO
Score Loan Sublimit” is defined in the table set forth in Section 4.2(c).
“Freddie Mac” means the Federal Home Loan Mortgage Corporation and any successor
thereto or to the functions thereof. “FICA” means the Federal Insurance
Contributions Act. “FICO” means Fair Isaac Corporation and, where used in this
Agreement, refers to the credit scoring system developed by that company or to
any other Customer credit scoring system whose use by the Seller (for purposes
of this Agreement and the Transactions) has been specifically approved in
writing by the Agent. “File” means a file in the possession of the Custodian
containing all of the Loan Papers for the relevant type of Mortgage Loan. File
is referred to as “Purchased Loan File” in the Custody Agreement. “Financial
Statements” is defined in Section 15.2(f).



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame021.jpg]
14 Detroit\6661611\10\ “Fronting Exposure” shall mean, at any time there is an
Defaulting Buyer, with respect to the Swing Line Buyer, such Defaulting Buyer’s
Percentage of outstanding Swing Line Transactions made by the Swing Line Buyer.
“Funding Account” means the Seller’s non-interest bearing demand deposit account
maintained with Comerica Bank and described in Schedule 1.2 into which the Agent
may transfer funds (funds paid by the Buyers as Purchase Price) and from which
the Seller is authorized to disburse funds in accordance with the terms and
conditions of this Agreement so long as no Event of Default exists or will
result therefrom. After the occurrence and during the continuance of an Event of
Default, Seller shall have no further access to the Funding Account, the Funding
Account shall be under the exclusive control of the Agent, and the Funding
Account shall be subject to setoff by the Agent for Pro Rata distribution to the
Buyers. “Funding Share” means, for each Buyer, that proportion of the sum of the
original Purchase Prices for the Mortgage Loans to be purchased in a Transaction
that bears the same ratio to the total amount of such sum as that Buyer’s
Committed Sum bears to the Maximum Aggregate Commitment. “GAAP” means, for any
day, generally accepted accounting principles, applied on a consistent basis,
stated in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants, or in statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by another entity or entities as may be approved by a significant
segment of the accounting profession, that are applicable to the circumstances
for that day. The requirement that such principles be applied on a consistent
basis means that the accounting principles observed in a current period shall be
comparable in all material respects to those applied in an earlier period, with
the exception of changes in application to which the Seller’s independent
certified public accountants have agreed and which changes and their effects are
summarized in the subject company’s financial statements following such changes.
If (a) at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in this Agreement and (b) the Seller or
the Required Buyers regard such change(s) as adverse to their respective
interests, then upon written notice by the Seller to Agent, or by the Agent or
the Required Buyers to the Seller, the parties to this Agreement shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Buyers); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Seller shall provide to the Agent and Buyers Seller’s financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP,
provided that neither the Agent nor any of the Buyers shall be obligated to
commence, continue or conclude any such negotiation or to execute any such
supplement or amendment after any Event of Default has occurred (other than an
Event of Default caused by such change) that has not been cured by the Seller or
that the Agent has not declared in writing to have been waived in accordance
with Section 22. “Ginnie Mae” means the Government National Mortgage Association
and any successor.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame022.jpg]
15 Detroit\6661611\10\ “Governmental Authority” means the government of the
United States of America or any other nation, or of any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including without limitation any supranational
bodies such as the European Union or the European Central Bank) and any group or
body charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).
“Hazard Insurance Policy” means, with respect to each Purchased Loan, the policy
of fire and extended coverage insurance required to be maintained for the
related Mortgaged Premises’ improvements (and, if the related Mortgaged Premises
are located in a federally- designated special flood area, federal flood
insurance issued in accordance with the Flood Disaster Protection Act of 1973,
as amended from time to time, or, if repealed, any superseding legislation
governing similar insurance coverage, or similar coverage against loss sustained
by floods or similar hazards that conforms to the flood insurance requirements
prescribed by Fannie Mae guidelines, which may be provided under a separate
insurance policy), which insurance may be a blanket mortgage impairment policy.
“Hedge Agreement” means an Interest Rate Protection Agreement, a Currency
Agreement or a forward sales agreement entered into in the ordinary course of
the Seller’s or any of its Subsidiaries’ businesses to protect the Seller
against changes in interest rates or the market value of assets. “Housing
Authority Loan” means a Mortgage Loan which is covered by an Investor Commitment
from a state housing authority under a government bond loan program. “HUD” means
the U.S. Department of Housing and Urban Development and any successor. “In
Default” means that, as to any Mortgage Loan, any Mortgage Note payment or
escrow payment is unpaid for thirty (30) days or more after its due date
(whether or not the Seller has allowed any grace period or extended the due date
thereof by any means) or another material default has occurred and is
continuing, including the commencement of foreclosure or the commencement of a
case in bankruptcy for any Customer in respect of such Mortgage Loan. “Income”
means, with respect to any Purchased Loan on any day, all payments of principal,
interest and other distributions thereon or proceeds thereof paid to the
relevant party. “Income Account” means a demand deposit account established by
the Seller with Comerica Bank and described in Schedule 1.2 under the provisions
of Section 8, which shall be subject to the control of the Agent. “Indemnified
Liabilities” is defined in Section 20.2. “Indemnified Parties” is defined in
Section 20.2.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame023.jpg]
16 Detroit\6661611\10\ “Interest Rate Protection Agreement” means, with respect
to any or all of the Purchased Loans, any short sale of any U.S. Treasury
securities, futures contract, mortgage related security, Eurodollar futures
contract, options related contract, interest rate swap, cap or collar agreement
or similar arrangement providing for protection against fluctuations in interest
rates or the exchange of nominal interest obligations, either generally or under
specific contingencies, that is entered into by the Seller and a financial
institution and is reasonably acceptable to the Agent. “Internal Revenue Code”
means the Internal Revenue Code of 1986 or any subsequent federal income tax law
or laws, as amended from time to time. “Investor Commitment” means an unexpired
written commitment held by the Seller from an Approved Investor to buy Purchased
Loans, and that specifies (a) the type or item(s) of Purchased Loan, (b) a
purchase date or purchase deadline date and (c) a purchase price or the criteria
by which the purchase price will be determined. “Jumbo Mortgage Loan” means a
Mortgage Loan that (a) would be a Conforming Mortgage Loan except that the
original principal amount is more than the maximum Agency loan amount, but not
more than One Million Dollars ($1,000,000) unless approved by Agent, and (b) the
obligor of such Mortgage Loan has a FICO Score of not less than 680. “Jumbo Loan
Sublimit” is defined in Section 4.2(c). “Legal Requirement” means any law,
statute, ordinance, decree, ruling, treaty, requirement, order, judgment, rule
or regulation (or interpretation of any of them), including any of the foregoing
that relate to environmental standards or controls, energy regulations and
occupational safety and health standards or controls, of any (domestic or
foreign) court or other Governmental Authority, and the terms of any license,
permit, consent or approval issued by any Governmental Authority. “LIBOR Lending
Office” means Agent's office located in the Cayman Islands, British West Indies,
or such other branch of Agent, domestic or foreign, as it may hereafter
designate as its LIBOR Lending Office by notice to the Seller. “Lien” means any
lien, mortgage, deed of trust, pledge, security interest, charge or encumbrance
of any kind (including any conditional sale or other title retention agreement,
any lease in the nature thereof and any agreement to give any security
interest). “Liquidity” means, as of any date of determination, (a) the market
value, as reasonably determined by Agent, of all cash or Cash Equivalents
(including any amounts held in the Funding Account, Operating Account or Income
Account), beneficially owned by Seller as of such date and which are not subject
to any pledge, security interest, lien, mortgage, hypothecation or other
encumbrance, except (i) in favor of Agent to secure the Obligations, and (ii) in
the case of cash deposits held in a deposit account at a financial institution
(other than Agent), in favor of such financial institution to secure deposit
account-related liabilities arising in the ordinary course so long as Seller has
the unrestricted right, at any time, to access, withdraw, assign or transfer
such deposits, and such deposits are not subject to any account control
agreement or other agreement under which such rights are or can be restricted
(other than in favor of the Agent), plus (b) the amount by which the aggregate
Purchase Value of all Purchased



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame024.jpg]
17 Detroit\6661611\10\ Loans at such time exceeds the aggregate Purchase Price
outstanding for all Open Transactions at such time, provided, however, for
purposes of this paragraph (b), the “Purchase Value” of Purchased Loans shall
not be reduced by the proviso in subparagraph (i) of paragraph (b) of the
definition of “Purchase Value.” “Loan Papers” means the Mortgage Note and all of
the other papers related to the establishment of a Purchased Loan and the
creation, perfection and maintenance of its lien and lien priority for such
Purchased Loan, including its Basic Papers and its Supplemental Papers and
including any papers securing, guaranteeing or otherwise related to or delivered
in connection with any Purchased Loan, in a form reasonably acceptable to the
Agent (including any guaranties, lien priority agreements, security agreements,
mortgages, deeds of trust, collateral assignments of the Seller’s interest in
underlying obligations or security, subordination agreements, intercreditor
agreements, negative pledge agreements, loan agreements, management agreements,
development agreements, design professional agreements, payment, performance or
completion bonds, mortgage security and insurance contracts, title, mortgage,
pool, casualty, flood and earthquake insurance policies, binders and
commitments, FHA insurance and VA guaranties, participation certificates and
agreements, financing statements and investor or purchase commitments), as any
such Loan Paper may be supplemented, amended, restated or replaced from time to
time. “Loan Records” means books, records, ledger cards, files, papers,
documents, instruments, certificates, appraisal reports, surveys, bonds,
journals, reports, correspondence, customer lists, information and data that
describes, catalogs or lists such information or data, computer printouts, media
(tapes, discs, cards, drives, flash memory or any other kind of physical,
electronic or virtual data or information storage media or systems) and related
data processing software (subject to any licensing restrictions) and similar
items that at any time evidence or contain information relating to any of the
Purchased Loans, and other information and data that is used or useful for
managing and administering the Purchased Loans, together with the nonexclusive
right to use (in common with the Seller and any repurchase agreement
counterparty or secured party that has a valid and enforceable interest therein
and that agrees that its interest is similarly nonexclusive) the Seller’s
operating systems to manage and administer any of the Purchased Loans and any of
the related data and information described above, or that otherwise relates to
the Purchased Loans, together with the media on which the same are stored to the
extent stored with material information or data that relates to property other
than the Purchased Loans (tapes, discs, cards, drives, flash memory or any other
kind of physical or virtual data or information storage media or systems), and
the Seller’s rights to access the same, whether exclusive or nonexclusive, to
the extent that such access rights may lawfully be transferred or used by the
Seller’s permittees, and any computer programs that are owned by the Seller (or
licensed to the Seller under licenses that may lawfully be transferred or used
by the Seller’s permittees) and that are used or useful to access, organize,
input, read, print or otherwise output and otherwise handle or use such
information and data. “Margin Call” is defined in Section 6.1(a). “Margin
Deficit” is defined in Section 6.1(a). “Margin Excess” is defined in Section
6.1(b).



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame025.jpg]
18 Detroit\6661611\10\ “Margin Stock” has the meaning assigned to that term in
Regulation U as in effect from time to time. “Market Value” means what the Agent
determines as the market value of any Purchased Loan, using a commercially
reasonable methodology that is, in its sole discretion, in accordance with
standards customarily applicable in the financial industry to third party
service providers providing values on comparable assets to be used in connection
with the financing of such assets, without reference to Hedge Agreements or
Investor Commitments. The Agent’s determination of Market Value hereunder shall
be conclusive and binding upon the parties, absent manifest error. “Maximum
Aggregate Commitment” means the maximum Aggregate Outstanding Purchase Price
that is allowed to be outstanding under this Agreement on any day, being the
amount set forth in Schedule BC in effect for that day, as decreased and
increased pursuant to Section 2.6 and Schedule BC. If and when some or all of
the Buyers then party to this Agreement agree in writing to increase their
Committed Sums — or if a new Person joins this Agreement as a Buyer in
accordance with Section 2.6, or if there is both such an increase and such a
joinder — so that the aggregate amount of Committed Sums exceeds the Maximum
Aggregate Commitment then in effect, Schedule BC shall be deemed automatically
amended and restated to reflect the new Maximum Aggregate Commitment (as an
amount equal to the new aggregate amount of Committed Sums) and the Agent shall
deliver same to the Seller and the Buyers. “MBS” means a mortgage pass-through
security, collateralized mortgage obligation, REMIC or other security that (a)
is based on and backed by an underlying pool of Mortgage Loans and (b) provides
for payment by its issuer to its holder of specified principal installments
and/or a fixed or floating rate of interest on the unpaid balance and for all
prepayments to be passed through to the holder, whether issued in certificated
or book-entry form and whether or not issued, guaranteed, insured or bonded by
Ginnie Mae, Fannie Mae, Freddie Mac, an insurance company, a private issuer or
any other investor. “MBS Custodial Agreement” is defined in Section 1.1 of the
Custody Agreement. “MBS Sale Proceeds” means proceeds from the sale of Purchased
Loans securitized as MBS and the resulting securities. “MERS” means Mortgage
Electronic Registration Systems, Inc., a Delaware corporation, or its successors
or assigns. “MERS Designated Loan” means a Purchased Loan registered to the
Seller on the MERS® System. “MERS Procedures Manual” means the MERS Procedures
Manual, as it may be amended from time to time. “MERS® System” means the
Electronic Agent’s mortgage electronic registry system, as more particularly
described in the MERS Procedures Manual.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame026.jpg]
19 Detroit\6661611\10\ “Mortgage” means a mortgage, deed of trust, deed to
secure debt, security deed or other mortgage instrument or similar evidence of
lien legally effective in the U.S. jurisdiction where the relevant real property
is located to create and constitute a valid and enforceable first priority Lien
or, in the case of a Second Mortgage Loan, second priority Lien, in each case
subject only to Permitted Encumbrances, on the fee simple estate in improved
real property. “Mortgage Assignment” means an assignment of a Mortgage, in form
sufficient under the Legal Requirements of the U.S. jurisdiction where the real
property covered by such Mortgage is located to give record notice of the
assignment of such Mortgage, perfect the assignment and establish its priority
relative to other transactions in respect of the Mortgage assigned (no Mortgage
Assignment is required for any Mortgage that has been originated in the name of
MERS and registered under the MERS® System). “Mortgage Loan” means any loan
evidenced by a Mortgage Note and includes all right, title and interest of the
lender or mortgagee of such loan as a holder of both the beneficial and legal
title to such loan, including (a) all Loan Papers, Loan Records or other loan
documents, files and records of the lender or mortgagee for such loan, (b) the
monthly payments, any prepayments, insurance and other proceeds, (c) all
Servicing Rights related to such loan and (d) all other rights, interests,
benefits, security, proceeds, remedies and claims (including, without
limitation, REO) in favor or for the benefit of the lender or mortgagee arising
out of or in connection with such loan. “Mortgage Loan Transmission File” means
a file containing all information concerning each Mortgage Loan required by the
“Record Layout,” as defined and provided for in (and attached as an exhibit to)
the Custody Agreement, one of which shall be delivered by the Seller to the
Custodian for each Purchased Loan on its Purchase Date, both by electronic,
computer readable transmission in accordance with such Record Layout and, in the
event such electronic transmission is not possible, by faxing a hard copy
thereof to the Custodian. “Mortgage Note” means a promissory note secured by a
Mortgage. “Mortgaged Premises” means the Property securing a Mortgage Loan.
“Multiemployer Plan” means any “multiemployer plan,” as defined in Section
4001(a)(3) of ERISA, which is maintained for employees of the Seller or any of
the Seller’s Subsidiaries. “Net Income” means for any period, the net income (or
loss) of the Seller and the Subsidiaries, determined on a Consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Seller or any Subsidiary, (b) the income
(or deficit) of any Person in which any Person (other than the Seller and any
Subsidiaries) has a joint interest, except to the extent that any such income is
actually received by the Seller or any Subsidiary from such Person in the form
of dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or by law applicable to such Subsidiary.
“Non-excluded Taxes” is defined in Section 7.1.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame027.jpg]
20 Detroit\6661611\10\ “Non-Defaulting Buyer” shall mean any Buyer that is not,
as of the date of relevance, a Defaulting Buyer. “Non-exempt Buyer” is defined
in Section 7.5. “Nonfunding Buyer” is defined in Section 2.1. “Obligations”
means all of the Seller’s present and future obligations, liabilities and
indebtedness under this Agreement or any of the other Repurchase Documents, or
in respect of any Products, or any Hedge Agreement entered into with the Agent
or any Buyer, whether for Repurchase Price, Price Differential, Margin Call,
premium, fees, costs, attorneys’ fees or other obligation or liability, and
whether absolute or contingent, and all renewals, extensions, modifications and
increases of any of them. Notwithstanding the foregoing, the term “Obligations”
shall not be deemed to include any Excluded Swap Obligation. “Officer’s
Certificate” means a certificate executed on behalf of the Seller or another
relevant Person by a Responsible Officer. “Open Transaction” means a Transaction
in which the Buyers or the Swing Line Buyer have purchased and paid for the
related Purchased Loans but the Seller has not repurchased all of them, such
that the remaining Purchased Loans not repurchased by the Seller of the subject
Transaction would be an Open Transaction. “Operating Account” means the Seller’s
non-interest bearing demand deposit account maintained with Agent and described
on Schedule 1.2, from which the Agent is authorized pursuant to Section 3.5 to
withdraw funds on any day in an amount equal to the aggregate Repurchase Prices
of all Purchased Loans that are Past Due on that day. The Operating Account
shall be subject to setoff by the Agent for Pro Rata distribution to the Buyers
and, upon the occurrence and during the continuance of an Event of Default, the
Agent may also terminate the Seller’s right to withdraw, or direct the payment
of funds in the Operating Account until the Obligations have been paid in full.
“Organizational Documents” means as to any Person other than a natural Person,
its articles or certificate of incorporation, organization, limited partnership
or other document filed with a Governmental Authority evidencing the
organization of such entity and any bylaws, operating agreement or other
governance document governing the rights of the holders of the ownership
interests in such Person. “Other Taxes” is defined in Section 7.2. “Parent”
means PulteGroup, Inc., a Michigan corporation. “Parent Repurchase Agreement”
means the Master Repurchase Agreement dated as of September 30, 2009, between
the Seller and Parent, as it may be supplemented, amended or restated from time
to time. “Past Due” means that the Seller has not repurchased the subject
Purchased Loan on or before its Repurchase Date.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame028.jpg]
21 Detroit\6661611\10\ “Permitted Encumbrances” means, in respect of the
Mortgaged Premises securing a Purchased Loan, (a) tax Liens for real property
taxes and government-improvement assessments that are not delinquent; (b)
easements and restrictions that do not materially and adversely affect the title
to, marketability of or value of such Mortgaged Premises or prohibit or
interfere with the use of such Mortgaged Premises as a one-to-four family
residential dwelling; (c) reservations as to oil, gas or mineral rights,
provided such rights do not include the right to remove buildings or other
material improvements on or near the surface of such Mortgaged Premises or to
mine or drill on the surface thereof or otherwise enter the surface for purposes
of mining, drilling or exploring for, or producing, transporting or otherwise
handling oil, gas or other minerals of any kind; (d) agreements for the
installation, maintenance or repair of public utilities, provided such
agreements do not create or evidence Liens on such Mortgaged Premises or
authorize or permit any Person to file or acquire claims of Liens against such
Mortgaged Premises; and (e) such other exceptions (if any) as are acceptable
under relevant Agency guidelines; provided that any encumbrance that is not
permitted pursuant to the standards of any relevant Investor Commitment by which
the subject Purchased Loan is covered shall not be a Permitted Encumbrance.
“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, registered limited liability partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions of them. “Plan” means an employee pension benefit plan of
a type described in Section 3(2) of ERISA and that is subject to Title IV of
ERISA in respect of which the Seller is an “employer” as defined in Section 3(5)
of ERISA. “Plan Party” is defined in Section 32.1. “Price Differential” means,
with respect to any Transaction hereunder for any day, the aggregate amount
obtained by multiplication of the Pricing Rate for each day by the Purchase
Price for such Transaction, based on a three hundred sixty (360) day per year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the Determination Date, reduced by any such amount previously paid by the Seller
to the Agent (for Pro Rata distribution to the Buyers) with respect to such
Transaction. “Pricing Rate” means the Daily Adjusting LIBOR Rate (or, if
applicable under Section 6.7, the Prime Referenced Rate), or the Default Pricing
Rate, as determined under this Agreement. “Prime Rate” means the per annum
interest rate established by the Agent as its prime rate for its borrowers, as
such rate may vary from time to time, which rate is not necessarily the lowest
rate on loans made by the Agent at any such time.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame029.jpg]
22 Detroit\6661611\10\ “Prime Referenced Rate” shall mean the per annum rate of
interest which is equal to the Applicable Margin plus the greater of (i) the
Prime Rate, or (ii) the Federal Funds Effective Rate plus one percent (1%).
“Principal Balance” means, for any day, the advanced and unpaid principal
balance of a Purchased Loan on that day. “Privacy Requirements” means (a) Title
V of the Gramm-Leach-Bliley Act, 15 U.S.C. 6801 et seq., (b) federal regulations
implementing such act codified at 12 CFR Parts 40, 216, 332 and 573, (c) the
Interagency Guidelines Establishing Standards For Safeguarding Customer
Information and codified at 12 CFR Parts 30, 208, 211, 225, 263, 308, 364, 568
and 570 and (d) any other applicable federal, state and local laws, rules,
regulations and orders relating to the privacy and security of Seller’s Customer
Information, as such statutes, regulations, guidelines, laws, rules and orders
may be amended from time to time. “Pro Rata” means in accordance with the
Buyers’ respective ownership interests in the Purchased Loans. On any day, the
Buyers will each own an undivided fractional ownership interest in and to each
Purchased Loan: (a) if the Commitments of the Buyers are outstanding on that
day, (i) whose numerator is that Buyer’s Committed Sum for that day and (ii)
whose denominator is the Maximum Aggregate Commitment for that day; or (b) if
the Commitments have expired or have been terminated and have not been
reinstated, (i) whose numerator is the aggregate sum of the portions of the
Purchase Prices paid by that Buyer in all Regular Transactions outstanding on
that day plus such Buyer’s Funding Share of the Purchase Prices paid by the
Swing Line Buyer in all Swing Line Transactions outstanding on that date and
(ii) whose denominator is the aggregate sum of the Purchase Prices paid by all
Buyers in all such Transactions (including all Swing Line Transactions)
outstanding on the day; subject to adjustment pursuant to Section 3.10.
“Products” means any one or more of the following types of services or
facilities extended to the Seller by the Agent or any Buyer or any Affiliate of
any Buyer: (i) credit cards, (ii) credit card processing services, (iii) debit
cards, (iv) purchase cards, (v) Automated Clearing House (ACH) transactions,
(vi) cash management, including controlled disbursement services, and (vii)
establishing and maintaining deposit accounts. “Property” means any interest of
a Person in any kind of property, whether real, personal or mixed, tangible or
intangible, including the Mortgage Loans. “Purchase Date” means, for any
Transaction, the date on which the Seller is to convey the subject Purchased
Loans to the Buyers. In the case of any Aged Mortgage Loan, the Purchase Date
shall be the Purchase Date for the underlying Conforming Mortgage Loan or FHA
Low FICO Score Mortgage Loan prior to such Mortgage Loan’s inclusion in the Aged
Mortgage Loan Sublimit.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame030.jpg]
23 Detroit\6661611\10\ “Purchase Price” means (a) on the relevant Purchase Date,
the price at which the Purchased Loans in a Transaction are sold by the Seller
to the Buyers or to the Swing Line Buyer, such price being the Purchased Loans’
initial Purchase Value, and (b) thereafter, such Purchased Loans’ Purchase Value
decreased by the amount of any cash transferred in respect of principal of such
Purchased Loans (as determined by the Agent) by the Seller to the Agent pursuant
to Sections 3.3 and 6.1 (absent manifest error, the Agent’s determination of for
which Transaction(s) cash was transferred by the Seller to the Agent shall be
conclusive and binding). “Purchase Price Decrease” means a reduction in the
outstanding Purchase Price for Purchased Loans without a termination of a
Transaction or portion thereof as described in Section 3.3(d). “Purchase Value”
means the lesser of (a) (i) the Buyers’ Margin Percentage for a Purchased Loan
multiplied by (ii) the least of: (A) the face principal amount of the related
Mortgage Note; (B) the price to be paid for such Purchased Loan under an
Investor Commitment or the weighted average price under unused Investor
Commitments into which such Purchased Loan is eligible for delivery; and (C) the
Seller’s origination or acquisition price for such Purchased Loan. and, (b) at
the discretion of the Agent, the Buyer’s Margin Percentage of the Market Value
of such Purchased Loan; provided, that (i) the Purchase Value for Purchased
Loans in excess of the sublimits set forth in Section 4.2 shall be zero and,
(ii) except for Discretionary Loans, the Purchase Value for any Purchased Loan
that is not an Eligible Loan shall be zero. “Purchased Loans” means the Eligible
Loans sold by the Seller to the Buyers or the Swing Line Buyer in Transactions,
and any Eligible Loans substituted therefor in accordance with Section 11. The
term “Purchased Loans” with respect to any Transaction at any time shall also
include Additional Purchased Loans delivered pursuant to Section 3.8 and Section
6.1. “Purchased Loan Activity Summary Report” is defined in the Custody
Agreement. “Purchased Loans Support” means all property (real or personal)
assigned, hypothecated or securing any Purchased Loans, or otherwise pertaining
to any Purchased Loans, including without limitation: (1) all Loan Papers,
whether now owned or hereafter acquired, related to, and all private mortgage
insurance on, any Purchased Loans, and all renewals, extensions, modifications
and replacements of any of them; (2) all rights, liens, security interests,
guarantees, insurance agreements and assignments accruing or to accrue to the
benefit of the Seller in respect of any Purchased Loan;



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame031.jpg]
24 Detroit\6661611\10\ (3) all of the Seller’s rights (including but not limited
to rights to payment), powers, privileges, benefits and remedies under each and
every paper now or hereafter securing, insuring, guaranteeing or otherwise
relating to or delivered in connection with any Purchased Loan, including all
Loan Papers and Loan Records; (4) all of the Seller’s rights, to the extent
assignable, in, to and under all Investor Commitments and any and all other
commitments issued by (i) Ginnie Mae, Fannie Mae, Freddie Mac, another mortgage
company or any other investor or any Buyer or securities issuer to guarantee,
purchase or invest in any of the Purchased Loans or any MBS based on or backed
by any of them or (ii) any broker or investor to purchase any MBS, whether
evidenced by book entry or certificate, representing or secured by any interest
in any of the Purchased Loans, together with the proceeds arising from or
pursuant to any and all such commitments; and all rights to deliver Purchased
Loans to investors or purchasers, and all rights to proceeds resulting from the
disposition of such Purchased Loans; (5) all rights under every Hazard Insurance
Policy relating to real estate securing a Purchased Loan for the benefit of the
creditor of such Purchased Loan, the proceeds of all errors and omissions
insurance policies and all rights under any blanket hazard insurance policies to
the extent they relate to any Purchased Loan or its security and all hazard
insurance or condemnation proceeds paid or payable with respect to any of the
Purchased Loans and/or any of the property securing payment of any of the
Purchased Loans or covered by any related instrument; (6) all present and future
claims and rights of the Seller to have, demand, receive, recover, obtain and
retain payments from, and all proceeds of any nature paid or payable by, any
governmental, quasi-governmental or private mortgage guarantor or insurer
(including VA, FHA or any other Person) with respect to any of the Purchased
Loans; (7) all tax, insurance, maintenance fee and other escrow deposits or
payments made by the Customers under such Purchased Loans (the Buyers’ Agent and
the Buyers acknowledge that the Seller’s rights in such deposits are limited to
the rights of an escrow agent and such other rights, if any, in and to such
deposits as are accorded by the Purchased Loans and related papers); and (8) all
monies, accounts, deposit accounts, payment intangibles and general intangibles,
however designated or maintained, constituting or representing so-called
“completion escrow” funds or “holdbacks,” and being Purchased Loans’ proceeds
recorded as disbursed but that have not been paid over to the seller of the
subject Mortgaged Premises (the purchase of which is financed by such Purchased
Loan), but that are instead being held by the Seller or by a third party escrow
agent pending completion of specified improvements or landscaping requirements
for such Mortgaged Premises. “Qualified Subordinated Debt” means unsecured Debt
of the Seller to any Person as to which (a) the papers evidencing, securing,
governing or otherwise related to such Debt are



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame032.jpg]
25 Detroit\6661611\10\ reasonably satisfactory in form and substance to Agent
and Required Buyers and (b) that is subordinated to the Obligations pursuant to
a currently effective and irrevocable Subordination Agreement, including
standstill and blockage provisions, reasonably approved by the Agent and
Required Buyers. “Qualifying Balances” means, with respect to any Buyer, for any
day, the lesser of (a) the amount of such Buyer’s outstanding Purchase Price on
Open Transactions on such day, and (b) the sum of the collected balances in all
identified non-interest bearing accounts of the Seller and/or any of its
Affiliates on behalf of the Seller maintained with such Buyer less (i) amounts
necessary to satisfy reserve and deposit requirements and (ii) amounts required
to compensate such Buyer for services rendered in accordance with such Buyer’s
system of charges for services to similar accounts. “Recourse Servicing” means
Servicing Rights under a Servicing Agreement with respect to which the Servicer
is obligated to repurchase or indemnify the holder of the related Mortgage Loans
in respect of defaults on such Mortgage Loans at any time during the term of
such Mortgage Loans. “Register” is defined in Section 22.17(d). “Regular
Transaction” means a Transaction funded by all Buyers, rather than by Comerica
Bank under the Swing Line. “Regulation T” means Regulation T promulgated by the
Board of Governors of the Federal Reserve System, 12 C.F.R. Part 220, or any
other regulation when promulgated to replace the prior Regulation T and having
substantially the same function. “Regulation U” means Regulation U promulgated
by the Board of Governors of the Federal Reserve System, 12 C.F.R. Part 221, or
any other regulation when promulgated to replace the prior Regulation U and
having substantially the same function. “Regulation X” means Regulation X
promulgated by the Board of Governors of the Federal Reserve System, 12 C.F.R.
Part 224, or any other regulation when promulgated to replace the prior
Regulation X and having substantially the same function. “REO” means real
property improved by a one-through four-family residence owned following
judicial or nonjudicial foreclosure (or conveyance by deed in lieu of
foreclosure) of a Mortgage securing a Single-family Loan. “Repurchase Date”
means the date on which the Seller is to repurchase Purchased Loans from the
Buyers, being the earlier of (a) the date when the Approved Investor is to
purchase such Purchased Loans and (b) any date determined by application of the
provisions of Section 3.3 or 18. “Repurchase Documents” means and includes this
Agreement, the Custody Agreement, any Subordination Agreement(s), any financing
statements or other papers now or hereafter authorized, executed or issued
pursuant to this Agreement, the MBS Custodial Agreement, and all other
documents, instruments and agreements at any time evidencing, governing,
securing or



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame033.jpg]
26 Detroit\6661611\10\ otherwise relating to any of the Obligations, and any
renewal, extension, rearrangement, increase, supplement, modification or
restatement of any of them. “Repurchase Price” means the price at which
Purchased Loans are to be resold by the Buyers to the Seller upon termination of
a Transaction (including Transactions terminable upon demand), which will be
determined in each case as the sum of (a) the Purchase Price and (b) the Price
Differential as of the date of such determination. “Repurchase Settlement
Account” means the Seller’s non-interest bearing demand deposit account to be
maintained with Comerica Bank and described on Schedule 1.2, to be used for (a)
Repurchase Price payments on Purchased Loans as provided in Section 3.4; (b)
payments required to be made by Seller to Agent under Section 3.5 or under
Section 4.7(b) of the Custody Agreement or otherwise required to be paid to the
Repurchase Settlement Account under Section 24.4; (c) payments from Approved
Investors for Purchased Loans for the Seller’s account as provided in Section
4.7(a)(i) of the Custody Agreement; (d) payments from the Approved MBS Custodian
of MBS Sale Proceeds as provided in the MBS Custodial Agreement and Section
4.7(a)(ii) of the Custody Agreement; (e) payments from the Approved MBS
Custodian of proceeds from sales of MBS and of other funds in the Approved MBS
Custodian Account regardless of their source; and (f) disbursements or other
disposition of funds in the Repurchase Settlement Account as provided in Section
3.7. The Repurchase Settlement Account shall be a blocked account from which the
Seller shall have no right to directly withdraw funds, but instead such funds
may be withdrawn or paid out only against the order of an authorized officer of
the Agent (acting with the requisite consent of the Buyers as provided herein).
“Repurchase Settlement Account Disbursement Request” means a certification and
request of a Responsible Officer of Seller in the form of Exhibit G.
“Request/Confirmation” means letters substantially in the form of Exhibit A,
delivered pursuant to Section 3.1 and their related Mortgage Transmission Files.
“Required Buyers” means, for any day, Buyers (a) whose Commitments comprise at
least sixty-six and two-thirds percent (66-2/3%) of the Maximum Aggregate
Commitment under this Agreement, or (b) who own at least sixty-six and
two-thirds percent (66-2/3%) of the Purchased Loans owned by the Buyers on that
day if on or before that day the Commitments have expired or have been
terminated and have not been reinstated; provided however, that so long as there
are fewer than three Buyers, considering any Buyer and its Buyer Affiliates as a
single Buyer, “Required Buyers” means all Buyers. The Commitments of, and
portion of the Obligations attributable to, any Defaulting Buyer shall be
excluded for purposes of making a determination of “Required Buyers”; provided
that the amount of any participation in any Swing Line Transaction that a
Defaulting Buyer has failed to fund that has not been reallocated to and funded
by another Buyer shall be deemed to be held by the Buyer that is the Swing Line
Buyer in making a determination under this definition. “Responsible Officer”
means a duly authorized member, manager or officer of Seller acceptable to
Agent.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame034.jpg]
27 Detroit\6661611\10\ “Second Mortgage Loan” shall mean a second Lien Mortgage
Loan, including a home equity line of credit, which meets the following
requirements: (a) such second Lien Mortgage is subject only to a first Lien
Mortgage and other Permitted Encumbrances, (b) such second Lien Mortgage was
originated by Seller at the same time as a first Lien Mortgage by Seller on the
same property and with the same obligor, and such first Lien Mortgage is a
Purchased Loan, and (c) such second Lien Mortgage Loan is covered by an Investor
Commitment, and such Investor Commitment covers both such second Lien Mortgage
Loan and the first Lien Mortgage Loan by Seller described in paragraph (b)
above. “Second Mortgage Loan Sublimit” is defined in the table set forth in
Section 4.2(c). “Seller’s Customer” means any natural person who has applied to
the Seller for a financial product or service, has obtained any financial
product or service from the Seller or has a Mortgage Loan that is serviced or
subserviced by the Seller. “Seller’s Customer Information” means any information
or records in any form (written, electronic or otherwise) containing a Seller’s
Customer’s personal information or identity, including such Seller’s Customer’s
name, address, telephone number, loan number, loan payment history, delinquency
status, insurance carrier or payment information, tax amount or payment
information and the fact that such Seller’s Customer has a relationship with the
Seller. “Serviced Loans” means all Mortgage Loans serviced or required to be
serviced by the Seller under any Servicing Agreement, irrespective of whether
the actual servicing is done by another Person (a subservicer) retained by the
Seller for that purpose. “Servicer” means, initially the Seller, and upon
termination of the Seller’s right to service the Purchased Loans pursuant to the
provisions of Section 19.7, the Backup Servicer or such other Person (including
the Agent) as the Agent may appoint as Servicer. “Servicing Agreement” means,
with respect to any Person, the arrangement, whether or not in writing, pursuant
to which that Person acts as servicer of Mortgage Loans, whether owned by that
Person or by others. “Servicing Functions” means, with respect to the servicing
of Mortgage Loans, the collection of payments for the reduction of principal and
application of interest, collection of amounts held or to be held in escrow for
payment of taxes, insurance and other escrow items and payment of such taxes and
insurance from amounts so collected, foreclosure services, and all other actions
required to conform with Accepted Servicing Practices. “Servicing Records” has
the meaning given the term in Section 19.5 hereof. “Servicing Rights” means the
rights and obligations to administer and service a Mortgage Loan, including,
without limitation, the rights and obligations to: ensure the taxes and
insurance are paid, provide foreclosure services, provide full escrow
administration and perform any other obligations required by any owner of a
Mortgage Loan, collect the payments for the reduction of principal and
application of interest, and manage and remit collected payments.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame035.jpg]
28 Detroit\6661611\10\ “Single-family Loan” means a Mortgage Loan that is
secured by a Mortgage covering real property improved by a one-, two-, three- or
four-family residence. “SIPA” means the Securities Investors Protection Act of
1970, 15 U.S.C. §78a et. seq., as amended. “Solvent” means, for any Person, that
(a) the fair market value of its assets exceeds its liabilities, (b) it has
sufficient cash flow to enable it to pay its debts as they mature, and (c) it
does not have unreasonably small capital to conduct its business. “Statement
Date” means December 31, 2014. “Statement Date Financial Statements” is defined
in Section 15.2(f). “Sublimit” means one or more (as the context requires) of
the sublimits described in Section 4.2. “Subordination Agreement” means a
written subordination agreement in form and substance satisfactory to and
approved by the Agent that subordinates (a) all present and future debts and
obligations owing by the Seller to the Person signing such subordination
agreement to (b) the Obligations, in both right of payment and lien priority,
including standstill and blockage provisions approved by the Agent and Required
Buyers. “Subservicer” means any entity permitted by the Agent to act as a
subservicer of the Servicer (which permission shall not be unreasonably
withheld) who shall perform Servicing Functions under a Subservicer Instruction
Letter. “Subservicer Instruction Letter” means an instruction letter to a
Subservicer in form and substance reasonably agreed to by the Seller and the
Agent. “Subsidiary” means any corporation, association or other business entity
(including a trust) in which any Person (directly or through one or more other
Subsidiaries or other types of intermediaries), owns or controls: (a) more than
fifty percent (50%) of the total voting power or shares of stock entitled to
vote in the election of its directors, managers or trustees; or (b) more than
ninety percent (90%) of the total assets and more than ninety percent (90%) of
the total equity through the ownership of capital stock (which may be
non-voting) or a similar device or indicia of equity ownership. “Supplemental
Papers” means the Loan Papers for a particular Loan other than its Basic Papers.
“Swing Line” means the short term revolving discretionary Mortgage Loans
purchase facility provided for in Section 2.4 under which Comerica Bank may, in
its sole discretion, fund (as “Swing Line Purchases”) purchases of Eligible
Loans to bridge the Seller’s daily Transactions.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame036.jpg]
29 Detroit\6661611\10\ “Swing Line Buyer” means Comerica Bank in its role as
Buyer for Swing Line Transactions. “Swing Line Limit” means Thirty Million and
00/100 Dollars ($30,000,000). “Swing Line Refunding Due Date” for each
Transaction funded under the Swing Line means the Business Day on which the
Swing Line Buyer shall elect to have such Swing Line Transaction funded by the
Buyers pursuant to Section 2.5, or on the next Business Day thereafter if the
Buyers are notified of such request after 3:30 p.m. (Detroit, Michigan time) on
such Business Day, provided that the Swing Line Refunding Due Date shall occur
not less frequently than once per week. “Swing Line Transaction” means a
Transaction funded by the Swing Line Buyer under the Swing Line. “Taxes” is
defined in Section 7.1. “Termination Date” means the earlier of (a) September 2,
2016 or (b) the date when the Buyers’ Commitments are terminated pursuant to
this Agreement, by order of any Governmental Authority or by operation of law.
“Total Liabilities” means all liabilities of the Seller and its Subsidiaries,
including nonrecourse debt and also including all contingent liabilities and
obligations (including Recourse Servicing, recourse sale and other recourse
obligations, and guaranty, indemnity and mortgage loan repurchase obligations),
in each case as are reflected on the Seller’s Consolidated balance sheet as
liabilities in accordance with GAAP, but excluding Qualified Subordinated Debt.
“Transaction” is defined in the Recitals. “UCC” means the Uniform Commercial
Code or similar laws of the applicable jurisdiction, as amended from time to
time. “VA” means the Department of Veterans Affairs and any successor. “Wet
Loan” means a Purchased Loan originated and owned by the Seller immediately
prior to being purchased by the Buyers: (a) that has been closed on or prior to
the Business Day on which the Purchase Price is paid therefor, by a title agency
or closing attorney, and that would qualify as an Eligible Loan except that some
or all of its Basic Papers are in transit to, but have not yet been received by,
the Custodian so as to satisfy all requirements to permit the Seller to sell it
pursuant to this Agreement without restriction; (b) that will fully qualify as
an Eligible Loan when the original Basic Papers have been received by the
Custodian; (c) as to which such full qualification can and will be achieved on
or before seven (7) Business Days after the relevant Purchase Date; and



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame037.jpg]
30 Detroit\6661611\10\ (d) for which the Seller has delivered to the Custodian a
Mortgage Loan Transmission File on or before the Purchase Date, submission of
which to the Custodian shall constitute the Seller’s certification to the
Custodian, the Buyers and the Agent that a complete File as to such Purchased
Loan, including the Basic Papers, exists and that such File is in the possession
of either the title agent or closing attorney that closed such Purchased Loan,
the Seller or that such File has been or will be shipped to the Custodian. Each
Wet Loan that satisfies the foregoing requirements shall be an Eligible Loan
subject to the condition subsequent of physical delivery of its Mortgage Note,
Mortgage and all other Basic Papers, to the Custodian on or before seven (7)
Business Days after the relevant Purchase Date. Each Wet Loan sold by the Seller
shall be irrevocably deemed purchased by the Buyers and shall automatically
become a Purchased Loan effective on the date of the related Transaction, and
the Seller shall take all steps necessary or appropriate to cause the sale to
the Buyers and delivery to the Custodian of such Wet Loan and its Basic Papers
to be completed, perfected and continued in all respects, including causing the
original promissory note evidencing such Purchased Loan to be physically
delivered to the Custodian within seven (7) Business Days after the relevant
Purchase Date, and, if requested by the Agent, to give written notice to any
title agent, closing attorney or other Person in possession of the Basic Papers
for such Purchased Loan of the Buyers’ purchase of such Purchased Loan. Upon the
Custodian’s receipt and review of the Basic Papers relative to a Wet Loan such
Purchased Loan shall no longer be considered a Wet Loan. “Wet Loans Sublimit” is
defined in Section 4.2(b). “Whole Loan” means a Mortgage Loan sold in the form
of a whole loan, as opposed to a Mortgage Loan that has been pooled for the
purpose of comprising an MBS or other type of security. “Whole Loan Sale
Proceeds” shall mean proceeds from the sale of a Purchased Loan sold as a Whole
Loan. Other Definitional Provisions. Accounting terms not otherwise defined
shall have the meanings given them under GAAP. (a) Defined terms may be used in
the singular or the plural, as the context requires. (b) Except where otherwise
specified, all times of day used in the Repurchase Documents are local (U.S.
Eastern Time Zone) times in Detroit, Michigan. (c) Unless the context plainly
otherwise requires (e.g., if preceded by the word “not”), wherever the word
“including” or a similar word is used in the Repurchase Documents, it shall be
read as if it were written, “including by way of example but without in any way
limiting the generality of the foregoing concept or description”. (d) Unless the
context plainly otherwise requires, wherever the term “Agent” is used in this
Agreement (excluding Section 22), it shall be read as if it were written “the
Agent (as agent and representative of the Buyers).”



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame038.jpg]
31 Detroit\6661611\10\ 2 The Buyers’ Commitments. 2.1. The Buyers’ Commitments
to Purchase. Subject to the terms and conditions of this Agreement (including
without limitation the terms and conditions set forth in Section 4 and Section
14) and provided no Default or Event of Default has occurred and is continuing
that has not been waived by the Buyers or the Required Buyers, as applicable
(or, if one has occurred and not been so cured or declared waived, if all of the
Buyers, in their sole discretion and with or without waiving such Default or
Event of Default, have elected in writing that Transactions under this Agreement
shall continue nonetheless), the Buyers agree to make revolving purchases of
Eligible Loans on a servicing released basis through but not including the
Termination Date, so long as the Aggregate Outstanding Purchase Price does not
exceed the Maximum Aggregate Commitment and so long as each Buyer’s Committed
Sum is not exceeded. The Buyers’ respective Committed Sums and the Maximum
Aggregate Commitment are set forth on Schedule BC in effect at the relevant
time, as it may have been amended or restated pursuant to this Agreement. Upon
the joinder of additional Buyer(s), if any, the parties agree to approve in
writing revised and updated versions of Schedule BC. The fractions to be applied
to determine the respective Funding Shares of the Buyers for any day are their
respective Committed Sums divided by the Maximum Aggregate Commitment for that
day. Each Buyer shall be obligated to fund only that Buyer’s own Funding Share
of any Transaction requested, and no Buyer shall be obligated to the Seller or
any other Buyer to fund a greater share of any Transaction. No Buyer shall be
excused from funding its applicable Funding Share of any Transaction merely
because any other Buyer has failed or refused to fund its relevant Funding Share
of that or any other Transaction. If any Buyer fails to fund its Funding Share
of any Transaction (a “Nonfunding Buyer”), the Agent (in its sole and absolute
discretion) may choose to fund the amount that such Nonfunding Buyer failed or
refused to fund, or the Agent as a Buyer and the other Buyers who are willing to
do so may (in each of their sole and absolute discretion) do so in the
proportion that the Committed Sum of each bears to the total Committed Sums of
all Buyers that have funded (or are funding) their own Funding Shares of that
Transaction and that are willing to fund part of the Funding Share of such
Nonfunding Buyer. Should the Agent and/or any other Buyer(s) fund any or all of
the Nonfunding Buyer’s Funding Share of any Transaction, then the Nonfunding
Buyer shall have the obligation to deliver such amount to the Agent (for its own
account and/or for distribution to the Buyer(s) who funded it, as the case may
be) in immediately available funds on the next Business Day. Regardless of
whether the other Buyers fund the Funding Share of the Nonfunding Buyer, the
respective ownership interests of the Buyers in the Transaction shall be
adjusted as provided in Section 3.10. The obligations of the Buyers hereunder
are several and not joint. 2.2. Expiration or Termination of the Commitments.
Unless extended in writing or terminated earlier in accordance with this
Agreement, the Buyers’ Commitments (including Comerica Bank’s Swing Line
Commitment) shall automatically expire at the close of business on the
Termination Date, without any requirement for notice or any other action by the
Agent, any of the Buyers or any other Person. 2.3. Disbursement of Purchase
Prices Subject to the terms and conditions of this Agreement, Agent shall
deposit the Purchase Prices for the Purchased Loans funded with a Transaction
under this Agreement into the Funding Account. Seller is authorized to disburse
funds from the Funding Account to fund Transactions and for Seller’s general
working capital



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame039.jpg]
32 Detroit\6661611\10\ purposes so long as, in either case, no Event of Default
exists or will result from such disbursement. After the occurrence and during
the continuance of an Event of Default, Seller shall have no further access to
the Funding Account, and the Funding Account shall be subject to setoff by the
Agent for Pro Rata distribution to the Buyers. 2.4. Swing Line Facility. In
addition to its Commitment under Section 2.1, the Swing Line Buyer may, in its
discretion, fund revolving Swing Line Transactions for aggregate Purchase Prices
which do not on any day exceed the Swing Line Limit for the purpose of initially
funding requested Transactions. 2.5. Swing Line Transactions. (a) The Seller
shall have the right to request a Swing Line Transaction and Swing Line Buyer
may, in its discretion, agree to fund such Swing Line Transaction: (i) only if
such Swing Line Transaction fully qualifies in all respects for funding as
Regular Transaction under this Agreement; (ii) provided that no Default has
occurred that has not been cured before it has become an Event of Default, and
no Event of Default has occurred and is continuing that has not been waived by
the Buyers or the Required Buyers, as applicable and all conditions precedent in
Section 14.1 (with respect to the initial purchase hereunder) and Section 14.2
have been satisfied; (iii) so long as (A) the Swing Line Limit is not exceeded
and (B) such Swing Line Transaction will not cause the sum of Comerica Bank’s
Funding Share of the Swing Line Transactions plus Comerica Bank’s Funding Share
of all Open Transactions to exceed Comerica Bank’s Commitment; (iv) so long as,
after giving effect to the proposed Swing Line Transaction, the Aggregate
Outstanding Purchase Price would not exceed the Maximum Aggregate Commitment;
(v) provided that a Request/Confirmation has been received by the Agent and the
Swing Line Buyer by no later than 3:30 p.m. (Detroit, Michigan time) on the
Business Day such Transaction is to be funded; (vi) provided that the Agent has
received a satisfactory Purchased Loan Activity Summary Report and, if requested
by Agent, Eligible Loans Report, from the Custodian on such date; and (vii)
provided that the Seller is not aware of any reason why the requested
Transaction cannot or will not be fully funded by the Buyers on the first Swing
Line Refunding Due Date following the Business Day on which the Swing Line
Transaction is to be funded. (b) All Swing Line Transactions shall have a Price
Differential from the date funded until the date repaid and the Repurchase Price
therefor shall be due and payable to



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame040.jpg]
33 Detroit\6661611\10\ Comerica Bank at the same rate(s) as would be applicable
if such Swing Line Transactions had been funded as Regular Transactions by all
Buyers, instead of having been funded by the Swing Line Buyer alone as Swing
Line Transactions. (c) On each Swing Line Refunding Due Date, each Swing Line
Transaction shall terminate and the Seller shall repurchase all Purchased Loans
subject to such Swing Line Transaction to the extent such Transaction is not
converted to a Regular Transaction pursuant to this Section 2.5. (d) The Swing
Line Buyer may at any time in its sole discretion with respect to any
outstanding Swing Line Transaction, require each Buyer (including the Swing Line
Buyer) to fund such Swing Line Transaction, by delivering notice to each Buyer.
Unless an Event of Default under Section 18.1(b) shall have occurred and be
continuing on such Swing Line Refunding Due Date (in which event the procedures
under clause (e) shall apply), no later than 4:00 p.m. (Detroit, Michigan time)
on such Swing Line Refunding Due Date, each Buyer shall transfer its Funding
Share in immediately available funds to Agent, at the office of Agent located at
411 W. Lafayette Blvd. Detroit, MI 48226, which shall be paid by Agent to the
Swing Line Buyer for application against the Swing Line Transaction, whereupon
the Swing Line Transaction shall be deemed a Regular Transaction. (e) If, on any
Swing Line Refunding Due Date, an Event of Default under Section 18.1(b) shall
have occurred and be continuing, each Buyer shall, no later than 4:00 p.m.
(Detroit, Michigan time) on such Swing Line Refunding Due Date, purchase a
participation in the Swing Line Transaction by immediately transferring to the
Agent, for the benefit of the Swing Line Buyer, in immediately available funds,
an amount equal to its Funding Share of the Purchase Price of such Swing Line
Transaction, and upon its receipt thereof, the Agent shall deliver to such Buyer
a certificate evidencing such participation. (f) Unless a Buyer shall have
notified the Swing Line Buyer, prior to any Swing Line Transaction, that any
applicable condition precedent set forth in Sections 14.1 or 14.2 had not then
been satisfied, such Buyer’s obligation to convert the Swing Line Transaction to
a Regular Transaction pursuant to clause (d) of this Section 2.5 or to purchase
a participation in respect of such Swing Line Transaction pursuant to clause (e)
of this Section 2.5 shall be unconditional, continuing, irrevocable and absolute
and shall not be affected by any circumstances, including, without limitation,
(i) any set-off, counterclaim, recoupment, defense or other right which such
Buyer may have against the Agent, the Swing Line Buyer or any other Person, (ii)
the occurrence or continuance of a Default or Event of Default, (iii) any
adverse change in the condition (financial or otherwise) of the Seller, (iv) the
expiration, cancellation or termination, with or without cause of some or all of
such Buyers’ Commitments or if such Commitment has been waived, released or
excused for any reason whatsoever or (v) any other circumstances, happening or
event whatsoever. In the event that any Buyer fails to make payment to the Agent
of any amount due under this Section 2.5, the Agent shall be entitled to
receive, retain and apply against such obligation the Repurchase Prices
(including Price Differential) otherwise payable to such Buyer hereunder until
the Agent receives such



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame041.jpg]
34 Detroit\6661611\10\ payment from such Buyer or such obligation is otherwise
fully satisfied. In addition to the foregoing, if for any reason any Buyer fails
to make payment to the Agent of any amount due under this Section 2.5, such
Buyer shall be deemed, at the option of the Agent, to have unconditionally and
irrevocably purchased from the Swing Line Buyer, without recourse or warranty,
an undivided interest and participation in the applicable Swing Line Transaction
in the amount of such Buyer’s Funding Share of that Transaction, and such
interest and participation may be recovered from such Buyer together with
interest thereon at the Federal Funds Rate for each day during the period
commencing on the date of demand and ending on the date such amount is received.
On the Termination Date, the Seller shall repurchase all Purchased Loans then
subject to a Swing Line Transaction. (g) The Agent shall disburse to the Swing
Line Buyer an amount equal to the sum of the Funding Shares funded by all of the
other Buyers in respect of the refunding of any Swing Line Transaction; provided
that if a Buyer other than the Swing Line Buyer advises the Agent by telephone
and confirms the advice by fax that such Buyer has placed all of its Funding
Share on the federal funds wire to the Agent, the Agent shall continue to keep
the Swing Line Transaction outstanding to the extent of that Buyer’s Funding
Share so wired until such Buyer’s Funding Share is received by Agent, and the
Agent shall then repay the Swing Line Buyer that still-outstanding portion of
the Swing Line Transaction from such funds wired to and received by the Agent,
and the Price Differential accrued at the Pricing Rate(s) applicable to the
Transaction on that Funding Share for the period from (and including) the
relevant Swing Line Refunding Due Date to (but excluding) the date such Buyer’s
Funding Share is received by the Agent shall belong to the Swing Line Buyer. If
any Buyer fails to fund its Funding Share to fund a Swing Line Transaction in
accordance with clause (d) of this Section 2.5, or fails to fund its Funding
Share to purchase a participation in a Swing Line Transaction in accordance with
clause (e) of this Section 2.5, then that Buyer shall also be obligated to pay
to the Swing Line Buyer interest on the Funding Share so due from such Buyer to
the Swing Line Buyer at the Federal Funds Rate from (and including) such Swing
Line Refunding Due Date to (but excluding) the date of payment of such required
amount. (h) All accrued Price Differential on Swing Line Transactions shall be
due and payable by the Seller to the Agent (for distribution to the Swing Line
Buyer) on the Price Differential payment due date (determined under Section 5)
next following the date of the Swing Line Transaction. All Price Differential
accrued on Swing Line Transactions through the applicable Swing Line Refunding
Due Date shall be due and payable by the Seller to the Agent (for distribution
to the Swing Line Buyer) no later than two (2) Business Days after the
applicable Swing Line Refunding Due Date, but in no than event later the
Termination Date. 2.6. Optional Termination, Reduction and Increase of Buyers’
Commitments. (a) The Seller may, at any time, without premium or penalty, upon
not less than five (5) Business Days prior written notice to the Agent,
terminate the Maximum Aggregate Commitment. Upon termination in full of the
Buyers’ Commitments pursuant



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame042.jpg]
35 Detroit\6661611\10\ to this Section 2.6, the Seller shall pay to the Agent
for the ratable benefit of the Buyers the full amount of all outstanding
Obligations under the Repurchase Documents. (b) If the Seller shall request in
writing to the Agent a temporary increase in the Maximum Aggregate Commitment,
the Agent, at its discretion, shall endeavor to obtain increased Committed Sums
from existing Buyers, new Commitments from prospective new Buyers or such
combination thereof as the Agent shall elect, to achieve such requested
increase; provided that (i) after giving effect to such increases, the Maximum
Aggregate Commitment shall not exceed $250,000,000, (ii) no Buyer shall have an
obligation to increase its Committed Sum, (iii) such written request by the
Seller is delivered to the Agent at least thirty (30) days (or such shorter
period of time as agreed to by Agent) before the requested effective date of the
increase, (iv) no Default and no Event of Default has occurred and is continuing
and (v) such increase shall only be in effect from the date of such increase
until the first date thererafter that the Maximum Aggregate Commitment increases
or decreases in accordance with Schedule BC (each, a “Temporary Increase
Period”). Neither the Agent nor any Buyer shall be liable to the Seller or to
any other Person in the event that the Agent determines not to endeavor to
obtain, or endeavors to obtain but fails to obtain, increased Committed Sums
from existing Buyers, new Commitments from prospective new Buyers, or any
combination thereof. (c) If an increase in the Maximum Aggregate Commitment is
achieved pursuant to clause (b) above, then (i) the Pro Rata ownership interest
in the Purchased Loans of each Buyer shall, following funding by the new or
increasing Buyers and for the duration of the applicable Temporary Increase
Period, be appropriately adjusted following the funding of new and increasing
Buyers and application of such amounts received to the other Buyers who did not
increase their Committed Sums, (ii) each new Buyer shall execute and deliver to
the Agent a joinder to this Agreement in a form acceptable to the Agent, and if
requested by the Agent, an administrative questionnaire in a form acceptable to
the Agent, (iii) Schedule BC shall be updated and the updates executed and
delivered by the Agent to the Seller and each of the Buyers and, effective as of
the date specified on such updates, shall each automatically supersede and
replace the then-existing corresponding schedule for all purposes and (iv) such
amendments, acknowledgments, consents, instruments and other documents shall
have been executed and delivered and/or obtained by Borrower and/or the Buyers
providing the applicable increase as required by the Agent, in its discretion. 3
Initiation; Termination. 3.1. Seller Request; Agent Confirmation. (a) Subject to
the terms and conditions of this Agreement (including, without limitation, the
terms and conditions set forth in Section 2.1 and Section 14), the Seller may
request a Regular Transaction and the Buyers shall fund such Regular
Transaction, subject to the following:



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame043.jpg]
36 Detroit\6661611\10\ (i) Agent and Custodian shall have received a
Request/Confirmation in accordance with Section 3.2 hereof by no later than 1:00
p.m. on the proposed Purchase Date; and (ii) Agent shall have received a
satisfactory Purchased Loan Activity Summary Report and, if requested by Agent,
an Eligible Loans Report, from the Custodian on the proposed Purchase Date;
Provided that if such items are received by the applicable parties on any
Business Day, but are not received by the times specified above, the Transaction
may be funded on the same day, at the Swing Line Buyer’s option, as a Swing Line
Transaction (subject to the conditions set forth in Section 2.5 above), or on
the next Business Day as a Regular Transaction, subject in each case to the
other terms and conditions of this Agreement. (b) Upon receiving any
Request/Confirmation for any Regular Transaction under Section 3.1 hereof, Agent
shall promptly notify each Buyer by wire, telex or telephone (confirmed by wire,
telecopy or telex). Unless such Buyer’s commitment to make purchases hereunder
shall have been suspended or terminated in accordance with this Agreement, each
such Buyer shall make available the amount of its respective Funding Share of
each requested Transaction in immediately available funds to the Agent, at the
office of the Agent specified in Section 2.5(d), no later than 4:00 p.m. on the
date of such Transaction. Any Buyer that fails to fund its Funding Share of any
Transaction shall be deemed to be a Nonfunding Buyer and a Defaulting Buyer
under the terms of this Agreement. 3.2. Request/Confirmation. Each
Request/Confirmation shall identify the Agent and the Seller and set forth: (a)
the Purchase Date applicable to the relevant Transaction; (b) for each of the
Eligible Loans to be sold, the Purchase Price; and (c) such other information
set forth on the form Request/Confirmation attached as Exhibit A hereto. Each
Request/Confirmation shall be binding on the parties, unless written notice of
objection is received by the Agent prior to the funding of any related
Transaction by any Buyer. In the event of any conflict between the terms of a
Request/Confirmation and this Agreement, this Agreement shall prevail. 3.3.
Transaction Termination; Purchase Price Decrease. (a) Automatic Termination.
Each Transaction, or applicable portion thereof, will automatically terminate on
the earlier of (i) the date or dates when the subject Purchased Loans are
purchased by Approved Investor(s) and (ii) the Termination Date. Upon any such
automatic termination, the Seller shall repurchase all applicable Purchased
Loans in accordance with Section 3.3(c).



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame044.jpg]
37 Detroit\6661611\10\ (b) Termination Upon Occurrence of Disqualifier. If any
Disqualifier occurs in respect of a Purchased Loan, (i) the Buyers shall
reconvey to the Seller or its designee the applicable Purchased Loan, servicing
released, and (ii) if and only to the extent of any Margin Deficit that exists
as determined in accordance with Section 6.1, the Seller shall immediately pay
the Repurchase Price with respect to the applicable Purchased Loan (but only to
the extent of the Margin Deficit) in immediately available funds to the account
referred to in Section 3.4. (c) How Terminations will be Effected. Termination
of a Transaction (or the applicable portion thereof) will be effected by (i) the
Buyers’ reconveyance to the Seller or its designee of applicable Purchased
Loans, servicing released, and payment of any Income in respect thereof received
by the Agent and not previously either paid to the Seller or applied as a credit
to the Seller’s Obligations, and (ii) payment of the Repurchase Price with
respect to the applicable Purchased Loans in immediately available funds to the
account referred to in Section 3.4 on the Repurchase Date, so that the Agent
receives the Repurchase Price (for Pro Rata distribution to the Buyers) in
immediately available funds on that same Business Day; provided that the portion
of the Repurchase Price attributable to accrued and unpaid Price Differential
for the Repurchased Loan shall be due on the next Price Differential payment
date in accordance with Section 5.3; provided further that all accrued and
unpaid Price Differential shall be due and payable on the Termination Date. (d)
Purchase Price Decrease. The Seller may effectuate a Purchase Price Decrease on
any Business Day by delivery to the Agent in immediately available funds of an
amount specified by the Seller as a Purchase Price Decrease on that Business
Day. No Purchased Loans shall be, or be deemed to be, repurchased in connection
with a Purchase Price Decrease. 3.4. Place for Payments of Repurchase Prices.
All Repurchase Price payments shall be paid to the Repurchase Settlement
Account. 3.5. Withdrawals from and Credits to Operating Account. If the Seller
fails for any reason to repurchase any one or more Purchased Loans on the
relevant Repurchase Date, to pay any Price Differential or fees when due or to
satisfy any Margin Call in the manner and by the time specified in Sections 3.3
and 3.4, the Agent is hereby specifically and irrevocably authorized to withdraw
funds from the Operating Account or any other account of the Seller in an amount
equal to the sum of the Repurchase Prices of all Purchased Loans that are Past
Due, plus accrued, unpaid Price Differential or fees, plus Margin Deficit (if
applicable), on that day and cause application of such funds withdrawn to the
payment of the Repurchase Prices of such Purchased Loans, Price Differential or
fees, and Margin Deficit (if applicable) in such order and manner as the Agent
may elect and, if funds in the Operating Account or any other account of the
Seller are insufficient to pay the such amounts, the Seller shall pay the amount
due hereunder on demand by wire to the Repurchase Settlement Account. 3.6.
[Reserved].



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame045.jpg]
38 Detroit\6661611\10\ 3.7. Disbursements from Repurchase Settlement Account.
Seller shall furnish to Agent by 3:00 p.m. Eastern time on each Business Day, a
Repurchase Settlement Account Disbursement Request which details the amounts and
sources of all funds in the Repurchase Settlement Account, and requests
disbursement of such funds. With respect to any Repurchase Settlement Account
Disbursement Request furnished by Seller to Agent, if, and only if, (i) no
Default has occurred unless it has been either cured by the Seller or waived in
writing by the Agent (acting with the requisite consent of the Buyers as
provided in this Agreement), (ii) no Event of Default has occurred unless it has
been either cured by the Seller or waived in writing by the Agent (acting with
the requisite consent of the Buyers as provided in this Agreement), (iii) no
Margin Deficit exists that would not be eliminated by disbursements in
accordance with such Repurchase Settlement Account Disbursement Request, and
(iv) no Default or Event of Default or Margin Deficit will result from the
making of the disbursements requested in such Repurchase Settlement Account
Disbursement Request, then Agent shall disburse the funds in the Repurchase
Settlement Account in accordance with the Repurchase Settlement Account
Disbursement Request. After the occurrence and during the continuance of an
Event of Default, Seller shall have no further right to request disbursements of
funds in the Repurchase Settlement Account, and Agent may at any time and from
time to time apply funds in the Repurchase Settlement Account to pay Seller’s
Obligations whether or not then due. 3.8. Delivery of Additional Mortgage Loans.
The Seller may from time to time deliver to the Custodian for and on behalf of
Agent Mortgage Loans that are also Eligible Loans without entering into a new
Transaction by providing to the Custodian the documents required under Section
3.1(a) with respect to such Mortgage Loans. The Seller and the Buyers agree that
such Mortgage Loans delivered pursuant to this Section 3.8 shall be treated as
Purchased Loans subject to the existing Transactions hereunder from the date of
such delivery. 3.9. Application of Purchase Price Decreases . Upon receipt by
the Agent of amounts paid or prepaid as Purchase Price Decreases (except upon
the exercise of remedies provided in Section 18) the Agent shall apply amounts
so received to outstanding Purchase Price. 3.10. Defaulting Buyers. (a)
Notwithstanding any provision of this Agreement to the contrary, if any Buyer
becomes a Defaulting Buyer, then the following provisions shall apply for so
long as such Buyer is a Defaulting Buyer: (i) The applicable fees shall cease to
accrue on the unfunded portion of the Commitment of such Defaulting Buyer
pursuant to Section 9.1; (ii) The Commitment of and the outstanding Purchase
Prices paid by such Defaulting Buyer shall not be included in determining
whether all Buyers or the Required Buyers have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
22), provided that (a) the Committed Sum of any Defaulting Buyer may not be
increased or extended without the consent of such Buyer, and (b) any amendment,
waiver, consent or other action or inaction requiring the consent of all Buyers
or each affected Buyer



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame046.jpg]
39 Detroit\6661611\10\ that by its terms affects any Defaulting Buyer more
adversely than the other affected Buyers shall require the consent of such
Defaulting Buyer; (iii) If any Swing Line Transactions shall exist at the time a
Buyer becomes a Defaulting Buyer, then the Seller shall within one Business Day
following notice by the Agent repurchase the Purchased Loans subject to such
Swing Line Transaction. (b) Notwithstanding any provision of this Agreement to
the contrary, if the Defaulting Buyer is a Nonfunding Buyer, and the Agent or
the other Buyer(s) (electively, in accordance with Section 2.1) fund or pay any
other amounts required to be paid by it hereunder which the Nonfunding Buyer
failed to fund or pay (the “Unfunded Amount”), then (i) the respective ownership
interests of both (A) the Nonfunding Buyer and (B) Agent or the Buyer (or
Buyers) that funded or paid the Unfunded Amount, shall be proportionately
decreased and increased, respectively, to the same extent as if their respective
Committed Sums were changed in direct proportion to the unreimbursed balance
outstanding from time to time thereafter of the amount so funded or paid; (ii)
the Nonfunding Buyer’s share of all subsequent distributions of Repurchase
Prices and other realizations on the Purchased Loans received shall be paid to
the Agent and/or other Buyer(s) that so funded the Unfunded Amount until the
Agent and/or such other Buyer(s) have been fully repaid the amount so funded or
paid; and (iii) such adjustment shall remain in effect until such time as the
Agent and/or other Buyer(s) that funded or paid the Unfunded Amount have been so
fully repaid. (c) If no other Buyer funds or pays any of the Unfunded Amount,
then the Pro Rata ownership interests of the Buyers in the Purchased Loans shall
be changed, so that each Buyer’s Pro Rata ownership interest in the Purchased
Loans is equal to the ratio of (i) the sum of the portions of the Purchase
Prices paid by that Buyer in all Open Transactions on that day, together with
all other unreimbursed amounts paid by that Buyer under this Agreement or the
other Repurchase Documents (including, without limitation, in respect of Swing
Line Transactions and under Sections 22.10(d) hereof) as of such day to (ii) the
total of the Purchase Prices paid by all Buyers in all Open Transactions on that
day, together with all other unreimbursed amounts paid by all Buyers under this
Agreement or the other Repurchase Documents (including, without limitation, in
respect of Swing Line Transactions and under Section 22.10(d) hereof) as of such
day. The Nonfunding Buyer’s share of all subsequent distributions of any
Repurchase Price, Margin Deficit payments and other realizations on the
Purchased Loans received shall be paid to the other Buyers, pro rata among them
in the ratio that the Pro Rata ownership interest in the Purchased Loans owned
by each bears to the aggregate Pro Rata ownership interests in the Purchased
Loans of all such other Buyers, and the



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame047.jpg]
40 Detroit\6661611\10\ Buyers’ respective Pro Rata ownership interests in the
Purchased Loans shall be readjusted after each such payment, until their Pro
Rata ownership interests are restored to what they were before any Nonfunding
Buyer failed to fund or pay the Unfunded Amount. Notwithstanding any such
changes in the Buyers’ Pro Rata ownership interests in any Purchased Loan due to
Nonfunding Buyer’s failure to fund or pay an Unfunded Amount, such failure to
fund shall not diminish any Buyer’s Funding Share(s) for subsequent
Transactions. (d) Without limiting the foregoing, in the event that a Buyer
becomes a Nonfunding Buyer, such Nonfunding Buyer shall have no right to receive
any amounts owing to such Nonfunding Buyer under this Agreement or the other
Repurchase Documents until such Buyer ceases to be a Nonfunding Buyer, which
shall occur: (i) in the event that the Agent or any other Buyer(s) fund or pay
the Unfunded Amount (as described in Section 3.10(c)), at the time the Agent
and/or such other Buyer(s) have been fully repaid the amount so funded or paid;
and (ii) in the event that neither the Agent nor any other Buyer funds or pays
any of the Unfunded Amount (as described in Section 3.10(c), at the time the
Buyers’ Pro Rata ownership interests are restored to what they were before such
Nonfunding Buyer failed to fund or pay the Unfunded Amount. (e) For so long as
such Buyer is a Nonfunding Buyer, all of the following shall apply: (i) The
amounts owing by such Nonfunding Buyer under this Agreement and the other
Repurchase Documents shall be deducted from and set off against the amounts
otherwise owing to such Nonfunding Buyer under this Agreement and the other
Repurchase Documents. (ii) Such Nonfunding Buyer shall immediately pay to the
Agent all sums of any kind paid to or received by such Nonfunding Buyer from the
Seller or otherwise with respect to the Facility, whether pursuant to the terms
of this Agreement or the other Repurchase Documents or in connection with the
realization of the security therefor. Notwithstanding the fact that such
Nonfunding Buyer may temporarily hold such sums, such Nonfunding Buyer shall be
deemed to hold the same as a trustee and for the benefit of the Agent, it being
the express intention of the Buyers that the Agent shall distribute such sums in
accordance with the terms of this Agreement. (f) Notwithstanding anything
contained herein to the contrary, if a Buyer becomes a Defaulting Buyer
hereunder, then until such Buyer ceases to be a Defaulting Buyer, the Agent
shall have the right, in its sole and absolute discretion and at such time or
times that the Agent shall determine, to apply amounts which otherwise would be
owing to such Defaulting Buyer under this Agreement and the other Repurchase
Documents to a deposit account, to be held in such account and released as
appropriate to satisfy such Defaulting Buyer’s potential future funding
obligations with respect to Transactions (including Swing Line Transactions)
under this Agreement.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame048.jpg]
41 Detroit\6661611\10\ (g) If any Buyer becomes a Defaulting Buyer hereunder,
then the Seller may, at its sole expense and effort, upon notice to such Buyer
and the Agent, require such Buyer to assign and delegate, without recourse (in
accordance with and subject to the restrictions set forth in Section 22.17) all
its interests, rights and obligations under this Agreement to an assignee (which
assignee may be another Buyer) that shall assume such obligations, all in
accordance with the procedures and conditions set forth in Section 26.4 hereof.
(h) In the event that the Agent, the Seller and the Swing Line Buyer each agrees
that a Defaulting Buyer has adequately remedied all matters that caused such
Buyer to be a Defaulting Buyer (“Redeemed Buyer”), then the Swing Line Exposure
of the other Buyers shall be readjusted to reflect the inclusion of such
Redeemed Buyer’s Commitment and on such date such Redeemed Buyer shall purchase
from the other Buyers at par a portion of the Open Transactions and take such
other actions as the Agent shall determine may be necessary in order for such
Redeemed Buyer to participate in such Open Transactions in accordance with its
Pro Rata share, at which point the Redeemed Buyer shall cease to be a Defaulting
Buyer. For purposes of this Section 3.10, “Swing Line Exposure” means, with
respect to any Buyer at any time, such Buyer’s Pro Rata share of the aggregate
Purchase Prices of all Swing Line Transactions outstanding at such time. (i)
Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Seller of any of its rights or remedies (whether in equity or law) against any
Buyer which fails to fund any Transaction hereunder at the time or in the amount
required to be funded under the terms of this Agreement. 4 Transaction Limits
and Sublimits. 4.1. Transaction Limits. Each Transaction shall be subject to the
limitation that no purchase will be made if at the time of or after such
purchase, the Aggregate Outstanding Purchase Price exceeds or would exceed the
lesser of: (a) the Maximum Aggregate Commitment; or (b) the sum of the
following, without duplication: (i) For Purchased Loans which are Conforming
Mortgage Loans (other than Aged Mortgage Loans), the lesser of (A) the Purchase
Value all such Conforming Mortgage Loans, or (B) the Conforming Loan Sublimit,
plus (ii) For Purchased Loans which are Jumbo Mortgage Loans, the lesser of (A)
the Purchase Value of all such Jumbo Mortgage Loans, or (B) the Jumbo Loan
Sublimit, plus (iii) For Purchased Loans which are Aged Mortgage Loans, the
lesser of (A) the Purchase Value of all such Aged Mortgage Loans, or (B) the
Aged Mortgage Loan Sublimit, plus



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame049.jpg]
42 Detroit\6661611\10\ (iv) For Purchased Loans which are Second Mortgage Loans,
the lesser of (A) the Purchase Value of all such Second Mortgage Loans, or (B)
the Second Mortgage Loan Sublimit, plus (v) For Purchased Loans which are FHA
Low FICO Score Mortgage Loans (other than Aged Mortgage Loans), the lesser of
(A) the Purchase Value of all such FHA Low FICO Score Mortgage Loans, or (B) the
FHA Low FICO Score Loan Sublimit, plus (vi) For Purchased Loans which are
Discretionary Loans, the lesser of (A) the Purchase Value of all such
Discretionary Loans, or (B) the Discretionary Loan Sublimit. 4.2. Transaction
Sublimits. The following sublimits shall be applicable to the Transactions
hereunder such that after giving effect to any proposed Transaction and after
giving effect to any repurchase, addition or substitution of any Mortgage Loan
hereunder, the following shall be true: (a) The Aggregate Outstanding Purchase
Price of Conforming Mortgage Loans (other than Aged Mortgage Loans) may be as
much as one hundred percent (100%) of the Maximum Aggregate Commitment (the
“Conforming Loan Sublimit”). (b) The Aggregate Outstanding Purchase Price of all
Purchased Loans that are Wet Loans shall not exceed (x) fifty percent (50%) of
the Maximum Aggregate Commitment on any of the first five (5) and last five (5)
Business Days of any month or (y) thirty-five percent (35%) of the Maximum
Aggregate Commitment on any other day (the “Wet Loans Sublimit”). (c) The
Aggregate Outstanding Purchase Price of all Purchased Loans that are of the type
listed in the first column of the following table shall not exceed the
percentage of the Maximum Aggregate Commitment or amount listed in the second
column of the table (the name of that Sublimit is set forth in the third
column).



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame050.jpg]
43 Detroit\6661611\10\ Type of Purchased Loan Maximum percentage/amount of
Maximum Aggregate Commitment Name of Sublimit FHA Low FICO Score Mortgage Loans
(other than Aged Mortgage Loans) 5% “FHA Low FICO Score Loan Sublimit” Jumbo
Mortgage Loans 20% “Jumbo Loan Sublimit” Aged Mortgage Loans $5,000,000.00 “Aged
Mortgage Loan Sublimit” Second Mortgage Loans $5,000,000.00 “Second Mortgage
Loan Sublimit” Discretionary Loans $3,000,000.00 “Discretionary Loan Sublimit”
4.3. Compliance. Seller shall immediately repurchase Purchased Loans necessary
to comply with all of the requirements of Section 4.1 and Section 4.2 of this
Agreement. 5 Price Differential. 5.1. Pricing Rate. Except as otherwise provided
herein with respect to the Default Pricing Rate, the Pricing Rate to be applied
to the Purchase Prices of Purchased Loans to determine the Price Differential in
all Open Transactions shall be the Daily Adjusting LIBOR Rate (or, if applicable
under Section 6.7, the Prime Referenced Rate). 5.2. Pricing Rate for Default
Pricing Rate Purchased Loans. Notwithstanding any contrary or inconsistent
provision of this Section 5, the Pricing Rate to be multiplied by the Purchase
Prices of all Purchased Loans shall be the Default Pricing Rate from (and
including) (a) the day immediately following the Repurchase Date for any Past
Due Purchased Loan and until (but excluding) the date on which such Past Due
Purchased Loan is repurchased by transfer to the Agent (for Pro Rata
distribution to the Buyers) of its full Repurchase Price in immediately
available funds; and (b) the date designated by the Agent to the Seller after
the occurrence and during the continuance of an Event of Default under Section
18.1. 5.3. Price Differential Payment Due Dates. Seller shall pay to Agent for
Pro Rata distribution to the Buyers and Swing Line Buyer, as applicable, on the
fifth (5th) Business Day of each month before the Termination Date, Price
Differential on each Open Transaction accrued and unpaid to the end of the
preceding month, whether or not such Transaction is still an Open Transaction on
such payment due date; provided that (a) all accrued and unpaid Price
Differential on all Transactions shall be due on the Termination Date, and (b)
all Pricing Differential calculated at the Default Pricing Rate shall be due on
demand by Agent in its individual capacity or at the direction of the Required
Buyers.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame051.jpg]
44 Detroit\6661611\10\ 5.4. Adjustments to Buyer’s Price Differential based on
Qualifying Balances A particular Buyer and the Seller may, from time to time,
agree by separate agreement to adjustments to such Buyer’s Price Differential
based on Qualifying Balances (“Price Differential Adjustment Agreement”),
provided, however, that no such adjustments shall result in a Buyer receiving
more than it would have been entitled to receive with respect to any Transaction
under the terms of this Agreement. Prior to or concurrently with the execution
of any Price Differential Adjustment Agreement, any such Buyer shall inform the
Agent of the terms of any such adjustments (such terms to be administratively
acceptable to Agent). Such Buyer shall notify Agent of any adjustments to the
Price Differential made pursuant to a Price Differential Adjustment Agreement in
accordance with this Section 5.4. The adjustments identified in such notice
shall become effective on a date determined by Agent (but in any event shall not
become effective prior to the date such notice is received). 6 Margin
Maintenance. 6.1. Margin Deficit. (a) If at any time the aggregate Purchase
Value of all Purchased Loans subject to all Transactions hereunder is less than
the aggregate Repurchase Price (excluding Price Differential), minus, without
duplication, cash transfers previously made from the Seller to the Agent in
response to previous Margin Calls, if any, for all such Transactions (a “Margin
Deficit”), then by notice to the Seller (a “Margin Call”), the Agent shall
require the Seller to transfer (for the account of the Buyers) to the Agent (in
the case of cash) or the Custodian (in the case of Additional Purchased Loans,
as defined below), as appropriate, either (at the Seller’s option) cash,
additional Eligible Loans reasonably acceptable to the Agent (“Additional
Purchased Loans”), or a combination of cash and Additional Purchased Loans, so
that the cash and the aggregate Purchase Value of the Purchased Loans, including
any such Additional Purchased Loans, will thereupon at least equal the then
aggregate Repurchase Price (excluding Price Differential). (b) On any Business
Day on which the Purchase Value of the Purchased Loans subject to Transactions
exceeds the then outstanding aggregate Repurchase Price (excluding Price
Differential) of all Transactions (a “Margin Excess”), so long as no Default or
Event of Default has occurred and is continuing or will result therefrom, the
Agent shall, upon receipt of a written request from the Seller, remit cash or
authorize Custodian to release Purchased Loans, as requested by the Seller, in
either case in an amount equal to the lesser of (i) the amount requested by the
Seller and (ii) such Margin Excess, subject always to the other limitations of
this Agreement. If cash is to be remitted the Agent shall treat the receipt of
the written request of the Seller under this Section 6.1(b) as if it were a
request for a Transaction. To the extent the Agent remits cash to the Seller,
such cash shall be (A) additional Purchase Price with respect to the
Transactions, and (B) subject in all respects to the provisions and limitations
of this Agreement. Each Buyer shall fund its Pro Rata share of such additional
Purchase Price as if the remission of such Margin Excess were the initiation of
a Transaction hereunder. 6.2. Margin Call Deadline. If the Agent delivers a
Margin Call to the Seller at or before 11:00 a.m. (Detroit, Michigan time) on
any Business Day, then the Seller shall transfer



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame052.jpg]
45 Detroit\6661611\10\ cash and/or Additional Purchased Loans as provided in
Section 6.1 on the same Business Day. If the Agent delivers a Margin Call to the
Seller after 11:00 a.m. (Detroit, Michigan time) on any Business Day, then the
Seller shall transfer cash and/or Additional Purchased Loans by no later than
11:00 a.m. (Detroit, Michigan time) on the next following Business Day. 6.3.
Application of Cash. Any cash transferred to the Agent (for Pro Rata
distribution to the Buyers) pursuant to this Section 6 shall be applied by the
Buyers on receipt from the Agent which shall occur on the date received from the
Seller or the next Business Day if received after 1:00 p.m. (Detroit, Michigan
time). 6.4. Increased Cost. If any Change in Law: (a) shall subject such Buyer
(or its LIBOR Lending Office) to any tax, duty or other charge with respect to
this Agreement or any Transaction or change the basis of taxation of payments to
the Buyer in respect thereof (except for changes in the rate of tax on the
overall net income of Buyer or its LIBOR Lending Office imposed by the
jurisdiction in which Buyer's principal executive office or LIBOR Lending Office
is located); (b) shall impose, modify or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by Buyer (or its LIBOR Lending
Office), or shall impose on Buyer (or its LIBOR Lending Office) or the foreign
exchange and interbank markets any other condition affecting this Agreement or
the making or maintaining of Transactions hereunder; or (c) shall impose on the
Buyer any other condition: and the result of any of the foregoing is to increase
the cost to such Buyer, by an amount which the Buyer deems to be material, of
entering, continuing or maintaining any Transaction or to reduce any amount due
or owing hereunder in respect thereof, then in any such case, the Seller shall
promptly pay the Agent (for distribution to such Buyer) such additional amount
or amounts as calculated by the Buyer in good faith as will compensate the Buyer
for such increased cost or reduced amount. A certificate of a Buyer, prepared in
good faith and in reasonable detail by such Buyer and submitted to the Seller
and the Agent, setting forth the basis for determining such additional amount or
amounts necessary to compensate such Buyer shall be conclusive and binding for
all purposes, absent manifest error. 6.5. Capital Adequacy. If any Change in Law
affects or would affect the amount of capital or liquidity required or expected
to be maintained by such Buyer (or any corporation controlling such Buyer), and
such Buyer determines that the amount of such capital is increased by or based
upon the existence of any its obligations hereunder or the maintaining of any
Transactions, and such increase has the effect of reducing the rate of return on
such Buyer's (or such controlling corporation's) capital as a consequence of
such obligations or the maintaining of such Transactions to a level below that
which such Buyer (or such controlling corporation) could have achieved but for
such circumstances (taking into consideration its policies with respect to



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame053.jpg]
46 Detroit\6661611\10\ capital adequacy), then the Seller shall pay to such
Buyer, within fifteen (15) days of the Seller’s receipt of written notice from
such Buyer demanding such compensation, additional amounts as are sufficient to
compensate such Buyer (or such controlling corporation) for any increase in the
amount of capital and reduced rate of return which Buyer reasonably determines
to be allocable to the existence of any obligations of the Buyer hereunder or to
maintaining any Transactions hereunder. A certificate of a Buyer as to the
amount of such compensation, prepared in good faith and in reasonable detail by
the Buyer and submitted to the Seller, shall be conclusive and binding for all
purposes absent manifest error. 6.6. Market Valuations for Purchase Values. In
the discretion of the Agent or Required Buyers if it or they reasonably
determine that market conditions warrant (except that the Agent shall have no
obligation to make such determination more frequently than once per day), the
Agent may (a) notify Custodian that Agent desires to re-calculate the Purchase
Values of all or a portion of the Purchased Loans using the Market Values of
such Purchased Loans, which notice shall include the Market Values determined by
Agent for such Purchased Loans, and (b) obtain from Custodian an updated
Purchased Loan Collateral Activity Summary Report taking into account such
Market Values. 6.7. Provisions Relating to Daily Adjusting LIBOR Rate. (a) If
the Agent or the Required Buyers (after consultation with the Agent) shall
determine in good faith that, (a) it is or they are unable to determine or
ascertain the Daily Adjusting LIBOR Rate, or (b) by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars in the applicable amounts or for the relative maturities are not
being offered to Agent or such Buyers, or (c) the Daily Adjusting LIBOR Rate
will not accurately or fairly cover or reflect the cost of making, maintaining
or funding any Transaction based upon the Daily Adjusting LIBOR Rate, then Agent
shall forthwith give notice thereof to the Seller. Thereafter, until Agent
notifies the Seller that such conditions or circumstances no longer exist, the
Prime Referenced Rate shall be the applicable Pricing Rate for all Transactions
during such period of time, and each Transaction which bears interest at or by
reference to the Daily Adjusting LIBOR Rate shall automatically be converted
into a Transaction with a Pricing Rate determined by reference to the Prime
Referenced Rate. (b) If any Change in Law shall make it unlawful or impossible
for any of the Buyers (or any of their respective LIBOR Lending Offices) to
honor its obligations hereunder to make or maintain any Transaction which bears
interest at or by reference to the Daily Adjusting LIBOR Rate, such Buyer shall
give notice thereof to the Seller and the Agent. Thereafter, until such Buyer
notifies the Seller that such conditions or circumstances no longer exist, the
Prime Referenced Rate shall be the applicable Pricing Rate for all Transactions
hereunder during such period of time, and if any of the Buyers may not lawfully
continue to maintain any existing Transaction with a Pricing Rate determined at
or by reference to the Daily Adjusting LIBOR Rate, the applicable Transaction
shall immediately be converted to a Transaction with a Pricing Rate determined
by reference to the Prime Referenced Rate. For purposes of this Section, a
change in law, rule, regulation, interpretation or administration shall include,
without limitation, any change made or which becomes effective on the basis of a
law, rule,



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame054.jpg]
47 Detroit\6661611\10\ regulation, interpretation or administration presently in
force, the effective date of which change is delayed by the terms of such law,
rule, regulation, interpretation or administration. 7 Taxes. 7.1. Payments to be
Free of Taxes; Withholding. Any and all payments by the Seller under or in
respect of this Agreement or any other Repurchase Documents to which the Seller
is a party shall be made free and clear of, and without deduction or withholding
for or on account of, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest and additions to tax) with respect thereto, whether now or hereafter
imposed, levied, collected, withheld or assessed by any taxation authority or
other Governmental Authority (collectively, “Taxes”), unless required by any
Legal Requirement. If the Seller shall be required under any applicable Legal
Requirement to deduct or withhold any Taxes from or in respect of any sum
payable under or in respect of this Agreement or any of the other Repurchase
Documents to the Agent (for the account of the Buyers), (a) the Seller shall
make all such deductions and withholdings in respect of Taxes, (b) the Seller
shall pay the full amount deducted or withheld in respect of Taxes to the
relevant taxation authority or other Governmental Authority in accordance with
any applicable Legal Requirement and (c) the sum payable by the Seller shall be
increased as may be necessary so that after the Seller has made all required
deductions and withholdings (including deductions and withholdings applicable to
additional amounts payable under this Section 7) each Buyer receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made in respect of Non-excluded Taxes. For purposes of this Agreement the
term “Non- excluded Taxes” means Taxes other than, in the case of any Person,
Taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the jurisdiction under the laws of which such Person is
organized or of its applicable lending office, or any political subdivision
thereof. 7.2. Other Taxes. In addition, the Seller hereby agrees to pay any
present or future stamp, recording, documentary, excise, property or value-added
taxes, or similar taxes, charges or levies (including any interest or penalties
arising in connection therewith) that arise from any payment made under or in
respect of this Agreement or any other Repurchase Document or from the
execution, delivery or registration of, any performance under, or otherwise with
respect to, this Agreement or any other Repurchase Documents (collectively,
“Other Taxes”). 7.3. Taxes Indemnity. The Seller hereby agrees to indemnify the
Buyers and the Agent for, and to hold each of them harmless against, the full
amount of Non-excluded Taxes and Other Taxes, and the full amount of Taxes
(other than Taxes that are imposed on its overall net income (and franchise
taxes imposed in lieu thereof) by the jurisdiction under the laws of which such
Person is organized or of its applicable lending office, or any political
subdivision thereof) of any kind imposed by any jurisdiction on amounts payable
under this Section 7 imposed on or paid by the Buyers or the Agent and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto. The indemnity by the Seller provided for in
this Section 7.3 shall apply and be made whether or not the Non-excluded Taxes
or Other Taxes for which indemnification hereunder is sought have been correctly
or legally asserted. Amounts payable by the Seller under the indemnity set forth
in this Section 7.3 shall be



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame055.jpg]
48 Detroit\6661611\10\ paid within fifteen (15) days from the date on which the
Agent or any Buyer makes written demand therefor. 7.4. Receipt. Within thirty
(30) days after the date of any payment of Taxes, the Seller (or any Person
making such payment on behalf of the Seller) shall furnish to the Agent for each
Buyer’s account a certified copy of the original official receipt evidencing
payment thereof. 7.5. Non-Exempt Buyer. For purposes of this Section 7.5, the
terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code. Each Buyer (including,
for avoidance of doubt, any assignee, successor or participant) that either (x)
is not incorporated under the laws of the United States, any State thereof or
the District of Columbia or (y) whose name does not include “Incorporated”,
“Inc.”, “Corporation”, “Corp.”, “P.C.”, “insurance company” or “assurance
company” (a “Non-Exempt Buyer”) shall deliver or cause to be delivered to the
Agent two originals of each of the following properly completed and duly
executed documents: (a) in the case of a Non-Exempt Buyer that is not a United
States person, (i) a complete and executed (A) U.S. Internal Revenue Form W-8BEN
with Part II completed in which the Buyer claims the benefits of a tax treaty
with the United States providing for a zero or reduced rate of withholding (or
any successor forms thereto), including all appropriate attachments or (B) U.S.
Internal Revenue Service Form W-8ECI (or any successor forms thereto) and (ii)
if such Non-Exempt Buyer is treated as a corporation for United States federal
tax purposes, a certificate substantially in the form of Exhibit D (a
“Corporation Tax Treatment Certificate”); or (b) in the case of an individual,
(i) a complete and executed U.S. Internal Revenue Service Form W-8BEN (or any
successor forms thereto) and a Corporation Tax Treatment Certificate or (ii) a
complete and executed U.S. Internal Revenue Service Form W-9 (or any successor
forms thereto); or (c) in the case of a Non-Exempt Buyer that is organized under
the laws of the United States, any State thereof, or the District of Columbia,
(i) a complete and executed U.S. Internal Revenue Service Form W-9 (or any
successor forms thereto), including all appropriate attachments, and (ii) if
such Non-Exempt Buyer is treated as a corporation for United States federal tax
purposes, a Corporation Tax Treatment Certificate; or (d) in the case of a
Non-Exempt Buyer that (i) is not organized under the laws of the United States,
any State thereof, or the District of Columbia and (ii) is treated as a
corporation for U. S. federal income tax purposes, a complete and executed U.S.
Internal Revenue Service Form W-8BEN claiming a zero rate of withholding (or any
successor forms thereto) and a Corporation Tax Treatment Certificate; or (e) in
the case of a Non-Exempt Buyer that (i) is treated for U.S. federal income tax
purposes as a partnership or other non-corporate entity, and (ii) is not
organized under the laws of the United States, any State thereof, or the
District of Columbia, (A)(1) a complete and executed U.S. Internal Revenue
Service Form W-8IMY (or any successor forms thereto) (including all required
documents and attachments) and



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame056.jpg]
49 Detroit\6661611\10\ (2) a Corporation Tax Treatment Certificate, and (ii)
without duplication, with respect to each of its beneficial owners and the
beneficial owners of such beneficial owners looking through chains of owners to
individuals or entities that are treated as corporations for U.S. federal income
tax purposes (all such owners, “Beneficial Owners”), the documents that would be
required by this Section 7.5 with respect to each such Beneficial Owner if such
Beneficial Owner were a Buyer, provided that no such documents will be required
with respect to a Beneficial Owner to the extent the actual Buyer is determined
to be in compliance with the requirements for certification on behalf of its
Beneficial Owner as may be provided in applicable U.S. Treasury regulations, or
the requirements of this Section 7.5 are otherwise determined to be unnecessary,
all such determinations under this Section 7.5 to be made in the sole discretion
of the Seller, provided that each such Buyer shall be provided an opportunity to
establish such compliance as reasonable; or (f) in the case of a Non-Exempt
Buyer that is disregarded for U.S. federal income tax purposes, the document
that would be required by this Section 7.5 with respect to its Beneficial Owner
if such Beneficial Owner were a Buyer; or (g) in the case of a Non-Exempt Buyer
that (i) is not a United States person and (ii) is acting in the capacity as an
“intermediary” (as defined in U.S. Treasury regulations), (A)(1) a U.S. Internal
Revenue Service Form W-8IMY (or any successor form thereto) (including all
required documents and attachments) and (2) a Corporation Tax Treatment
Certificate, and (B) if the intermediary is a “non-qualified intermediary” (as
defined in U.S. Treasury regulations), from each person upon whose behalf the
“non- qualified intermediary” is acting the documents that would be required by
this Section 7.5 with respect to each such person if each such person were a
Buyer. If the forms referred to in this Section 7.5 that are provided by a Buyer
at the time such Buyer first becomes a party to this Agreement, a successor to a
Buyer or, with respect to a permitted assignment of or a grant of a
participation in the interests of a Buyer hereunder, the effective date thereof,
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be treated as Taxes other than Non-excluded
Taxes (“Excluded Taxes”) and shall not qualify as Non-Excluded Taxes unless and
until such Buyer provides the appropriate form certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate shall be considered
Excluded Taxes solely for the periods governed by such form. If, however, on the
date a Person becomes an assignee, successor or participant to this Agreement,
the Buyer transferor was entitled to indemnification or additional amounts under
this Section 7, then the Buyer assignee, successor or participant shall be
entitled to indemnification or additional amounts to the extent (and only to the
extent), that the Buyer transferor was entitled to such indemnification or
additional amounts for Non-excluded Taxes, and the Buyer assignee, successor or
participant shall be entitled to additional indemnification or additional
amounts for any other or additional Non-excluded Taxes. 7.6. If Buyer Fails to
Provide Form. For any period with respect to which a Buyer required to do so has
failed to provide the Seller with the appropriate form, certificate or other
document described in Section 7.5 (other than (a) if such failure is due to a
change in any applicable Legal Requirement, or in the interpretation or
application thereof, occurring after the date on which a form, certificate or
other document originally was required to be provided, (b) if



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame057.jpg]
50 Detroit\6661611\10\ such form, certificate or other document otherwise is not
required under Section 7.5 or (c) if it is legally inadvisable or otherwise
commercially disadvantageous for such Buyer to deliver such form, certificate or
other document), such Buyer shall not be entitled to indemnification or
additional amounts under Section 7.2 or Section 7.3 with respect to Non-excluded
Taxes imposed by the United States by reason of such failure; provided that
should a Buyer become subject to Non-excluded Taxes because of its failure to
deliver a form, certificate or other document required hereunder, the Seller
shall take such steps as such Buyer shall reasonably request, to assist such
Buyer in recovering such Non-excluded Taxes. 7.7. Refunds. If the Agent or any
Buyer, in its sole opinion, determines that it has finally and irrevocably
received or been granted a refund in respect of any Taxes paid as to which
indemnification has been paid by the Seller pursuant to this Section, it shall
promptly remit such refund, net of all reasonable out of pocket costs and
expenses, to the Seller; provided, that the Seller agrees to promptly return any
such refund to the Agent or such Buyer, as applicable, if such person is
required to repay such refund to the relevant taxing authority. Nothing
contained herein shall impose an obligation on the Agent or any Buyer to apply
for any such refund. 7.8. Survival. Without prejudice to the survival of any
other agreement of the Seller hereunder, the agreements and obligations of the
Seller contained in this Section 7 shall survive the termination of this
Agreement. Nothing contained in this Section 7 shall require the Buyer to make
available any of its tax returns or any other information that it deems to be
confidential or proprietary. 8 Income and Escrow Payments; Control. 8.1. Income
and Escrow Payments. Notwithstanding that the Buyers, the Agent and the Seller
intend that the Transactions be sales to the Buyers of the Purchased Loans,
where a particular Transaction’s term extends over an Income payment date on the
Purchased Loans subject to that Transaction, all payments and distributions,
whether in cash or in kind, made on or with respect to the Purchased Loans shall
be paid directly to the Seller or its designee by the relevant Customer, and the
Agent (and the Buyers) shall have no obligation to collect or apply any Income
to prevent or reduce any Margin Deficit, unless the Seller (a) arranges for such
Income to be paid to the Agent (for Pro Rata distribution to the Buyers), (b)
requests that the Agent apply such Income when received against the Seller’s
Margin Deficit(s) and (c) concurrently transfers to the Agent either (i) cash or
(ii) at the Agent’s option and with the Agent’s written approval, Additional
Purchased Loans, sufficient to eliminate such Margin Deficit. Amounts paid to
the Seller by the relevant Customer shall be deposited by the Seller into the
Income Account within two (2) Business Days of receipt by the Seller and, as to
amounts so paid to the Seller for escrow payments, into the Escrow Account. The
Income Account and the Escrow Account shall be maintained by the Seller with
Comerica Bank and shall be subject to the control of the Agent. The Income
Account and Escrow Account may be interest bearing accounts if allowed or
required by applicable law. At all times, other than during the existence of an
Event of Default, the Seller may have full use of all Income and amounts on
deposit in the Income Account, subject to the provisions of Section 8.2.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame058.jpg]
51 Detroit\6661611\10\ 8.2. Income and Escrow Accounts. Other than during the
existence of an Event of Default and so long as the Seller is also the Servicer,
the Seller shall make payments from the Escrow Account of all appropriate
amounts payable with respect to each Purchased Loan for taxes, insurance and
other purposes for which the funds are paid into the Escrow Account. Subject to
Section 8.3, amounts on deposit in the Income Account shall be used by the
Seller to pay its fees as Servicer while it serves in such capacity, and may be
used to pay to the Agent amounts due under this Agreement for Margin Deficit or
Price Differential and for any other lawful purpose. 8.3. Income and Escrow
Accounts after Default. Upon the occurrence and during the continuation of an
Event of Default, the Seller shall have no right to direct withdrawal or
application of funds in the Income Account and the Escrow Account unless
authorized to do so in writing by the Agent. The Agent may cause all amounts on
deposit in the Income Account to be paid to it or its designee for application
as provided in Section 18.4. The Agent or its designee shall direct payments
from the Escrow Account for the purposes for which such funds are deposited into
the Escrow Account and shall comply with all Legal Requirements applicable to
the operation of the Income Account and the Escrow Account, including any Agency
guidelines with respect thereto. 9 Facility Fee; Agent’s Fee. 9.1. Facility Fee.
The Seller agrees to pay to the Agent (for Pro Rata distribution to the Buyers)
a facility fee (the “Facility Fee”) on the Maximum Aggregate Commitment at a
rate of one hundred twenty-five thousandths of one percent (0.125%) per annum,
computed on the actual number of days elapsed using a year of 360 days. The
Facility Fee shall be payable in arrears within ten (10) days after the end of
each calendar quarter, commencing with the quarter ending September 30, 2015,
and on the Termination Date. The calculation by Agent of the Amount of the
Facility Fee shall be conclusive and binding absent manifest error. Such fee
shall be deemed fully earned upon receipt by Agent and shall not be refundable
for any reason. 9.2. Agent’s Fees. The Seller agrees to pay to the Agent the
fees set forth in the Fee Letter. 10 Security Interest; License. 10.1. Intent of
the Parties. The parties intend that all Transactions hereunder be sales and
purchases (other than for accounting and tax purposes) and not loans;
nonetheless, as a security agreement under the UCC and as a security agreement
or other arrangement or other credit enhancement related to this Agreement and
transactions hereunder as provided for in Section 101(47) (A)(v) of the
Bankruptcy Code, the Seller hereby pledges to the Agent for the benefit of the
Buyers as security for the performance by the Seller of the Obligations and
hereby grants, assigns and pledges to the Agent for the benefit of the Buyers a
fully perfected first priority security interest in all of the following,
whether now owned or hereafter acquired, wherever located (the “Collateral”):
(a) Purchased Loans: All of the Purchased Loans and all Income and proceeds from
the Purchased Loans, including all of the property, rights and other items



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame059.jpg]
52 Detroit\6661611\10\ described in the definition of “Mortgage Loan” in Section
1.2 for each such Purchased Loan and all rights to have, receive and retain the
return or refund of funds transferred from any account with the Agent to any
title company, title agent, escrow agent or other Person for the purpose of
originating or funding a Mortgage Loan that did not close (for any reason) and
that would have been a Purchased Loan if it had closed (all funds so transferred
continuously remain the property of the Agent and the Buyers until disbursed by
such agent to or for the account of the related Customer upon the closing of his
or her Mortgage Loan); (b) With respect to Purchased Loans: With respect to the
Purchased Loans: (i) all Purchased Loans Support; (ii) all of the Seller’s
right, title and interest in all Mortgaged Premises related to the Purchased
Loans; (iii) all rights to deliver Purchased Loans to investors and other
purchasers and all proceeds resulting from the disposition of Purchased Loans
pursuant thereto, including the Seller’s right and entitlement to receive the
entire purchase price paid for Purchased Loans sold; (iv) all Hedge Agreements
relating to or constituting any and all of the foregoing or relating to the
Obligations, including all rights to payment arising under such Hedge
Agreements; (v) all Servicing Rights and Servicing Records in respect of any of
the Purchased Loans; and (vi) all of the Seller’s rights now or hereafter
existing in, to or under any MBS secured by, created from or representing any
interest in any of the Purchased Loans, whether now owned or hereafter acquired
by the Seller, and whether such MBS are evidenced by book entry or certificate
(the Agent’s ownership interest and security interest in each MBS created from,
based on or backed by Purchased Loans shall automatically exist in, attach to,
cover and affect all of the Seller’s right, title and interest in that MBS when
issued and its proceeds and the Agent’s ownership interest and security interest
in the Purchased Loans from which such MBS was so created shall automatically
terminate and be released when such MBS is issued, subject to automatic
reinstatement if such issuance is voided or set aside by any court of competent
jurisdiction), all right to the payment of monies and non-cash distributions on
account of any of such MBS and all new, substituted and additional securities at
any time issued with respect thereto; (c) Related Accounts, Payment Intangibles,
General Intangibles: (i) all accounts, payment intangibles, general intangibles,
documents (including documents of title), chattel paper (including without limit
electronic chattel paper and tangible chattel paper), contract rights and
proceeds, whether now or hereafter existing (including all of the Seller’s
present and future rights to have and receive interest



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame060.jpg]
53 Detroit\6661611\10\ and other compensation, whether or not yet accrued,
earned, due or payable, and all other rights to payment), under or arising out
of or relating to any of the Purchased Loans or any of the MBS described in
Section 10.1(b)(vi) above; (ii) all instruments, documents or writings
evidencing any such accounts, payment intangibles, general intangibles,
instruments, chattel paper, contract rights or proceeds or evidencing any
monetary obligation under, or security interest in, any of the Purchased Loans,
all other papers delivered to the Agent or the Custodian, and all other rights
transferred to the Agent, in respect of any of the Purchased Loans or any of the
MBS described in Section 10.1(b)(vi) above, including, without limitation, the
right to collect, have and receive all insurance proceeds (including, but not
limited to, casualty insurance, mortgage insurance, pool insurance and title
insurance proceeds) and condemnation awards or payments in lieu of condemnation
that may be or become payable in respect of the Mortgaged Premises securing or
intended to secure any Purchased Loan, and other personal property of whatever
kind relating to any of the Purchased Loans or any of the MBS described in
Section 10.1(b)(vi) above, in each case whether now existing or hereafter
arising, accruing or acquired; (iii) all security for or claims against others
in respect of any of the Purchased Loans or any of the MBS described in Section
10.1(b)(vi) above; and (iv) all proceeds and rights to proceeds of any sale or
other disposition of any of the Purchased Loans or any of the MBS described in
Section 10.1(b)(vi) above; (d) Repurchase Settlement Account, Operating Account,
Funding Account and other accounts: the Repurchase Settlement Account, the
Operating Account, the Funding Account, the Income Account, the Escrow Account,
the Approved MBS Custodian Account and all cash and all securities and other
property from time to time on deposit in each such account; (e) Loan Records:
all Loan Records; (f) Other Rights: all rights to have and receive any of the
Purchased Loans or MBS described above, all accessions or additions to and
substitutions for any of such Purchased Loans or MBS, together with all renewals
and replacements of any of such Purchased Loans or MBS, all other rights and
interests now owned or hereafter acquired by the Seller in, under or relating to
any of such Purchased Loans or MBS or referred to above and all proceeds of any
of such Purchased Loans or MBS; (g) Other Property in Possession of Agent: all
goods, instruments (including, without limit, promissory notes), documents
(including, without limit, negotiable instruments), policies and certificates of
insurance, deposit accounts, and money or other property which are now or later
in possession of Agent, or as to which Agent now or later controls possession by
documents or otherwise; and (h) Proceeds: all replacements, substitutions,
renewals, interest, dividends, distributions, rights of any kind, products,
proceeds and rights to proceeds with respect to any and all the foregoing.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame061.jpg]
54 Detroit\6661611\10\ The Seller agrees to do such things as applicable law
requires to maintain the security interest of the Agent in all of the Purchased
Loans with respect to all such Transactions and all Income and proceeds from the
Purchased Loans that are the subject matter of such Transactions and all of the
other Collateral as a perfected first priority Lien at all times. The Seller
hereby authorizes the Agent to file any financing or continuation statements
under the applicable UCC to perfect or continue such security interest in any
and all applicable filing offices. The Seller shall pay all customary fees and
expenses associated with perfecting such security interest including the costs
of filing financing and continuation statements under the UCC and recording
assignments of Mortgages as and when required by the Agent in its reasonable
discretion. 10.2. Remedies. If an Event of Default shall have occurred and be
continuing, the Agent shall have the following rights and remedies (in addition
to the other rights and remedies under in this Agreement or any other Repurchase
Document or applicable law): (a) all of the rights and remedies of a secured
party under the UCC (whether or not the UCC applies to the affected Collateral)
and the Agent may also, without previous demand or notice except as specified
herein or required by applicable law, sell, lease or otherwise dispose of the
Collateral, or any part thereof, in one or more parcels at public or private
sale or sales, at the Agent’s offices or elsewhere, for cash, on credit or for
future delivery, and upon such other terms as the Agent may, in its reasonable
discretion, deem commercially reasonable or otherwise as may be permitted by
law; collect, receive or take possession of the Collateral or any part thereof,
and the Agent and, subject to the terms of this Agreement, each of the Buyers
shall have the right at any public sale or sales, and, to the extent permitted
by applicable law, at any private sale or sales, to bid (which bid may be, in
whole or in part, in the form of cancellation of indebtedness) and become a
purchaser of the Collateral or any part thereof free of any right of redemption
on the part of the Seller, which right of redemption is hereby expressly waived
and released by the Seller to the extent permitted by applicable law. The Seller
agrees that, in the event that applicable law requires such notice, the Agent
shall not be obligated to give more than ten (10) days prior written notice of
the time and place of any public sale or of the time after which any private
sale may take place and that such notice shall constitute reasonable notice of
such matters. The Agent shall not be obligated to make any sale of Collateral
if, in the exercise of its reasonable discretion, it shall determine not to do
so, regardless of the fact that notice of sale of Collateral may have been
given. On any sale of the Collateral, the Agent is hereby authorized to comply
with any limitation or restriction with which compliance is necessary (based on
a reasoned opinion of the Agent’s counsel) in order to avoid any violation of
applicable law or in order to obtain any required approval of the purchaser or
purchasers by any applicable Governmental Authority. The Agent shall apply the
proceeds from the sale of the Collateral hereunder against the Indebtedness as
set forth in Section 18.4; (b) The Agent may cause any or all of the Collateral
held by it to be transferred into the name of the Agent or the name or names of
the Agent’s nominee or nominees. (c) The Agent may exercise any and all rights
and remedies of the Seller under or in respect of the Collateral, including,
without limitation, any and all rights of



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame062.jpg]
55 Detroit\6661611\10\ the Seller to demand or otherwise require payment of any
amount under, or performance of any provision of any of the Collateral. (d) The
Agent may direct any parties liable for any payment under any of the Collateral
to make payment of any and all monies due and to become due thereunder directly
to the Agent or as the Agent shall direct. 11 Substitution. 11.1. Seller May
Substitute Other Mortgage Loans with Notice to and Approval of Agent. So long as
no Event of Default has occurred and is continuing and no Margin Deficit exists
or occurs as a consequence thereof, the Seller may request to substitute
Mortgage Loans for any substantially similar Purchased Loans by giving notice to
the Agent and Custodian on or before 12:00 noon (Detroit, Michigan time) on a
Business Day, and delivering to the Custodian the Mortgage Loan Transmission
File with respect to the Mortgage Loans to be substituted and other documents
required to be delivered in connection with any new Transaction. Upon receipt of
such request, and an updated Eligible Loans Report from the Custodian that takes
into account the requested substitution of Mortgage Loans, the Agent may elect
in its sole discretion, by 5:00 p.m. (Detroit, Michigan time) on the Business
Day notice is received or by 5:00 p.m. (Detroit, Michigan time) on the next
Business Day if notice is given after 12:00 noon (Detroit, Michigan time), to
accept such substitution. If such substitution is accepted by the Agent, such
substitution shall be made by the Seller’s transfer to the Agent of such other
Mortgage Loans on a servicing released basis and the Agent’s transfer to the
Seller of the Purchased Loans to be replaced, and after such substitution, the
substituted Mortgage Loans shall be deemed to be Purchased Loans. If the Agent
elects not to accept such substitution, the Seller shall offer the Agent and the
Buyers the right to terminate the related Transaction. If Agent, in its sole
discretion, accepts such offer, then the Transaction shall be terminated as if a
Disqualifier had occurred with respect to such Transaction in accordance with
Section 3.3(b). 11.2. Payment to Accompany Substitution. If a substitution of
Mortgage Loans or termination of a Transaction occur under this Section 11, the
Seller shall be obligated to pay to the Agent (for Pro Rata distribution to the
Buyers) by the close of the Business Day on the date of such substitution or
termination, as the case may be, an amount equal to the sum of (a) actual cost
(including all customary fees, expenses and commissions) to the Agent and the
Buyers of (i) entering into replacement Transactions; (ii) entering into or
terminating hedge transactions and/or (iii) terminating Transactions or
substituting securities in like transactions with third parties in connection
with or as a result of such substitution or termination, and (b) to the extent
the Agent determines not to enter into replacement Transactions, the loss
incurred by the Agent and the Buyers directly arising or resulting from such
substitution or termination. The foregoing amounts shall be solely determined
and calculated by the Agent and the applicable Buyers in good faith. 12 Payment
and Transfer. 12.1. Immediately Available Funds; Notice to Custodian. All
transfers of funds hereunder shall be in immediately available funds. All
Mortgage Loans transferred by one party hereto to any other party shall be
transferred by notice to the Custodian to the effect that the



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame063.jpg]
56 Detroit\6661611\10\ Custodian is then holding for the benefit of the
transferee the related documents and assignment forms delivered to it under the
Custody Agreement. 12.2. Payments to the Agent. Except as otherwise specifically
provided in this Agreement, all payments required by this Agreement or the other
Repurchase Documents to be made to the Agent shall be paid to the Agent by no
later than 1:00 p.m. (Detroit, Michigan time) on the day when due (funds
received after 1:00 p.m. (Detroit, Michigan time) shall be conclusively deemed
to have been paid by the Seller on the next following Business Day unless the
Agent shall agree otherwise) and without set-off, counterclaim or deduction, in
lawful money of the United States of America in immediately available funds as
provided in Section 24.4, or at such other place as the Agent shall designate
from time to time. Whenever any payment to be made under this Agreement or any
of the other Repurchase Documents shall be stated to be due on a day that is not
a Business Day, the due date for that payment shall be automatically extended to
the next day that is a Business Day, and (if applicable) Price Differential at
the applicable rate (determined in accordance with this Agreement) shall
continue to accrue during the period of such extension. 12.3. If Payment Not
Made When Due. If and to the extent any payment is not made when due under this
Agreement or any of the other Repurchase Documents, the Seller authorizes the
Agent and each Buyer (for the Pro Rata account and benefit of all of the Buyers)
then or at any time thereafter to charge any amounts so due and unpaid against
any or all of the Seller’s accounts with the Agent or any of the Buyers;
provided that such right to charge the Seller’s accounts shall not apply to any
escrow, trust or other deposit accounts designated as being held by the Seller
on behalf of third party owners of the escrowed funds other than Affiliates of
the Seller. The Agent and each Buyer agrees to use reasonable efforts to
promptly advise the Seller of any charge made pursuant to this Section 12.3, but
the failure to do so will not affect the validity or collectability of such
charge. Neither the Agent nor any Buyer shall have any obligation to charge any
Seller account, merely the right to do so. 12.4. Payments Valid and Effective.
Each payment received by the Agent in accordance with this Agreement is valid
and effective to satisfy and discharge the Seller’s liability under the
Repurchase Documents to the extent of the payment. 12.5. Pro Rata Distribution
of Payments. The Agent shall distribute all payments of Repurchase Price
(whether voluntary or involuntary and from whatever source) received to the
Buyers Pro Rata with their respective ownership interests in the Purchased Loans
on the next Swing Line Refunding Due Date. The distribution from the Agent to
each Buyer shall be made by the Agent’s initiating a federal funds wire transfer
by 3:00 p.m. (Detroit, Michigan time) on such Swing Line Refunding Due Date, in
immediately available funds directly to such Buyer or to such account at another
financial institution as is designated from time to time by such Buyer in
writing. 13 Segregation of Documents Relating to Purchased Loans. All documents
relating to Purchased Loans in the possession of the Seller or its designee
(including its agent, or any subservicer) shall be segregated from other
documents and securities



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame064.jpg]
57 Detroit\6661611\10\ in its or its designee’s possession and shall be
identified as being owned by the Buyers and held by the Agent on behalf of the
Buyers (which shall be referenced in the relevant books and records as “Comerica
Bank, Agent”) and subject to this Agreement. Segregation may be accomplished by
appropriate identification of ownership on the books and records of the holder
of such documents, including MERS, a documents custodian, a financial or
securities intermediary, or a clearing corporation. All of the Seller’s interest
in the Purchased Loans shall pass to the Buyers on the Purchase Date and nothing
in this Agreement shall preclude the Agent and the Buyers, in each case with the
Buyers’ consent, from engaging with others in repurchase transactions with the
Purchased Loans or otherwise selling, transferring, pledging, or hypothecating
the Purchased Loans, but no such transaction shall relieve the Buyers of their
obligations to transfer Purchased Loans to the Seller pursuant to Section 2.6 or
18, or of the Agent’s obligation to credit or pay Income to, or apply Income to
the obligations of, the Seller pursuant to Section 8. 14 Conditions Precedent.
14.1. Initial Purchase. The obligations of the Buyers (and the Agent on the
Buyers’ behalf) to make the initial purchase under this Agreement are subject to
the Seller’s fulfillment of the following conditions precedent: (a) the Agent
shall have received (or be satisfied that it will receive by such deadline as
the Agent shall specify) the following, all of which must be satisfactory in
form and content to the Agent: (i) this Agreement duly executed by the parties;
(ii) a UCC financing statement with respect to the Collateral; (iii) a current
UCC search report of a UCC filings search in the office of the Secretary of
State of the State of Delaware; (iv) an Amended and Restated Custody Agreement
duly executed by the Agent, the Seller and the Custodian; (v) a copy of the
member resolution (or equivalent thereof) of the Seller authorizing the
execution, delivery and performance of the Repurchase Documents, certified as of
the date of this Agreement by a Responsible Officer of the Seller; (vi) an
incumbency certificate showing the names and titles and bearing the signatures
of the Responsible Officer(s) of the Seller authorized to execute the Repurchase
Documents, certified as of the date of this Agreement by a Responsible Officer
of Seller; (vii) a copy of the Operating Agreement of the Seller, certified as
of the date of this Agreement by the Secretary or an Assistant Secretary of the
Seller;



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame065.jpg]
58 Detroit\6661611\10\ (viii) a copy of the Articles of Organization of the
Seller with all amendments thereto, certified by the appropriate governmental
official of the jurisdiction of its incorporation as of a date acceptable to the
Agent in its sole discretion; (ix) a certificate of good standing (or the
equivalent thereof) for the Seller in the jurisdiction of its incorporation,
certified by the appropriate governmental officials as of a date acceptable to
the Agent in its sole discretion; (x) evidence reasonably satisfactory to the
Agent (i) as to the due filing and recording in all appropriate offices of all
financing statements, (ii) if there are any Purchased Loans that require the
Buyers’ interest to be noted by book entry, that such book entry has been duly
made and (iii) if there is any “investment property” under the UCC of the State
of Michigan or other applicable law, that such instruments as are necessary to
give the Agent “control” of such investment property have been duly executed by
the Seller and the relevant securities intermediary; (xi) copies of an errors
and omissions insurance policy or mortgage impairment insurance policy and
blanket bond coverage policy, or certificates in lieu of policies, providing
such insurance coverage as is customary for members of the Seller’s industry;
and (xii) payment to the Agent or the Custodian, as applicable, of the Facility
Fee, the Agent’s Fee, the Custodian’s Fee and all other fees and expenses
(including the disbursements and reasonable fees of the Agent’s attorneys) of
the Agent and the Buyers payable by the Seller pursuant to Section 9 accrued and
billed for to the date of the Seller’s execution and delivery of this Agreement.
(b) Except with respect to (i) any mortgage warehouse loans from or repurchase
transactions with Parent permitted pursuant to Section 17.2(c) and (ii)
obligations to remit loan proceeds to Parent or its Affiliates arising out of a
sale of homes by Parent or such Affiliate financed by the Seller, all members
and managers of the Seller and all Affiliates of the Seller, to whom or which
the Seller is indebted as of the date of this Agreement in excess of One Million
Dollars ($1,000,000), either for borrowed money or for any other obligation,
excluding salary, bonus or other compensation obligations, shall have caused
such Debt to be Qualified Subordinated Debt, by executing and causing to be
delivered to the Agent a Subordination Agreement and taking all other steps, if
any, required to cause such Debt to be Qualified Subordinated Debt, and a
Responsible Officer of the Seller shall have certified each such Subordination
Agreement executed to satisfy the requirements of this Section 14.1(b) to be
true, complete and in full force and effect as of the date of the initial
purchase.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame066.jpg]
59 Detroit\6661611\10\ 14.2. Each Purchase. The obligations of the Buyers (and
the Agent on the Buyers’ behalf) to make any purchase (including the initial
purchase) under this Agreement are also subject to the satisfaction, as of each
Purchase Date, of the following additional conditions precedent: (a) The Seller
shall have delivered to the Agent and the Custodian the related Mortgage Loan
Transmission Files for the new Mortgage Loans to be purchased. (b) Unless the
requested Transaction is for the purchase of only Wet Loans, the Custodian shall
have issued its Exception Report relating to the Purchased Loans then owned by
the Buyers. (c) The representations and warranties of the Seller contained in
this Agreement and the other Repurchase Documents shall be true and correct in
all material respects as if made on and as of each Purchase Date unless
specifically stated to relate to an earlier date. (d) The Seller shall have
performed all agreements to be performed by it under this Agreement, the Custody
Agreement and all other Repurchase Documents, as well as under all Investor
Commitments that the Seller has represented to the Agent and the Buyers cover
any of the Purchased Loans, and after the requested Transaction shall have been
executed, no Default or Event of Default has occurred and is continuing that has
not been waived by the Buyers or the Required Buyers, as applicable, nor will
any default exist under any such Investor Commitments. (e) The Seller shall not
have incurred any liabilities (whether or not in the ordinary course of
business) that adversely and materially affect any of the Central Elements in
respect of the Seller or any of its Subsidiaries since the dates of the Seller’s
Financial Statements most recently theretofore delivered to the Buyers. (f) The
Seller shall have paid the Agent’s Fee then due and payable in accordance with
Section 9.2. (g) Prior to the execution of the requested Transaction, no Default
or Event of Default shall have occurred and be continuing, or will occur after
giving effect to such Transaction, that has not been waived by the Buyers or the
Required Buyers, as applicable. (h) The requested Transaction will not result in
the violation of any applicable Legal Requirement. (i) The Agent and each Buyer
shall have received such other documents, if any, as shall be specified by the
Agent or any Buyer. (j) No Margin Deficit exists or will exist after giving
effect to such Transaction. (k) The Termination Date shall not have occurred.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame067.jpg]
60 Detroit\6661611\10\ (l) After giving effect to such Transaction, none of the
sublimits set forth in Section 4.2 shall be exceeded. 15 Representations,
Warranties and Covenants. 15.1. Buyers, Agent and Seller Representations. The
Buyers, the Agent and the Seller each represents and warrants, and shall on and
as of the Purchase Date of any Transaction be deemed to represent and warrant,
to the others that: (a) it is duly authorized to execute and deliver this
Agreement, to enter into the Transactions and to perform its obligations
hereunder and has taken all necessary action to authorize such execution,
delivery and performance; (b) it will engage in such Transactions as principal
(or, in the case of the Agent, and in respect of any other party if agreed in
writing in advance of any Transaction by the other parties hereto, as agent for
a disclosed principal); (c) the person signing this Agreement on its behalf is
duly authorized to do so on its behalf (or on behalf of any such disclosed
principal); (d) it has obtained all authorizations of any governmental body
required in connection with this Agreement and the Transactions and such
authorizations are in full force and effect; and (e) the execution, delivery and
performance of this Agreement and the Transactions hereunder will not violate
any law, ordinance, charter, by-law or rule applicable to it or any agreement by
which it is bound or by which any of its assets are affected. 15.2. Additional
Seller Representations. With regard to: (i) Purchased Loans, on and as of the
Purchase Date of any Transaction; (ii) Eligible Loans substituted pursuant to
Section 11, on and as of the date of their substitution; and (iii) Additional
Purchased Loans submitted pursuant to Section 6.1, on and as of the date of
their transfer to the Custodian, the Seller hereby represents and warrants to
the Buyers and the Agent as follows: (a) Documents Genuine. The documents
delivered or disclosed by the Seller to the Agent or the Buyers pursuant to this
Agreement or the Custody Agreement are either original documents or genuine and
true copies thereof. (b) No Securities to be Acquired with Purchased Loan Sale
Proceeds. None of the Purchase Price for any Eligible Loan will be used either
directly or indirectly to acquire any security, as that term is defined in
Regulation T, and the Seller has not taken



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame068.jpg]
61 Detroit\6661611\10\ any action that might cause any Transaction to violate
Regulation of T, Regulation U or Regulation X. (c) Organization; Good Standing;
Subsidiaries. The Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and each
of the Seller’s Subsidiaries is a corporation or limited liability company duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or organization. The Seller has furnished to the Agent a
true and complete copy of its Organizational Documents as in effect as of the
date of this Agreement, including all amendments thereto, and agrees to furnish
to the Agent a true and complete copy of any amendment adopted after the
Effective Date promptly after it is adopted. The Seller and its Subsidiaries
each has the requisite limited liability company or corporate power and
authority to own its properties and to carry on its business as currently
conducted and each is duly qualified to do business as a foreign corporation or
a limited liability company and in good standing in each jurisdiction in which
the ownership of its property or the transaction of its business makes such
qualification necessary, except in jurisdictions, if any, where a failure to be
qualified, licensed or in good standing could not reasonably be expected to have
a material adverse effect on any of the Central Elements in respect of the
Seller. The Seller does not have any Subsidiaries as of the Effective Date
except as set forth on Exhibit C or as have been disclosed by the Seller to the
Agent in writing after the Effective Date. Exhibit C states the name of each
such Subsidiary as of the Effective Date, place of organization, each state in
which it is qualified as a foreign entity and the percentage ownership of the
capital stock or other indicia of equity of each such Subsidiary by the Seller.
(d) Authorization and Enforceability. The Seller has the requisite limited
liability company power and authority to execute, deliver and perform this
Agreement, the Custody Agreement and all other Repurchase Documents to which it
is a party or in which it joins or has joined. The execution, delivery and
performance by the Seller of this Agreement, the Custody Agreement and all other
Repurchase Documents to which it is a party have each been duly and validly
authorized by all necessary limited liability company action on the part of the
Seller (none of which has been modified or rescinded, and all of which are in
full force and effect) and do not and will not (i) conflict with or violate any
Legal Requirement, (ii) conflict with or violate the Organizational Documents of
the Seller, (iii) conflict with or result in a breach of or constitute a default
under any agreement, instrument or indenture binding on the Seller or (iv)
require any consent under any such agreement, instrument or indenture, where the
conflict, violation, breach, default or nonconsent could reasonably be expected
to have a material adverse effect on any of the Central Elements in respect of
the Seller, or result in the creation of any Lien upon any property or assets of
the Seller, or result in or permit the acceleration of any debt of the Seller
pursuant to any agreement, instrument or indenture to which the Seller is a
party or by which the Seller or its property may be bound or affected. This
Agreement, the Custody Agreement and all other Repurchase Documents constitute
the legal, valid, and binding obligations of the Seller enforceable in
accordance with their respective terms, except as limited by bankruptcy,
insolvency or other such laws affecting the enforcement of creditors’ rights
generally, and subject to the general principles of equity.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame069.jpg]
62 Detroit\6661611\10\ (e) Approvals. Neither the execution and delivery of this
Agreement, the Custody Agreement and all other Repurchase Documents nor the
performance of the Seller’s obligations under such Repurchase Documents requires
any license, consent, approval or other action of any state or federal agency or
governmental or regulatory authority other than (i) those that have been
obtained or will be obtained by the time required and that remain in full force
and effect, (ii) those for which the Seller’s failure to obtain them could not
reasonably be expected to have a material adverse effect on any of the Central
Elements in respect of the Seller and (iii) the filing of any financing
statements. (f) Financial Condition. The Consolidated balance sheet of the
Seller (and, to the extent applicable, the Seller’s Consolidated Subsidiaries)
and the related statements of income, changes in stockholders’ equity, cash
flows and Mortgage Loan production (“Financial Statements”) for the fiscal year
ended on the Statement Date (the “Statement Date Financial Statements”),
heretofore furnished to the Agent and the Buyers, fairly present the financial
condition of the Seller (and the Seller’s Consolidated Subsidiaries) as of the
Statement Date and the results of their operations for the fiscal period ended
on the Statement Date. On the Statement Date, the Seller did not have either any
known material liabilities, direct or indirect, fixed or contingent, matured or
unmatured, other than the contingent liabilities (if any) set forth on Schedule
15.2(f) and contingent liability on endorsements of negotiable instruments for
deposit or collection in the ordinary course of business, or any known material
liabilities for sales, long-term leases or unusual forward or long-term
commitments, which are not disclosed by the Statement Date Financial Statements
or reserved against in them or that have not been otherwise disclosed to the
Buyers in writing. Each of the Seller and each of its Subsidiaries is Solvent,
and since the Statement Date, (i) there has been no material adverse change in
any of the Central Elements in respect of the Seller, nor is the Seller aware of
any state of facts which (with or without notice, the lapse of time or both)
would or could reasonably be expected to result in any such material adverse
change, and (ii) there have been no unrealized or anticipated losses from any
loans, advances or other commitments of the Seller that have resulted in a
material adverse change in the Central Elements in respect of the Seller, except
for the material adverse changes and losses (if any) that are summarized in
Schedule 15.2(f). (g) Litigation. Except as disclosed on Schedule 15.2(g) or
except as disclosed in the Statement Date Financial Statements or the most
recent Financial Statements furnished to the Agent and the Buyers (whichever is
more current), there are no actions, claims, suits or proceedings pending, or to
the knowledge of the Seller, threatened in writing against the Seller or any of
its Subsidiaries in any court, before any other Governmental Authority or before
any arbitrator or in any other dispute resolution forum that could reasonably be
expected to result in a material adverse effect on any of the Central Elements
in respect of the Seller. (h) Licensing. The Seller and any subservicer of its
Mortgage Loans are duly registered as mortgage lenders, bankers or servicers in
each state in which Mortgage Loans have been or are from time to time
originated, to the extent such registration is required by any applicable Legal
Requirement, except where the failure to register could



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame070.jpg]
63 Detroit\6661611\10\ not reasonably be expected to result in a material
adverse effect on any of the Central Elements in respect of the Seller or such
subservicer. (i) Compliance with Applicable Laws. Neither the Seller nor any of
its Subsidiaries is in violation of any Legal Requirement, or any judgment,
award, rule, regulation, order, decree, writ or injunction of any court, other
Governmental Authority or public regulatory body that could reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller. (j) Regulation U. The Seller is not engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock, and no part of the proceeds
of any Transactions directly or indirectly made available to or received by the
Seller or for its account will be used, directly or indirectly, for the purpose
of purchasing or carrying any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any debt that was originally incurred to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or that would constitute this transaction a “purpose
credit” within the meaning of Regulation U, as now or hereafter in effect. (k)
Investment Company Act. The Seller is not required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. (l) Payment of Taxes. All material tax returns required to be filed
by the Seller and each Subsidiary in any jurisdiction have been filed or
extended and all taxes, assessments, fees and other governmental charges upon
the Seller and each Subsidiary or upon any of its properties, income or
franchises shown to be due thereon have been paid prior to the time that such
taxes could give rise to a Lien thereon, unless protested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been established on the books of the Seller or such Subsidiary.
Neither the Seller nor any Subsidiary has any knowledge of any proposed tax
assessment against the Seller or any Subsidiary. (m) Agreements. Neither the
Seller nor any of its Subsidiaries is a party to any agreement, instrument or
indenture or subject to any restriction, in each case materially and adversely
affecting any of the Central Elements in respect of the Seller except as
disclosed in (i) the Statement Date Financial Statements, or (ii) Schedule
15.2(f). Neither the Seller nor any Subsidiary is in default in the performance,
observance or fulfillment of any of its obligations, covenants or conditions
contained in any agreement, instrument or indenture that could reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller. No holder of the Seller’s or any such Subsidiary’s debt
or other obligations has given written notice of any default that could
reasonably be expected to have a material adverse effect on any of the Central
Elements in respect of the Seller. No liquidation or dissolution of the Seller
is pending or, to the Seller’s knowledge, threatened and no liquidation or
dissolution of any Subsidiary is pending or threatened that could reasonably be
expected to have a material adverse effect



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame071.jpg]
64 Detroit\6661611\10\ on any of the Central Elements in respect of the Seller.
No receivership, insolvency, bankruptcy, reorganization or other similar
proceedings relative to the Seller or any of its properties is pending, or to
the Seller’s knowledge, threatened. No receivership, insolvency, bankruptcy,
reorganization or other similar proceedings relative to any Subsidiary of the
Seller or any of its properties is pending, or to the Seller’s knowledge,
threatened that could reasonably be expected to have a material adverse effect
on any of the Central Elements in respect of the Seller. (n) Title to
Properties. The Seller and each of its Subsidiaries has good, valid, insurable
(in the case of real property) and marketable title to all of its material
Properties and assets (whether real or personal, tangible or intangible) that
are reflected on or referred to in the Statement Date Financial Statements or in
the more current Financial Statements (if any) most recently furnished to the
Buyer after the Effective Date, except for such properties and assets as have
been disposed of since the date of such current Financial Statements either in
the ordinary course of business or because they were no longer used or useful in
the conduct of its business, and all such Properties and assets are free and
clear of all Liens except for (i) the lien of current (nondelinquent) real and
personal property taxes and assessments, (ii) covenants, conditions and
restrictions, rights of way, easements and other matters to which like
properties are commonly subject that do not materially interfere with the use of
the property as it is currently being used and (iii) such other Liens, if any,
that are permitted pursuant to Section 17.8. (o) The Seller’s Address. The
Seller’s chief executive office and principal place of business are at 7390
South Iola, Englewood, CO 80112, or at such other address as shall have been set
forth in a written notice to the Agent given subsequent to the Effective Date
and at least ten (10) Business Days before such notice’s effective date. (p)
ERISA. The Seller does not maintain any ERISA Plans and shall not adopt or agree
to maintain or contribute to an ERISA Plan. The Seller shall promptly notify the
Agent and each Buyer in writing in the event an ERISA Affiliate adopts an ERISA
Plan. The Seller is not an employer under any Multiemployer Plan or any other
Plan subject to Title IV of ERISA. (q) Commissions. Neither the Seller nor any
of its Affiliates have dealt with any broker, investment banker, agent or other
person, except for the Agent and the Buyers, who may be entitled to any
commissions or compensation in connection with the sale of Purchased Loans
pursuant to this Agreement. (r) Full Disclosure. All information previously
furnished by the Seller and its Subsidiaries to the Agent in connection with the
Repurchase Documents was and all information furnished in the future by the
Seller and its Subsidiaries to the Agent or the Buyers will be true and accurate
in all material respects or based on reasonable estimates on the date the
information is stated or certified. To the best knowledge of the Seller, neither
the financial statements referred to in Section 15.2(f), nor any
Request/Confirmation, officer’s certificate or any other report or statement
delivered by the Seller and its Subsidiaries to the Agent in connection with
this Agreement, contains any untrue statement of material fact.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame072.jpg]
65 Detroit\6661611\10\ (s) Corporate Documents and Corporate Existence. As to
the Seller and each Subsidiary of Seller, (i) it is an organization as described
on Schedule 15.2(s) hereto and has provided the Agent and the Buyers with
complete and correct copies of its articles of organization, operating
agreements, and all other applicable charter and other organizational documents,
and, if applicable, a good standing certificate and (ii) as of the Effective
Date, its correct legal name, business address, type of organization and
jurisdiction of organization, tax identification number and other relevant
identification numbers are set forth on Schedule 15.2(s) hereto. The Agent and
the Buyers acknowledge that the Seller intends to dissolve and liquidate its
wholly-owned subsidiary, Joliet Mortgage Reinsurance Corporation, and hereby
consent to such actions. 15.3. Special Representations Relating to the Purchased
Loans. The representations and warranties concerning each Purchased Loan, as set
forth on Schedule 15.3 hereto, are incorporated herein. 15.4. Representations
and Warranties Relating to Specific Transactions. At the time each
Request/Confirmation is provided to the Agent, the Buyers and/or the Custodian,
the following are true with respect to each of the Mortgage Loans listed on the
Mortgage Loan Transmission Files attached to such Request/Confirmation or
submitted in connection with such Request/Confirmation: (a) the Basic Papers
have been or will be executed and delivered by all appropriate Persons; (b) the
Seller is electronically communicating to the Custodian a complete Mortgage Loan
Transmission File, and the information stated for such Mortgage Loan in such
standard Mortgage Loan Transmission File is correct and complete in accordance
with the Record Layout; (c) such Mortgage Loan has been, or will be concurrent
with funding of the Purchase Price for such Mortgage Loan, originated, closed,
funded and (if applicable) negotiated and assigned to the Seller; (d) for each
such Mortgage Loan being offered as a Dry Loan, the Basic Papers are being
concurrently delivered to the Custodian; (e) for each Mortgage Loan being
offered as a Wet Loan, the complete File for such Mortgage Loan, including all
Basic Papers and all Supplemental Papers, is or will be in the possession of
either that Mortgage Loan’s closer, or the Seller, its Basic Papers are in the
process of being delivered to the Custodian and such Basic Papers will be
delivered to the Custodian on or before seven (7) Business Days after the
Purchase Date specified above and without limitation of the foregoing, the
Seller will promptly deliver (or cause to be delivered) to the Custodian either
the original recordation receipts or the original recorded Mortgage or Mortgage
Assignment included in the Purchased Loans showing the recordation data thereon;
(f) no Default or Event of Default has occurred and is continuing and there has
been no material adverse change in any of the Central Elements in respect of the



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame073.jpg]
66 Detroit\6661611\10\ Seller since the date of the Seller’s most recent annual
audited Financial Statements that have been delivered to the Agent and the
Buyers; (g) all items that the Seller is required to furnish to the Buyers, the
Agent or the Custodian in connection with the requested Transaction and
otherwise have been delivered, or will be delivered before the Purchase Date
specified in the applicable Request/Confirmation, in all respects as required by
this Agreement and the other Repurchase Documents. All documentation described
or referred to in the Mortgage Loan Transmission File submitted to the Agent in
connection with the applicable Request/Confirmation conforms in all respects
with all applicable requirements of this Agreement and the other Repurchase
Documents; and (h) none of the Purchased Loans (including, but not limited to,
the Purchased Loans identified in the applicable Request/Confirmation) has been
sold to any Person other than the Buyers (except for Purchased Loans previously
sold to the Parent under the Parent Repurchase Agreement, provided that the
Parent Custodian has released all Liens and other right, title and interest in
and to said Purchased Loans in connection with such Repurchase), is pledged to
any Person other than the Agent, for the benefit of itself and the Buyers, or
supports any borrowing or repurchase agreement funding other than purchases
under this Agreement. 15.5. Survival. All representations and warranties by the
Seller shall survive delivery of the Repurchase Documents and the sales of the
Purchased Loans, and any investigation at any time made by or on behalf of the
Buyers or the Agent shall not diminish any Buyer’s or the Agent’s right to rely
on them. 16 Affirmative Covenants. The Seller agrees that, until all of Seller’s
Obligations (other than contingent reimbursement and indemnification obligations
as to which no claim has been asserted) have been paid or performed in full, all
Purchased Loans have been repurchased and the Agent and the Buyers have no
further Commitments or other obligations under this Agreement or the other
Repurchase Documents: 16.1. Office of Foreign Assets Control and USA Patriot
Act. (a) The Seller will not knowingly directly or indirectly use any of the
proceeds from the sale of the Purchased Loans, or lend, contribute or otherwise
make available any such proceeds to any subsidiary, joint venture partner or
other person or entity, for the purpose of financing the activities of any
person or entity that is subject to sanctions under any program administered by
the Office of Foreign Assets Control of the United States Department of the
Treasury, including those implemented by regulations codified in Subtitle B,
Chapter V, of Title 31, Code of Federal Regulations. (b) The Seller will not (i)
be or become subject at any time to any law, regulation or list of any
government agency (including the U.S. Office of Foreign Asset Control list) that
prohibits or limits the Buyers or the Agent from entering into any Transaction
with the Seller or from otherwise conducting business with the Seller, or



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame074.jpg]
67 Detroit\6661611\10\ (ii) fail to provide documentary and other evidence of
the Seller’s identity as may be requested by the Agent or any Buyer at any time
to enable the Agent and the Buyers to verify the Seller’s identity or to comply
with any applicable law or regulation, including Section 326 of the USA Patriot
Act of 2001, 31 U.S.C. Section 5318. 16.2. Financial Statements. The Seller will
deliver to the Agent, and Agent shall promptly after receipt thereof make
available to Buyers by electronic communication (including email and Internet or
intranet websites) pursuant to procedures determined by Agent: (a) As soon as
available and in any event within thirty (30) days after the end of each month
(including each quarter end month), other than each year end month, and within
forty-five (45) days after the end of each year end month, Financial Statements
for the Seller and its Subsidiaries for the month just ended, all in reasonable
detail, and certified by a Responsible Officer of the Seller that such Financial
Statements were prepared in accordance with GAAP and present fairly in all
material respects the Seller’s and its Consolidated Subsidiaries’ financial
condition as of the date thereof and the results of their operations for the
period covered, subject, however, to normal year-end audit adjustments and the
omission of notes and schedules to the Financial Statements. (b) As soon as
available and in any event within one hundred (120) days after the close of each
of the Seller’s fiscal years, audited Consolidated Financial Statements for the
Seller and its Consolidated Subsidiaries, for such year, and the related balance
sheet as at the end of such year (setting forth in comparative form the
corresponding figures as of the end of and for the preceding fiscal year), all
in reasonable detail, prepared in accordance with GAAP and with all notes, and
accompanied by: (i) a report and unqualified opinion of a firm of independent
certified public accountants of recognized standing selected by the Seller and
reasonably acceptable to the Agent (as of the Effective Date, Ernst & Young is
acceptable to the Agent), stating that such accountants have audited such
Financial Statements in accordance with generally accepted auditing standards
and that, in their opinion, such Financial Statements present fairly, in all
material respects, the Consolidated financial condition of the Seller and its
Consolidated Subsidiaries, as of the date thereof and the Consolidated results
of its operations and cash flows for the periods covered thereby in conformity
with GAAP; and (ii) a certificate signed by a Responsible Officer of the Seller
stating that said Financial Statements fairly present the Consolidated financial
condition and results of operations (for the Seller and its Consolidated
Subsidiaries) as at the end of, and for, such year. The Seller also agrees to
provide to the Agent and the Buyers such other information related to such
annual reports or concerning the Seller’s finances or operations as the Agent or
any Buyer may from time to time reasonably request. (c) Responsible Officer’s
Certificate. Together with each of the monthly and annual Financial Statements
required by Sections 16.2(a) , and (b) above, a certificate of



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame075.jpg]
68 Detroit\6661611\10\ a Responsible Officer of Seller in the form of Exhibit B,
among other things, (i) setting forth in reasonable detail all calculations
necessary to show whether the Seller is in compliance with the requirements of
Sections 16.18 of this Agreement or, if the Seller is not in compliance, showing
the extent of noncompliance and specifying the period of noncompliance and what
actions the Seller proposes to take with respect thereto and (ii) stating that
the terms of this Agreement have been reviewed by such Responsible Officer or
under his or her supervision, and that he or she has made or caused to be made
under his or her supervision, a review in reasonable detail of the transactions
and the condition of the Seller during the accounting period covered by such
Financial Statements and that such review does not disclose the existence during
or at the end of such accounting period and that such Responsible Officer does
not have knowledge of the existence as of the date of the Officer’s Certificate
of any Event of Default or Default or, if any Event of Default or Default
existed or exists, specifying the nature and period of its existence and what
action the Seller has taken, is taking and proposes to take with respect to it.
16.3. Financial Statements Will Be Accurate. The Seller agrees that all
Financial Statements and reports of auditors furnished to the Agent and the
Buyers will be prepared in accordance with GAAP, applied on a basis consistent
with that applied in preparing the Statement Date Financial Statements as at the
date thereof and for the period then ended, subject, however for Financial
Statements other than year-end statements to year-end audit adjustments and the
omission of footnotes and schedules. 16.4. Other Reports. The Seller will
promptly furnish to the Agent from time to time information regarding the
business and affairs of the Seller (and, upon the written request of any Buyer,
such information reasonably requested by such Buyer), including the following
and such other information as the Agent may from time to time reasonably request
(each report required must be signed by a Responsible Officer of the Seller, and
the Agent and the Buyers will have no responsibility to verify or track any of
the items referenced or conclusions stated in such reports or to verify the
authority of its signer): (a) [Reserved]. (b) Such reports by the Seller in
respect of the Purchased Loans, in such detail and at such times as the Agent or
any Buyer in its reasonable discretion may request at any time or from time to
time. (c) Within thirty (30) days after request by the Agent, but no sooner than
ninety (90) days after the beginning of each fiscal year of the Seller,
projected financial information for such fiscal year consisting of income
statements and loan production estimates for each month in such fiscal year and
a projected balance sheet of the Seller as at the end of each month, together
with supporting assumptions, all in reasonable detail and reasonably
satisfactory in scope to the Agent. (d) [Reserved].



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame076.jpg]
69 Detroit\6661611\10\ (e) As soon as available and in any event within fifteen
(15) days after the end of each month, other than each year end month, and
within forty-five (45) days after the end of each year end month, a monthly
report detailing compliance with the transaction limits and transaction
sublimits set forth in Section 4.1 and Section 4.2, in form and detail
reasonably satisfactory to Agent. (f) Within 15 days after request by the Agent,
a copy of each agency audit, including audits of HUD, any Agency and any other
Approved Investors, and copies of Seller’s responses within 15 days of filing or
submission. (g) As soon as available and in any event within fifteen (15) days
after and as of the end of each month of Seller, other than each year end month,
and within forty-five (45) days after the end of each year end month, commencing
with the month ending September 30, 2015, a repurchase, settlement and
indemnification report in the form attached as Exhibit F; (h) As soon as
available, and in any event within fifteen (15) days after and as of the end of
each month, other than each year end month, and within forty-five (45) days
after the end of each year end month, a secondary marketing report (including a
monthly pipeline position report) in form and detail reasonably satisfactory to
Agent; (i) as soon as available, and in any event within fifteen (15) days after
and as of the end of each month, other than each year end month, and within
forty-five (45) days after the end of each year end month, a loan production
report in form and detail reasonably satisfactory to Agent. 16.5. Maintain
Existence and Statuses; Conduct of Business. The Seller agrees to preserve and
maintain its existence in good standing and all of its rights, privileges,
licenses and franchises necessary or desirable in the normal conduct of its
business except where the failure to maintain such rights, privileges, licenses
or franchises could not reasonably be expected to have a material adverse effect
on any of the Central Elements in respect of the Seller, and the Seller will
continue in the residential mortgage lending business as its principal and core
business. 16.6. Compliance with Applicable Laws. The Seller and its Subsidiaries
will comply with all applicable Legal Requirements, the breach of which could
reasonably be expected to materially adversely affect any of the Central
Elements with respect to the Seller and its Subsidiaries, taken as a whole,
except where contested in good faith. 16.7. Inspection of Properties and Books;
Protection of Seller’s Proprietary Information; Buyers’ Due Diligence of Seller.
(a) The Seller agrees to permit the Agent and the Buyers, subject to the
provisions of Section 24.6, to perform continuing loan level due diligence
reviews with respect to the Purchased Loans, for purposes of verifying
compliance with the representations, warranties and specifications made in this
Agreement or otherwise, and the Seller agrees that upon three (3) Business Days
prior notice to the Seller, the Agent or their authorized representatives will
be permitted timely and reasonable access to examine, inspect, and make copies
and extracts of the related mortgage loan files and any



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame077.jpg]
70 Detroit\6661611\10\ and all documents, records, agreements, instruments or
information relating to such Purchased Loans in the possession or under the
control of the Seller, any Servicer or the Custodian. The Seller also shall make
available to the Agent a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the mortgage loan files and the
Purchased Loans. Without limiting the generality of the foregoing, the Seller
acknowledges that the Buyers may purchase Eligible Loans from the Seller based
solely upon the information provided by the Seller to the Agent in the Mortgage
Loan Transmission File and the representations, warranties and covenants
contained in this Agreement, and that the Agent and the Buyers, at their option,
have the right at any time upon three (3) Business Days prior notice to the
Seller to conduct a partial or complete due diligence review on some or all of
the Purchased Loans prior to or following their purchase in a Transaction,
including ordering new credit reports and new appraisals on any property
securing any Purchased Loan and otherwise re-generating the information used to
originate such Purchased Loan. Notwithstanding any provision to the contrary
herein regarding three (3) Business Days prior notice to the Seller, if an Event
of Default shall have occurred and be continuing, then the Agent, upon notice to
the Seller, shall have the right to immediate access and review of the Seller
and the loan information contemplated in this Section 16.7(a), provided that to
the extent that the Seller does not have possession of such loan information,
the Seller shall cause the applicable Servicer or subservicer to provide the
Agent and the Buyers with access and review of such loan information within a
reasonable period of time, but not to exceed any prior notification time
provided under the related Servicing Agreement with such Servicer or
subservicer. The Agent may conduct the due diligence review of such Purchased
Loans itself or engage a third party underwriter selected by the Agent to
perform such review. The Seller agrees to, and to cause any relevant Servicer
and its subservicer to, reasonably cooperate with the Agent and any third party
underwriter in connection with such due diligence review, including providing
the Agent and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Purchased Loans
in the possession, or under the control, of the Seller, such Servicer and such
subservicer. The Seller agrees to pay all reasonable out-of-pocket costs and
expenses of the Agent in connection with up to two (2) inspections, visits and
reviews under this Section 16.7(a) per calendar year, unless a Default or Event
of Default has occurred and is continuing, in which case all such costs and
expenses of the Agent and any Buyer incurred in the exercise of their rights
pursuant to this Section 16.7(a) shall be paid by the Seller. Such visits shall
be coordinated by the Agent. (b) The Seller agrees to permit authorized
representatives of the Agent and each Buyer to discuss onsite the business,
operations, assets and financial condition of the Seller and its Subsidiaries
with their respective officers, employees and independent accountants and to
examine their books of account and make copies or extracts of them, all at such
reasonable times, and upon three (3) Business Days prior notice (or, if an Event
of Default shall have occurred and be continuing, immediately following notice
to the Seller) as the Agent or any Buyer may request, for any or all of the
purposes of ordinary diligence, performing the Buyers’ duties (and any of the
Seller’s duties that the Seller has not performed) and enforcing the Buyers’ and
the Agent’s rights under this Agreement. The Agent or the Buyer acting will
notify the Seller before contacting the Seller’s accountants and the Seller may
have its representatives in attendance at any



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame078.jpg]
71 Detroit\6661611\10\ meetings between the officers or other representatives of
the Agent or any Buyer and such accountants held in accordance with this
authorization. The Agent and each Buyer agrees that it will prevent disclosure
by itself or its authorized representatives to third parties of any proprietary
information it has received pursuant to this Agreement and will maintain the
confidential nature of such material; provided that this restriction shall not
apply to information that (i) at the time in question has already entered the
public domain, (ii) is required to be disclosed by any Legal Requirement
(including pursuant to any examination, inspection or investigation by any
Governmental Authority having regulatory jurisdiction over any Buyer or the
Agent), (iii) that is furnished by the Agent or any Buyer to purchasers or
prospective purchasers of participations or interests in the Purchased Loans so
long as such purchasers and prospective purchasers have agreed to be subject to
restrictions substantially identical to those contained in this sentence, (iv)
the disclosure of which the Agent and the Buyers deem necessary to market or
sell Purchased Mortgage Loans or to enforce or exercise their rights under any
Repurchase Document as long as any recipients have agreed to be subject to
restrictions substantially similar to those in this sentence, or (v) is
disclosed by any Buyer to its attorneys, employees, agents and auditors during
the performance of their respective duties, subject to the restrictions set
forth in this sentence. 16.8. Notice of Suits, Etc.. The Seller will, as soon as
reasonably practical and in any case no later than three (3) Business Days next
following the day when the Seller first learns of it, give written notice to the
Agent and the Buyers of: (a) any material action, suit or proceeding instituted
by or against the Seller or any of its Subsidiaries in any federal or state
court or before any commission, regulatory body or Governmental Authority, or if
any such proceedings are threatened against the Seller or any of its
Subsidiaries, in a writing containing the applicable details; (b) the filing,
recording or assessment of any material federal, state or local tax lien against
the Seller or any of its Subsidiaries or any assets of any of them; (c) the
occurrence of any Event of Default; (d) the occurrence of any Default; (e) the
termination of, or the occurrence of any event that, with or without notice or
lapse of time or both, would constitute a default under the Custody Agreement or
MBS Custodial Agreement; (f) any material adverse finding under any agency
audit, including audits of HUD, any Agency and any other Approved Investors,
conducted with respect to the Seller and/or any of its assets; (g) the
occurrence of: (i) any event that, with or without notice or lapse of time or
both, would constitute a default under, or permit the acceleration or
termination of, any other agreement, instrument or indenture to which the Seller
or any of its



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame079.jpg]
72 Detroit\6661611\10\ Subsidiaries is a party or to which any of them or any of
their properties or assets may be subject if either (A) the effect of any such
default is or if uncured and unwaived after notice, the lapse of time or both,
would be to cause, or to permit any other party to such agreement, instrument or
indenture (or a trustee on behalf of such a party) to cause, Debt for borrowed
money (including, but not limited to, Debt under a repurchase agreement, reverse
repurchase agreement, mortgage warehouse line of credit, sale/buy-back agreement
or like arrangement) of the Seller or any of its Subsidiaries in excess of
$1,000,000 in the aggregate, and/or other Debt of the Seller or any of its
Subsidiaries in excess of $2,000,000 in the aggregate to become or be declared
due before its stated maturity or (B) such default, if uncured and unwaived
after any relevant notice, the lapse of time or both, could reasonably be
expected to result in a material adverse effect on any of the Central Elements
in respect of the Seller; (ii) any other action, event or condition of any
nature (excluding general economic conditions) that, if unremedied after any
relevant notice, lapse of time or both, could reasonably be expected to result
in either (A) the Seller’s being in breach of or out of compliance with any
provision of Section 16.18 (Financial Covenants) or (B) a material adverse
effect on any of the Central Elements in respect of the Seller; or (iii) any
Prohibited Transaction with respect to any Plan, specifying the nature of the
Prohibited Transaction and what action the Seller proposes to take with respect
to it. 16.9. Payment of Taxes, Etc. The Seller will, and will cause each of its
Subsidiaries to, pay and discharge or cause to be paid and discharged promptly
all taxes, assessments and governmental charges or levies imposed upon it or its
Subsidiaries or upon their respective income, receipts or properties before they
become past due, as well as all lawful claims for labor, materials and supplies
or other things that, if unpaid, could reasonably be expected to become (or
result in the placement of) a Lien or charge upon any part of such properties;
provided that it and its affected Subsidiaries shall not be required to pay
taxes, assessments or governmental charges or levies or claims for labor,
materials or supplies that are being contested in good faith and by proper
proceedings being reasonably and diligently pursued, execution or enforcement of
which has been effectively stayed (by the posting of a bond or other security
sufficient to achieve that result, or by any other fully effective means), and
for which reserves determined to be adequate (in accordance with GAAP in all
material respects) have been set aside on its books. 16.10. Insurance; Fidelity
Bond. The Seller will, and will cause each of its Subsidiaries to: (a) maintain
liability insurance protecting the Seller and its Subsidiaries against fire and
other hazard insurance on its respective properties from which it conducts its
business, with responsible insurance companies, in such amounts and against such
risks as is customarily carried by similar businesses operating in the same
vicinity. Copies of such policies shall be furnished to the Agent without charge
upon the Agent’s request made from time to time; and



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame080.jpg]
73 Detroit\6661611\10\ (b) obtain and maintain at its own expense and keep in
full force and effect a blanket fidelity bond and an errors and omissions
insurance policy covering the Seller's officers and employees and other persons
acting on behalf of the Seller. The amount of coverage shall be at least equal
to the coverage that would be required by Fannie Mae or Freddie Mac, whichever
is greater, with respect to the Seller if the Seller were servicing and
administering the Mortgage Loans for Fannie Mae or Freddie Mac. In the event
that any such bond or policy ceases to be in effect, the Seller shall obtain a
comparable replacement bond or policy, as the case may be, meeting the
requirements of this Section 16.10(b). Coverage of the Seller under any policy
or bond obtained by an Affiliate of the Seller and providing the coverage
required by this Section 16.10(b) shall satisfy the requirements of this Section
16.10(b). Such bond and insurance policies shall name Agent as an additional
insured and loss payee. Upon the request of the Agent, the Seller shall cause to
be delivered to the Buyer evidence of such fidelity bond and insurance policies.
16.11. [Reserved.] 16.12. Subordination of Certain Indebtedness. The Seller will
cause any and all debt and obligations of the Seller to any Affiliate or any
member, manager, stockholder, director or officer of the Seller or any Affiliate
in excess of One Million Dollars ($1,000,000) (excluding (x) debt for directors’
or officers’ salary, bonuses, directors’ fees or other compensation for service,
(y) any mortgage warehouse loans from or repurchase transactions with Parent
permitted pursuant to Section 17.2(c) and (z) obligations to remit loan proceeds
to Parent or its Affiliates arising out of a sale of homes by Parent or such
Affiliate financed by the Seller) to be Qualified Subordinated Debt by the
execution and delivery by such Affiliate or member, manager, stockholder,
director or officer, as applicable, to the Agent of a Subordination Agreement
and the taking of all other steps (if any) required to cause such Debt to be
Qualified Subordinated Debt and deliver to the Agent an executed copy of that
Subordination Agreement, certified by the corporate secretary or assistant
secretary of the Seller to be true and complete and in full force and effect, as
to all such present and future debts and obligations of the Seller. 16.13.
Certain Debt to Remain Unsecured. Except for obligations of Seller to Parent
under the Parent Repurchase Agreement with respect to Mortgage Loans (other than
Purchased Loans) purchased by Parent from Seller, the Seller will cause any and
all obligations of the Seller to any shareholder, officer or Affiliate of the
Seller, whether such debt exists as of the Effective Date or is incurred in the
future, to remain at all times unsecured. 16.14. Promptly Correct Escrow
Imbalances. By no later than seven (7) Business Days after learning (from any
source) of any material imbalance in any escrow account(s) maintained by the
Seller (or any subservicer for it), the Seller will fully and completely correct
and eliminate such imbalance. 16.15. MERS Covenants. The Seller will: (a) be a
“Member” (as defined in the MERS Agreements) of MERSCORP;



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame081.jpg]
74 Detroit\6661611\10\ (b) maintain the Electronic Tracking Agreement in full
force and effect and timely perform all of its obligations thereunder; (c)
provide the Agent with copies of any new MERS Agreement or any amendment,
supplement or other modification of any MERS Agreement (other than the
Electronic Tracking Agreement); (d) not amend, terminate or revoke, or enter
into any agreement that is inconsistent with or contradicts any provision of the
Electronic Tracking Agreement; (e) identify to the Agent each Purchased Loan
that is registered in the MERS System, at the earlier of the time it is so
registered or the time it is purchased or deemed purchased hereunder, as so
registered; (f) at the request of the Agent, take such actions as may be
requested by the Agent to: (i) transfer beneficial ownership of any Purchased
Loan to the Agent on behalf of the Buyers on the MERS System; or (ii)
de-register or re-register any Purchased Loan on, or withdraw any Purchased Loan
from, the MERS System; (g) provide the Agent with copies of any or all of the
following reports with respect to the Purchased Loans registered on the MERS
System at the request of the Agent: (i) Change Notification Report (VB); (ii)
MIN Milestones Report (VA); and (iii) such other reports as the Agent may
reasonably request to verify the status of any Purchased Loan on the MERS
System; (h) notify the Agent of any withdrawal or deemed withdrawal of the
Seller’s membership in the MERS System or any deregistration of any Purchased
Loan previously registered on the MERS System; and (i) obtain the prior written
consent of the Agent before entering into an electronic tracking agreement
(other than the Electronic Tracking Agreement) with any other Person. 16.16.
Special Affirmative Covenants Concerning Purchased Loans. (a) Until both (i) all
of the Purchased Loans shall have been repurchased by the Seller and (ii) the
Buyers have no obligation to purchase any additional Mortgage Loans hereunder or
provide any other financial accommodations to the Seller under or otherwise in
respect of this Agreement, the Seller warrants and will defend the right, title



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame082.jpg]
75 Detroit\6661611\10\ and interest of the Buyers and the Agent in and to the
Purchased Loans against the claims and demands of all persons whomsoever. (b)
The Seller shall maintain, at its principal office or in a regional office
reasonably approved by the Agent, or in the office of a computer service bureau
engaged by the Seller and reasonably approved by the Agent, and upon request
shall make available to the Agent and the Custodian the originals of all Loan
Papers and related instruments, and all files, surveys, certificates,
correspondence, appraisals, computer programs, tapes, discs, cards, accounting
records and other information and data relating to the Purchased Loans that are
held by or under the direction or control of the Seller or any of its Affiliates
and that have not already been provided to the Agent or the Custodian. (c) The
Seller shall ensure that, if a Mortgage Loan that is to be funded and sold to
the Buyers as a Wet Loan does not close on the proposed Purchase Date, all
amounts remitted by the Agent for the payment of the Purchase Price shall be
returned promptly within two (2) Business Days to the Agent for the benefit of
the Buyers and if such funds are not so returned, the Seller shall pay promptly
within two (2) Business Days a like amount to the Agent for the benefit of the
Buyers plus any accrued Price Differential. The Seller acknowledges that until
such time as the Mortgage Loan is deemed to have been sold to the Buyers, the
Seller has no interest in, nor any claim to such amounts and shall, if it
receives such amounts, hold such amounts in trust for the Buyers and shall
promptly remit such funds to the Agent for disbursement to the Buyers. 16.17.
Coordination with Other Lenders/Repo Purchasers and Their Custodians. The Seller
will provide to the Agent the current name, address and contact information
concerning each of the Seller’s other mortgage warehouse credit and repurchase
facilities, will update such information provided to the Agent as changes to the
facilities or such name, address or contact information occurs, and will
cooperate and assist the Agent in exchanging information with such others (and
their document custodians or trustees) to prevent conflicting claims to and
interests in Purchased Loans between or among repurchase facilities
counterparties or lenders, and promptly correct such conflicting claims as may
arise from time to time. The Seller will execute and deliver to the Agent any
intercreditor agreement the Agent may require pursuant to Section 17.8. 16.18.
Financial Covenants. Seller shall: (a) Adjusted Tangible Net Worth. Maintain at
all times, Seller’s Adjusted Tangible Net Worth in an amount no less than
$45,000,000. (b) Adjusted Tangible Net Worth Ratio. Maintain at all times, the
ratio of (i) Total Liabilities plus, to the extent not otherwise included in
Total Liabilities, off balance sheet liabilities (including but not limited to
recourse servicing, recourse sale and other recourse obligations, guaranty,
indemnity and mortgage loan repurchase obligations) to (ii) the Adjusted
Tangible Net Worth of not less than 8.0 to 1.0. (c) Liquidity. Maintain at all
times, Liquidity of not less than $25,000,000.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame083.jpg]
76 Detroit\6661611\10\ (d) Net Income. Maintain as of the last day of each
month, commencing with the month ending September 30, 2015, the Seller’s Net
Income for the 12 month period then ending, of not less than $1. (e) Seller Cure
Right. If the Seller fails to comply with Section 16.18(d) of this Agreement for
any calendar month, then, until the expiration of the period (the “Cure Period”)
commencing on the last day of any month and ending on the date occurring on the
thirtieth (30th) day (the “Cure Date”) subsequent to the earlier of (x) the date
that the compliance certificate for such calendar month is required to be
delivered pursuant to Section 16.2(c) hereof and (y) the date that such
compliance certificate for such calendar month is actually delivered to the
Agent, it shall not be deemed to be a Default or Event of Default hereunder if
the Seller provides notice (the “Cure Notice”) to the Agent on a date (the “Cure
Notification Date”) occurring within three (3) Business Days of the earlier of
the dates described in clauses (x) and (y) above (the “Cure Notification
Period”) that it intends to exercise the cure right under this Section 16.18(e)
(the “Cure Right) and the Seller receives from Parent an amount not less than
the difference between the actual amount of the Seller’s Net Income for such
month and the amount of Net Income the Seller was required to have for such
month under Section 16.18(d), plus $1.00 (the “Contribution Amount”) on or prior
to the Cure Date; provided that the Seller may exercise the Cure Right only one
(1) time during the then-current term of this Agreement. For purposes of any
month as to which the Seller exercised a cure right under this Section 16.18(e),
the Contribution Amount shall be reflected in the determination of the Seller’s
Net Income for such month. Notwithstanding anything in this Agreement to the
contrary, any noncompliance with Section 16.18(d) of this Agreement shall not
constitute a Default or an Event of Default until the earlier of (A) the day
after the Cure Notification Date, if no Cure Notification has been delivered
within the Cure Notification Period, and (B) the Cure Date, if the Contribution
Amount has not been applied on or prior to the Cure Date as described above;
provided further that, during the Cure Notification Period, and during the Cure
Period if a Cure Notice has been delivered within the Cure Notification Period,
the Seller shall not be permitted to request any Transactions. 17 Negative
Covenants. The Seller agrees that, until all of Seller’s Obligations (other than
contingent reimbursement or indemnification obligations as to which no claim has
been asserted) have been paid or performed in full, all Purchased Loans have
been repurchased and the Agent and the Buyers have no further Commitments or
other obligations under this Agreement or the other Repurchase Documents, the
Seller shall not, and shall not permit any Subsidiary to, either directly or
indirectly, do any of the following, without the prior written consent of the
Required Buyers: 17.1. No Merger. Merge or consolidate with or into any Person.
17.2. Limitation on Debt and Contingent Indebtedness. At no time shall the
Seller or any Subsidiary incur, create, contract, assume, have outstanding,
guarantee or otherwise be or become, directly or indirectly, liable in respect
of any Debt or Contingent Indebtedness except:



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame084.jpg]
77 Detroit\6661611\10\ (a) the Obligations; (b) trade debt (including, without
limitation, trade debt for services provided by an Affiliate), equipment leases,
loans for the purchase of equipment used in the ordinary course of the Seller’s
business and other accounts payable and accruals arising in the ordinary course
of the Seller’s business and indebtedness for taxes and assessments not yet due
and payable owed in the ordinary course of business; (c) Debt under the Parent
Repurchase Agreement; (d) Debt under mortgage warehousing facilities, mortgage
repurchase facilities or off-balance sheet indebtedness under other financing
arrangements, other than under the Parent Repurchase Agreement or this
Agreement, in an aggregate amount at any one time not to exceed One Hundred
Fifty Million Dollars ($150,000,000); (e) liabilities to its Affiliates
(including without limitation obligations to remit loan proceeds to the Parent
or its Affiliates arising out of a sale of homes by Parent or such Affiliate
financed by the Seller) incurred in the ordinary course of business as currently
conducted; (f) Debt in respect of any exchange traded or over the counter
derivative transaction or any Hedge Agreement entered into in the ordinary
course of business and not for speculative purposes; and (g) contingent
repurchase obligations arising out of loan sale representations and warranties.
17.3. Business. The Seller shall not, directly or indirectly, engage in any
businesses that differ materially from those currently engaged in by the Seller
or any other businesses customarily engaged in by other Persons in the mortgage
banking business. 17.4. Liquidations, Dispositions of Substantial Assets. Except
as expressly provided below in this Section 17.4, neither the Seller nor any
Subsidiary (other than Joliet Mortgage Reinsurance Corporation) shall dissolve
or liquidate or sell, transfer, lease or otherwise dispose of any material
portion of its property or assets or business. Except as provided herein for the
Purchased Loans, the Seller and the Subsidiaries may sell other Mortgage Loans
and the right to service such other Mortgage Loans in the ordinary course of
their business pursuant to other repurchase facilities or mortgage warehousing
facilities allowed hereunder, any Subsidiary may sell its property, assets or
business to the Seller or another Subsidiary, and any Subsidiary may liquidate
or dissolve if at the time thereof and immediately thereafter, the Seller and
the Subsidiaries are in compliance with all covenants set forth in the
Repurchase Documents and no Default or Event of Default shall have occurred and
be continuing. 17.5. Loans, Advances, and Investments. Neither the Seller nor
any Subsidiary shall make any loan (other than Mortgage Loans), advance, or
capital contribution to, or investment in (including any investment in any
Subsidiary, joint venture or partnership), or purchase or otherwise acquire any
of the capital stock, securities, ownership interests, or evidences of



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame085.jpg]
78 Detroit\6661611\10\ indebtedness of, any Person (collectively, “Investment”),
or otherwise acquire any interest in, or control of, another Person, except for
the following: (a) Cash Equivalents; (b) Any acquisition of securities or
evidences of indebtedness of others when acquired by the Seller in settlement of
accounts receivable or other debts arising in the ordinary course of its
business, so long as the aggregate amount of any such securities or evidences of
indebtedness is not material to the business or condition (financial or
otherwise) of the Seller; (c) Mortgage Loans acquired in the ordinary course of
the Seller’s business; (d) Investment in any existing Subsidiary; provided that
at the time any such investment is made and immediately thereafter, the Seller
and the Subsidiaries are in compliance with all covenants set forth in the
Repurchase Documents and no Default or Event of Default shall have occurred and
be continuing; (e) Investments in Affiliates incurred in the ordinary course of
business as currently conducted; (f) Investments in Subsidiaries acquired by
Parent or the Seller as a result of the Parent’s merger with Centex Corporation,
provided that at the time any such investment is made and immediately
thereafter, the Seller and such Subsidiaries are in compliance with all
covenants set forth in the Repurchase Documents and no Default or Event of
Default exists or would result therefrom; and (g) Investments arising in
connection with the Hedge Agreements entered into in the ordinary course of
business and not for speculative purposes. 17.6. Use of Proceeds. The Seller
shall not, directly or indirectly, use any of the proceeds of the Transactions
for the purpose, whether immediate, incidental or ultimate, of buying any
“margin stock” or of maintaining, reducing or retiring any Debt or Contingent
Indebtedness originally incurred to purchase a stock that is currently any
“margin stock”, or for any other purpose that might constitute this transaction
a “purpose credit”, in each case within the meaning of Regulation U or otherwise
take or permit to be taken any action that would involve a violation of
Regulation U, Regulation T or Regulation X. 17.7. Transactions with Affiliates.
The Seller shall not enter into any transactions including, without limitation,
any purchase, sale, lease or exchange of property or the rendering of any
service, with any Affiliate unless such transactions are otherwise permitted
under this Agreement (including, without limitation, the transactions permitted
under Section 17.2 or Section 17.5) and are in the ordinary course of the
Seller’s business. 17.8. Liens. The Seller shall not grant, create, incur,
assume, permit or suffer to exist any Lien upon any of its Mortgage Loans or any
other property related thereto, including but not limited to the related
Mortgage Notes and the Mortgages securing such Mortgage Notes and the proceeds
of such Mortgage Notes, including without limitation, any of the Collateral
under



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame086.jpg]
79 Detroit\6661611\10\ Section 10, other than (a) Liens granted to the Agent for
the benefit of the Buyers under this Agreement and (b) except with respect to
any Collateral, Liens under warehouse or repurchase facilities permitted under
Section 17.2(c) or Section 17.2(d). 17.9. ERISA Plans. Neither the Seller nor
any Subsidiary shall adopt or agree to maintain or contribute to an ERISA Plan.
The Seller shall promptly notify the Agent and each Buyer in writing in the
event an ERISA Affiliate adopts an ERISA Plan. 17.10. Change of Principal
Office. The Seller shall not change its jurisdiction of organization. The Seller
shall not change its legal name or move its principal office, executive office
or principal place of business from any address set forth in this Agreement,
without prior written notice to the Agent and each Buyer. 17.11. Distributions.
The Seller shall make no payment of dividends or distributions to its
shareholders if either before or after giving effect thereto a Default or an
Event of Default exists or shall be caused thereby. 17.12. Limitations on
Payments of Certain Debt. Make any prepayment, repurchase, redemption,
defeasance or any other payment in respect of any Debt of the Seller owing to
any members and managers of the Seller and all Affiliates of the Seller,
including Parent (except with respect to (i) any mortgage warehouse loans from
or repurchase transactions with Parent permitted pursuant to Section 17.2(c) and
(ii) obligations to remit loan proceeds to Parent or its Affiliates arising out
of a sale of homes by Parent or such Affiliate financed by the Seller), to whom
or which the Seller is indebted as of the date of this Agreement in excess of
One Million Dollars ($1,000,000), either for borrowed money or for any other
obligation, excluding salary, bonus or other compensation obligations, if, at
the time of such prepayment, repurchase, redemption, defeasance or any other
payment a Default or Event of Default exists or would result from such payment,
except to the extent permitted under the terms of any applicable Subordination
Agreement, or, if no Subordination Agreement exists, if permitted by the
Required Buyers. 17.13. No Changes in Accounting Practices or Fiscal Year. The
Seller shall not make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP, or change its
fiscal year. 18 Events of Default; Event of Termination. 18.1. Events of
Default. The following events shall constitute events of default (each an “Event
of Default”) hereunder: (a) The Seller shall default in the payment of (i) the
Repurchase Price for any Purchased Loans on the applicable Repurchase Date, (ii)
any Price Differential, Facility Fees or Agent’s Fees when due and fail to cure
such default within one (1) Business Day, (iii) any amount required to be paid
or transferred or paid to eliminate any Margin Deficit within the time period
specified in Section 6.2 or (iv) any other Obligation, when the same shall
become due and payable, whether at the due date thereof, or by acceleration or
otherwise, and the Seller fails to pay any such other Obligation within three
(3) Business Days of the due date therefor.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame087.jpg]
80 Detroit\6661611\10\ (b) An Event of Insolvency occurs with respect to (i) the
Parent, (ii) the Seller or (iii) a Subsidiary, but only if the Event of
Insolvency as to such Subsidiary causes a material adverse effect on the Central
Elements of the Seller. (c) Any representation or warranty made by the Seller
under any Repurchase Document shall have been incorrect or untrue in any
material respect when made or repeated or deemed to have been made or repeated,
provided that, notwithstanding the foregoing, solely with respect to a breach of
the representations or warranties in Section 15.3 hereunder which was not
willful or fraudulent, such breach shall not constitute a Default or Event of
Default hereunder if such breach does not result in a Margin Deficit under
Section 6 hereof, or if such breach does result in a Margin Deficit under
Section 6 hereof, Seller performs its obligations under Section 6 hereof with
respect to the resulting Margin Call in accordance with the provisions thereof.
(d) Any covenant contained in Sections 16.1, 16.2, 16.3, 16.4, 16.8, 16.9,
16.11, 16.14, 16.15, 16.16, 16.18 or 17 (except for the covenants contained in
Sections 17.10 and 17.13) shall have been breached and, solely in the case of
breach of the covenant contained in Section 16.18(d), expiration of the Cure
Right under Section 16.18(e) to the extent applicable under the terms thereof
without cure by Seller. (e) Any covenant contained in Sections 16, 17.10 or
17.13 (except for the covenants contained in Sections 16.1, 16.2, 16.3, 16.4,
16.8, 16.9, 16.11, 16.14, 16.15, 16.16, and 16.18) shall have been breached or
any other covenant or agreement contained in any Repurchase Document is
breached, and in each case, such breach is not cured within thirty (30) calendar
days of the earlier of the Seller’s knowledge of such breach or the Seller’s
receipt of notice of such breach from any source. (f) Failure of the Seller or
any of its Subsidiaries to pay any other Debt when due, or any default in the
payment when due of any principal or interest on any other Debt or in the
payment when due of any contingent obligation (other than nonrecourse MBS Debt
of any Affiliate formed for the purpose of issuing such Debt), or any breach or
default with respect to any other material term of any other debt or of any
promissory note, bond, loan agreement, reimbursement agreement, mortgage,
indenture, repurchase agreement or financing agreement or other agreement
relating thereto, if the effect of any such failure, default, breach or event
referred to in this Section 18.1(f) is to cause, or to permit, with or without
the giving of notice or lapse of time or both, the holder or holders of such
obligation (or a trustee on behalf of such holder or holders) to cause, (i) Debt
for borrowed money (including, but not limited to, Debt under a repurchase
agreement, reverse repurchase agreement, mortgage warehouse line of credit,
sale/buy-back agreement or like arrangement) of the Seller or any of its
Subsidiaries in the aggregate amount of One Million Dollars ($1,000,000) or more
to become or be declared due before its stated maturity or (ii) any other Debt
of the Seller or any of its Subsidiaries in the aggregate amount of Two Million
Dollars ($2,000,000) or more to become or be declared due before its stated
maturity. (g) A Change of Control shall occur.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame088.jpg]
81 Detroit\6661611\10\ (h) A material adverse change shall occur in any of the
Central Elements relative to the Seller. (i) The Seller shall repudiate or
purport to disavow its obligations under any of the Repurchase Documents or
shall contest their validity or enforceability. (j) This Agreement shall cease
to be in full force and effect or its enforceability is disputed or challenged
by the Seller. (k) The Seller shall take or omit to take any action (i) that
would result in the suspension or loss of any of its statuses, once achieved or
any of such statuses of any of its subservicers, if any, of any Ginnie Mae,
Fannie Mae or Freddie Mac Mortgage Loans pools for which the Seller is Servicer
as an FHA- and VA-approved lender and mortgagee and a Ginnie Mae-, Fannie Mae-
and Freddie Mac-approved issuer and servicer, or (ii) after which the Seller or
any such relevant subservicer would no longer be in good standing as such, or
(iii) after which the Seller or any such relevant subservicer would no longer
currently satisfy all applicable Ginnie Mae, Fannie Mae and Freddie Mac net
worth requirements, if both (A) all of the material effects of such act or
omission shall have not been cured by the Seller or waived by the relevant
Person (Ginnie Mae, Fannie Mae or Freddie Mac) before termination of such status
and (B) it could reasonably be expected to have a material adverse effect on any
of the Central Elements in respect of the Seller. (l) Any money judgment, writ
or warrant of attachment, or similar process involving in any case an amount in
excess of One Million Dollars ($1,000,000) (in excess of relevant insurance
coverage reasonably satisfactory to the Agent in its discretion) shall be
entered or filed against the Seller or any of its Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of thirty (30) days or in any event later than five (5) days before
the date of any proposed sale thereunder (unless, in respect of any such case,
the judgment debtor or the subject of the writ or warrant of attachment or
similar process is one of the Seller’s Subsidiaries or such Subsidiary’s
property, and such order, case commencement, consent, assignment, inability or
failure or admission could not reasonably be expected to have a material adverse
effect on any of the Central Elements in respect of the Seller or any of its
Subsidiaries). (m) The Seller shall have failed to comply in any material
respect with its obligations under the Custody Agreement or MBS Custodial
Agreement; provided, that in the case of any such failure affecting particular
Purchased Loans, such failure shall not constitute an Event of Default if, after
determining the Purchase Value of the Purchased Loans without taking into
account the Purchased Loans with respect to which the failure occurred, no other
Event of Default shall have occurred and be continuing. (n) The Seller, as
Servicer, shall fail to service the Purchased Loans in conformance in all
material respects with Accepted Servicing Practices.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame089.jpg]
82 Detroit\6661611\10\ (o) Any audited financial statement of the Parent or the
Seller is issued subject to any “going concern” or like qualification or
exception. 18.2. Transaction Termination. If an Event of Default shall have
occurred and be continuing, then, at the option of the Agent (which option shall
be deemed to have been exercised, even if no notice has been given, upon the
occurrence of an Event of Default under Section 18.1(b)), the Agent may, or at
the direction of the Required Buyers shall, declare the Repurchase Date for any
or all Transactions hereunder to be deemed immediately to occur. 18.3.
Termination by the Agent. If the Agent has exercised or is deemed to have
exercised the option to terminate any Transactions pursuant to Section 18.2, (a)
the Seller’s obligations hereunder to repurchase all Purchased Loans in such
Transactions shall thereupon become immediately due and payable, (b) to the
extent permitted by applicable law, the Repurchase Price with respect to each
such Transaction shall be increased by the aggregate amount obtained by daily
multiplication of (i) the greater of the Pricing Rate for such Transaction and
the Default Pricing Rate by (ii) the Purchase Price for such Transaction as of
the Repurchase Date as declared by Agent pursuant to Section 18.2 (decreased as
of any day by (A) any amounts retained by the Buyers with respect to such
Purchase Price pursuant to clause (c) of this Section 18.3, (B) any proceeds
from the sale of Purchased Loans pursuant to clause (a) of Section 18.4, and (C)
any amounts credited to the account of the Seller pursuant to clause (b) of
Section 18.4) on a three hundred sixty (360) day per year basis for the actual
number of days during the period from and including the date of the Event of
Default giving rise to such option to but excluding the date of payment of the
Repurchase Price as so increased, (c) all Income paid after such exercise or
deemed exercise shall be payable to and retained by the Agent and applied to the
aggregate unpaid Repurchase Prices owed by the Seller and (d) the Seller shall
immediately deliver or cause the Custodian to deliver to the Agent any documents
relating to Purchased Loans subject to such Transactions then in the
Custodian’s, the Seller’s, its Servicer’s or its subservicer’s possession. 18.4.
Remedies. Upon the occurrence and during the continuance of an Event of Default,
the Agent, without prior notice to the Seller, may (and, at the direction of the
Required Buyers, shall) (a) immediately sell, in a recognized market at such
price or prices as the Agent may deem satisfactory, any or all Purchased Loans
subject to such Transactions on a servicing released or servicing retained basis
and apply the proceeds thereof to the aggregate unpaid Repurchase Prices and any
other amounts owing by the Seller hereunder, (b) in lieu of selling all or a
portion of such Purchased Loans, give the Seller credit for such Purchased Loans
in an amount equal to the Market Value therefor on such date against the
aggregate unpaid Repurchase Prices and any other amounts owing by the Seller
hereunder, (c) terminate and replace the Seller as Servicer (or any other
Servicer or Subservicer) at the cost and expense of the Seller, (d) exercise its
rights under Section 8 regarding the Income Account and Escrow Account, (e) by
notice to the Seller, declare the Termination Date to have occurred, except that
in the case of any event described in Section 18.1(b), the Termination Date
shall be deemed to have occurred automatically upon the occurrence of such
event, and (f) deliver a “Notice of Default” (as defined in the Electronic
Tracking Agreement) to MERS and the Electronic Agent and exercise any rights as
a result thereof. The proceeds of any disposition in clause (a) or (b) above
shall be applied first to the reasonable out-of-pocket costs and expenses
incurred by the Agent to the extent reimbursable by the Seller hereunder; second
to the reasonable out-of-pocket costs and



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame090.jpg]
83 Detroit\6661611\10\ expenses incurred by the Buyers in connection with or as
a result of an Event of Default (including legal fees, consulting fees,
accounting fees, file transfer fees, inventory fees and costs and expenses
incurred in respect of a transfer of the servicing of the Purchased Loans and
costs and expenses of disposition of such Purchased Loans); third to the
aggregate Price Differential owed hereunder (after taking into account any
adjustments to the Price Differential made in accordance with Section 5.4);
fourth to the remaining aggregate Repurchase Prices owed hereunder; fifth to any
other accrued and unpaid Obligations (other than in respect of any Hedge
Agreements or Products of the Buyers or Affiliates of the Buyers) of the Seller
hereunder and under the other Repurchase Documents (after taking into account
any waiver or reduction in any fees or other amount owing by Seller made in
accordance with Section 36); sixth to any Servicer or Subservicer (other than
the Seller) for payment of any servicing fees due and payable as of such date;
seventh to the net obligations of the Seller under any Hedge Agreements related
to the Purchased Loans; eighth to the obligations of the Seller under any
Products; and ninth any remaining proceeds to the Seller. 18.5. Liability for
Expenses and Damages. The Seller shall be liable to the Buyers for (a) the
amount of all reasonable out-of-pocket legal or other expenses incurred by the
Buyers in connection with or as a result of an Event of Default, including such
legal and other expenses of in-house or outside counsel, (b) damages in an
amount equal to the reasonable out-of-pocket cost (including all fees, expenses
and commissions) of entering into replacement transactions and entering into or
terminating hedge transactions in connection with or as a result of an Event of
Default and (c) any other reasonable loss, damage, out-of-pocket cost or expense
directly arising or resulting from the occurrence of an Event of Default in
respect of a defaulting party. 18.6. Liability for Interest. To the extent
permitted by applicable law, the Seller shall be liable to the Buyers for
interest on any amounts owing by the Seller hereunder, from the date the Seller
becomes liable for such amounts hereunder until such amounts are (a) paid in
full by the Seller or (b) satisfied in full by the exercise of the Buyers’
rights hereunder. Interest on any sum payable by the Seller under this Section
18.6 shall be at a rate equal to the greater of the Pricing Rate for the
relevant Transaction or the Prime Referenced Rate. 18.7. Other Rights. In
addition to its rights hereunder, the Buyers shall have any rights otherwise
available to them under any other agreement or applicable law. 18.8. Seller’s
Repurchase Rights. For avoidance of doubt, subject to the terms and conditions
of this Agreement, the Seller may repurchase Purchased Loans, on a servicing
released basis, and resell such Purchased Loans; provided that upon the
occurrence and during the continuance of an Event of Default, the Seller may
repurchase Purchased Loans by payment of the Repurchase Price therefor only upon
approval of the Agent in its discretion exercised in accordance with the
provisions of Section 22. 18.9. Sale of Purchased Loans. The parties acknowledge
and agree that (a) the Purchased Loans subject to any Transaction hereunder are
instruments traded in a recognized market, (b) in the absence of a generally
recognized source for prices or bid or offer quotations for any Purchased Loans,
the Agent may establish the source therefor, (c) all prices, bids and offers
shall be determined together with accrued Income (except to the extent contrary
to market practice with respect to the relevant Purchased Loans) and (d) in
soliciting price, bid and offer



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame091.jpg]
84 Detroit\6661611\10\ quotations for any Purchased Loan, it is reasonable for
the Agent to use only the information provided by the Seller pursuant to Section
16.4(d). The parties further recognize that it may not be possible to purchase
or sell all of the Purchased Loans on a particular Business Day, or in a
transaction with the same purchaser, or in the same manner because the market
for such Purchased Loans may not be liquid at such time. In view of the nature
of the Purchased Loans, the parties agree that liquidation of a Transaction or
the underlying Purchased Loans does not require a public purchase or sale and
that a good faith private purchase or sale shall be deemed to have been made in
a commercially reasonable manner. Accordingly, the Agent may elect the time and
manner of liquidating any Purchased Loan and nothing contained herein shall
obligate the Agent to liquidate any Purchased Loan on the occurrence of an Event
of Default or to liquidate all Purchased Loans in the same manner or on the same
Business Day and no such exercise of any right or remedy shall constitute a
waiver of any other right or remedy of the Agent or the Buyers. 18.10. Setoff.
Each of the Agent and any Buyer may set off against the Obligations any funds or
debts owing to the Seller by the Agent or such Buyer, as applicable, including,
but not limited to, any funds in any deposit account, savings certificate or
other instrument now or hereafter maintained by, and for the sole benefit of,
the Seller with the Agent or such Buyer, or any of the Agent’s or such Buyer’s
Affiliates. The Seller hereby confirms the Agent’s and each Buyer’s right of
lien and setoff and nothing in this Agreement shall be deemed to constitute any
waiver or prohibition thereof. Notwithstanding the foregoing, in the event that
a Defaulting Buyer shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 3.10 and, pending such payment, shall
be segregated by such Defaulting Buyer from its other funds and deemed held in
trust for the benefit of the Agent, the Swing Line Buyer and the other Buyers,
and (b) such Defaulting Buyer shall provide promptly to the Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Buyer
as to which it exercised such right of setoff. 19 Servicing of the Purchased
Loans. 19.1. Servicing Released Basis. Consistent with the Buyers’ purchase of
the Purchased Loans on a servicing-released basis, the Seller shall have no
ownership right whatsoever as to any of the Purchased Loans or the servicing
rights related thereto, unless and until such Purchased Loans are repurchased by
the Seller. Rather, the Seller shall have only servicing responsibilities with
respect to the Purchased Loans that are subject to termination in accordance
with Section 19.7. The Seller and the Buyers hereby acknowledge and agree that
the provisions contained in this Section 19 are intended to be for the benefit
of the Buyers and are an essential part of this Agreement, and that the nature
and purpose of the purchase and sale obligations and the servicing obligations
hereunder are interrelated. The Seller acknowledges that if an Event of Default
has occurred and is continuing, the Agent for the benefit of the Buyers may,
upon written notice to the Seller, without payment of any termination fee or
other amount to the Seller, sell any or all of the Purchased Loans on a
servicing released basis at the cost and expense of the Seller. 19.2. Servicing
and Subservicing. The Seller hereby agrees, for the benefit of the Buyers, to
service or contract with Subservicers to service the Purchased Loans in
accordance



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame092.jpg]
85 Detroit\6661611\10\ with this Agreement and Accepted Servicing Practices. The
Seller’s fees for its duties as Servicer, until terminated under Section 19.7,
shall be twenty-five (25) basis points per annum on the unpaid principal balance
of each Purchased Loan, payable from Income in accordance with the provisions of
Section 8.2. The Servicer shall, and shall cause each Subservicer to, (a) comply
with all applicable Federal, State and local laws and regulations in all
material respects, (b) maintain all state and federal licenses necessary for it
to perform its servicing responsibilities hereunder and (c) not impair the
rights of the Buyers in any Purchased Loans or any payment thereunder. The Agent
may terminate the servicing of any Purchased Loan with the then existing
Servicer in accordance with Section 19.7. The Seller shall not be entitled to
any servicing fee or other compensation in connection with its performance of
the servicing responsibilities with respect to the Purchased Loans except to the
extent that the Seller is Servicer. Nothing in this Section 19.2 shall be deemed
to impair the rights of any Subservicer to fees and other compensation to which
it is entitled under the applicable Servicing Agreement. 19.3. Escrow Payments.
The Seller shall cause Servicer and any Subservicers to hold or cause to be held
all escrow payments collected by the Seller with respect to any Purchased Loans
in trust accounts and shall apply the same for the purposes for which such funds
were collected. 19.4. Escrow and Income after Event of Default. After the
occurrence and during the continuance of an Event of Default, (a) all funds
received on or in connection with a Purchased Loan shall be received and held by
the Seller, Servicer and each Subservicer in trust for the benefit of the Agent
on behalf of the Buyers as owner of the Purchased Loans, and (b) neither the
Seller nor Servicer shall be deemed to have any rights or ownership interest in
such funds prior to their being remitted to the Agent on behalf of the Buyers.
19.5. Servicing Records. The Seller agrees that the Agent, on behalf of the
Buyers, is the owner of all servicing records, including but not limited to any
and all servicing agreements, files, documents, records, data bases, computer
tapes, copies of computer tapes, proof of insurance or guaranty coverage,
insurance or guaranty policies, appraisals, other closing documentation, payment
history records, and any other records relating to or evidencing the servicing
of Purchased Loans (the “Servicing Records”). The Servicing Records are and
shall be held in trust by the Seller, Servicer and each Subservicer for the
benefit of the Agent as the owner thereof on behalf of the Buyers. Upon notice
from the Agent after the occurrence and during the continuance of an Event of
Default, the Seller will cause Servicer and each Subservicer to (a) designate
the Buyers as the owner of each Purchased Loan in its collateral tracking
system, (b) segregate such Servicing Records from any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of assets that are not Purchased Loans,
(c) safeguard such Servicing Records and (d) deliver them promptly to the Agent
or its designee (including the Custodian) at the Agent’s request. 19.6.
Subservicer Instruction Letter. The Seller shall, prior to the initial Purchase
Date of Purchased Loans serviced by any Subservicer, provide to the Buyers a
Subservicer Instruction Letter addressed to and agreed to by such Subservicer of
the related Purchased Loans.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame093.jpg]
86 Detroit\6661611\10\ 19.7. Termination of Servicing. At any time during the
existence of a Default or an Event of Default in the Agent’s sole discretion,
the Agent may, and at the direction of the Required Buyers, shall (a) terminate
the Seller’s rights as Servicer, and any Subservicer’s rights, if any, and
obligations with respect to servicing of the Purchased Loans without payment of
any penalty or termination fee (i) immediately with respect to the Seller and
(ii) with respect to any Servicer (other than the Seller) or Subservicer, as
promptly as possible subject to the terms and conditions of the applicable
Servicing Agreement and Subservicer Instruction Letter; provided that any such
termination shall be deemed to have occurred automatically upon the occurrence
of an Event of Default set forth in Section 18.1(b), (b) require the Seller to
enforce its rights and remedies, as agent for and for the benefit of the Buyers
in accordance with the Agent’s commercially reasonable instructions, with
respect to any Purchased Loans under any Servicing Agreement, and (c) succeed to
the rights and remedies of the Seller with respect to any Purchased Loans under
any Servicing Agreement to the extent permitted by, and subject to, the terms of
such Servicing Agreement (but not the obligations or liabilities of the Seller
incurred prior to the date of such succession) and related Subservicer
Instruction Letter. Upon any such termination, the Seller shall, and shall cause
each Subservicer to, (A) perform the servicing responsibilities with respect to
the Purchased Loans in accordance with the terms of this Agreement until the
transfer of servicing responsibilities is effectuated and (B) cooperate, at the
Seller’s expense, in transferring such servicing responsibilities with respect
to the Purchased Loans to a successor Servicer appointed by the Agent in its
sole discretion. Upon termination of the Seller as Servicer and without limiting
the generality of the foregoing, the Seller shall, in the manner and at such
times as the successor servicer or the Agent shall request, (1) promptly
transfer all data in the Servicing Records relating to the Purchased Loans to
the successor servicer in such electronic format as the successor servicer may
reasonably request, (2) promptly transfer to the successor servicer, the Agent
or its designee, all other files, records correspondence and documents relating
to the Purchased Loans and (3) use commercially reasonable efforts to cooperate
and coordinate with the successor servicer and the Agent to comply with any
applicable so-called “goodbye” letter requirements or other applicable
requirements of the Real Estate Settlement Procedures Act or other applicable
legal or regulatory requirement associated with the transfer of the servicing of
the Purchased Loans. Servicer acknowledges and agrees that if it fails to
cooperate with the Agent or any successor servicer in effecting the termination
of the Seller as Servicer of any Purchased Loan or the transfer of all authority
to service such Purchased Loan to such successor servicer in accordance with the
terms hereof, the Agent and the Buyers will be irreparably harmed and entitled
to injunctive relief. 19.8. Notice from Seller. If the Seller should discover
that, for any reason whatsoever, any entity responsible to the Seller by
contract for managing or servicing any Purchased Loan has failed to perform in
any material respects the Seller’s obligations under the Repurchase Documents or
any of the material obligations of such entities with respect to the Purchased
Loans, the Seller shall promptly notify the Agent. 19.9. Seller Remains Liable.
Notwithstanding any Servicing Agreement or the provisions of this Agreement
relating to agreements or arrangements between the Seller and a Subservicer or
reference to actions taken through a Subservicer or otherwise, and unless the
Agent has terminated the Seller’s rights pursuant to Section 19.7, the Seller
shall remain obligated and primarily liable to the Buyers for servicing and
administering of the Purchased Loans in accordance with the provisions hereof
without diminution of such obligation or liability



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame094.jpg]
87 Detroit\6661611\10\ by virtue of such Servicing Agreements or arrangements or
by virtue of indemnification from a Subservicer and to the same extent and under
the same terms and conditions as if the Seller alone were servicing and
administering the Purchased Loans. All actions of each Subservicer performed
pursuant to the related Servicing Agreement shall be performed as an agent of
the Seller with the same force and effect as if performed directly by the Seller
and the Buyers shall have no obligations, duties or liabilities with respect to
any Subservicer including no obligation, duty or liability of the Buyers to pay
any Subservicer’s fees and expenses, provided, however, that each Subservicer
may retain any amounts collected by it that it is entitled to retain pursuant to
the applicable Servicing Agreement or Subservicer Instruction Letter. The Seller
shall be entitled to enter into any agreement with each Subservicer for
indemnification of the Seller by the Subservicer and nothing contained in this
Repurchase Agreement shall be deemed to limit or modify such indemnification.
19.10. Backup Servicer. The Agent shall have the right, in its sole discretion,
to appoint a Backup Servicer that will (a) serve as a backup servicer of the
Purchased Loans until such time as the Agent shall appoint a successor servicer
of the Purchased Loans and (b) become the successor servicer of the Purchased
Loans at the Agent’s option. In connection with the appointment of a Backup
Servicer as provided in the preceding sentence, the Agent may make such
arrangements for the compensation of the Backup Servicer out of Income on the
Mortgage Loans or otherwise as the Agent and such Backup Servicer shall agree.
The Seller shall provide Backup Servicer with such data, files and information,
in form, format and content as the Backup Servicer may request, in order to
permit the Backup Servicer to service the Mortgage Loans in accordance with
Accepted Servicing Practices; all such data, files and information shall be
updated by the Seller on a monthly basis as required by the Backup Servicer.
19.11. Successor Servicer. If the Backup Servicer or any other Person is
appointed by the Agent to act as a successor servicer of the Purchased Loans
pursuant to the preceding section, the Seller (in its capacity as Servicer
hereunder) shall, and shall cause each Subservicer to, subject to such
Subservicer’s rights under any applicable Servicing Agreement, and Subservicer
Instruction Letter, discharge its servicing duties and responsibilities during
the period from the date it acquires knowledge of such transfer of servicing
until the effective date thereof with the same degree of diligence and prudence
that it is obligated to exercise under this Agreement, and shall take no action
whatsoever that might impair or prejudice the rights or financial condition of
the successor Servicer. Within five (5) Business Days of the appointment of a
successor Servicer of the Purchased Loans, the Seller shall, and shall cause
each Subservicer to, prepare, execute and deliver to such successor Servicer any
and all documents and other instruments, place in such successor’s possession
all Servicing Records, and do or cause to be done all other acts or things
necessary or appropriate to effect the transfer of servicing to the successor
Servicer, including but not limited to the transfer and endorsement of the
Mortgage Notes and related documents, and the preparation and recordation of
assignments of Mortgage. The Seller shall (and shall cause each Subservicer to)
cooperate with the Agent and the successor Servicer in effecting the transfer of
servicing responsibilities to the Backup Servicer, including execution and
delivery of servicing transfer notices to Mortgagors, MERS (if applicable),
taxing authorities and insurance companies, the transfer to the Backup Servicer
or successor Servicer for administration by it of all Income with respect to the
Purchased Loans that shall at the time be held or received by the Seller or any
Subservicer. The Seller shall deliver immediately to the successor Servicer all
Purchased Loan documents and related documents and statements held by



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame095.jpg]
88 Detroit\6661611\10\ it or any Subservicer hereunder and the Seller shall
account for all funds and shall execute and deliver such instruments and do such
other things as may reasonably be required to more fully and definitively vest
in the successor Servicer all such rights, powers, duties, responsibilities,
obligations and liabilities of the Seller as servicer of the Purchased Loans. 20
Payment of Expenses; Indemnity. 20.1. Expenses. (a) The Seller shall pay on
demand all of the Agent’s reasonable out-of- pocket fees and expenses (including
the fees and expenses for legal services of in-house or outside counsel)
incurred by the Agent, the Custodian and the Approved MBS Custodian in
connection with this Agreement, the Custody Agreement, the MBS Custodial
Agreement and the Transactions contemplated hereby and thereby, whether or not
any Transactions are entered into hereunder, including the reasonable
out-of-pocket fees and expenses incurred in connection with (i) the preparation,
reproduction and distribution of this Agreement, the Custody Agreement, the MBS
Custodial Agreement and any opinions of counsel, certificates of officers or
other documents contemplated by the aforementioned agreements, (ii) any
Transaction under this Agreement, (iii) the administration and syndication of
this Agreement and of any Transaction and (iv) any amendments and waivers
regarding any of the foregoing. The obligation of the Seller to pay such fees
and expenses incurred prior to or in connection with the termination of this
Agreement shall survive the termination of this Agreement. (b) The Seller shall
pay all of the Agent’s and each Buyer’s reasonable out-of- pocket costs and
expenses, including attorneys’ fees of in-house or outside counsel, after the
occurrence of any Default or Event of Default in connection with the enforcement
of this Agreement, the Custody Agreement, the MBS Custodial Agreement and the
other Repurchase Documents, including in connection with any (i) bankruptcy,
(ii) other insolvency proceeding, or (iii) any workout or consultation involving
the Buyers’ rights and remedies, the purchase and repurchase of the Purchased
Loans and the payment of Price Differential in connection therewith. (c) The
Seller shall pay, and hold the Agent, the Buyers and any other owners or holders
of any of the Obligations harmless from and against, any and all present and
future stamp, documentary and other similar taxes with respect to the foregoing
matters and save them each harmless from and against any and all liabilities
with respect to or resulting from any delay or omission to pay such taxes. (d)
The Seller shall pay all of the Agent’s Fees and any other fees payable by the
Seller under this Agreement and the other Repurchase Documents. 20.2. Indemnity.
The Seller shall pay, and indemnify, defend and hold harmless the Agent, the
Buyers and any of their respective officers, directors, employees, agents,
advisors and Affiliates (collectively “Indemnified Parties” and each an
“Indemnified Party”) from and against, the “Indemnified Liabilities”, which
means any and all claims, liabilities, obligations, losses, damages, penalties,
judgments, suits, disbursements and reasonable out-of-pocket costs and



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame096.jpg]
89 Detroit\6661611\10\ expenses (including attorneys’ fees and disbursements of
in-house or outside counsel) of any kind whatsoever that may be imposed upon,
incurred by or asserted against any of the Indemnified Parties in any way
relating to or arising out of any of the Repurchase Documents or any of the
transactions contemplated thereby or the use of proceeds or proposed use of
proceeds thereof, including, but not limited to, (a) Seller’s failure to comply
with, or breach of, any provision of any of the Repurchase Documents, (b) the
failure of Seller, any Indemnified Party or any Purchased Loan to comply with,
observe or perform any Legal Requirement with respect to any Purchased Loan and
(c) the use of telephone or Electronic Transmissions or E-Systems under or in
connection with this Agreement or any of the other Repurchase Documents;
provided, however, that to the extent, if any, that any Indemnified Liabilities
are caused by any Indemnified Party’s gross negligence or willful misconduct,
the indemnity payable to that Indemnified Party shall be equitably and
proportionately reduced, although (i) to the full extent permitted under
applicable law, such indemnity shall not be reduced on account of such claims,
liabilities, etc. to any extent (x) owed, in whole or in part, under any claim
or theory of strict liability, or (y) caused or contributed to by any
Indemnified Party’s sole or concurrent ordinary negligence that does not amount
to gross negligence or willful misconduct, it being the Seller’s intention to
hereby indemnify the Indemnified Parties against their own strict liability and
their own sole or concurrent ordinary negligence, and (ii) such gross negligence
and willful misconduct exception to the foregoing indemnity shall, in the case
of any failure under paragraph (b) above, only be applicable to a failure which
first occurs subsequent to termination by Agent of Seller’s rights as Servicer
under Section 19.7 hereof. 21 Single Agreement. The Buyers, the Agent and the
Seller acknowledge that, and have entered into this Agreement and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of the Agent, the Buyers and the Seller agrees (a) to perform
all of its obligations in respect of each Transaction hereunder, and that a
default in the performance of any such obligations shall constitute a default by
it in respect of all Transactions hereunder, (b) that each of them shall be
entitled to set off claims and apply property held by them in respect of any
Transaction against obligations owing to them in respect of any other
Transactions hereunder and (c) that payments, deliveries and other transfers
made by any of them in respect of any Transaction shall be deemed to have been
made in consideration of payments, deliveries and other transfers in respect of
any other Transactions hereunder, and the obligations to make any such payments,
deliveries and other transfers may be applied against each other and netted. 22
Relationships among the Agent and the Buyers. 22.1. Appointment of Agent. Each
Buyer irrevocably appoints and authorizes the Agent to act on behalf of such
Buyer or holder under this Agreement and the other Repurchase Documents and to
exercise such powers hereunder and thereunder as are specifically delegated to
Agent by the terms hereof and thereof, together with such powers as may be
reasonably incidental thereto, including without limitation the power to execute
or authorize the execution of financing or similar statements or notices, and
other documents. In performing its functions and



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame097.jpg]
90 Detroit\6661611\10\ duties under this Agreement, the Agent shall act solely
as agent of the Buyers and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
the Seller or any other Person. 22.2. Scope of Agent’s Duties. (a) The Agent
shall have no duties or responsibilities except those expressly set forth
herein, and shall not, by reason of this Agreement or otherwise, have a
fiduciary relationship with any Buyer (and no implied covenants or other
obligations shall be read into this Agreement against the Agent). None of Agent,
its Affiliates nor any of their respective directors, officers, employees or
agents shall be liable to any Buyer for any action taken or omitted to be taken
by it or them under this Agreement or any document executed pursuant hereto, or
in connection herewith or therewith with the consent or at the request of the
Required Buyers (or all of the Buyers for those acts requiring consent of all of
the Buyers) (except for its or their own willful misconduct or gross
negligence), nor be responsible for or have any duties to ascertain, inquire
into or verify (a) any recitals or warranties made by the Seller or any
Affiliate of the Seller, or any officer thereof contained herein or therein, (b)
the effectiveness, enforceability, validity or due execution of this Agreement
or any document executed pursuant hereto or any security thereunder, (c) the
performance by the Seller of its obligations hereunder or thereunder, or (d) the
satisfaction of any condition hereunder or thereunder, including without
limitation in connection with the making of any Transaction. The Agent and its
Affiliates shall be entitled to rely upon any certificate, notice, document or
other communication (including any cable, telegraph, telex, facsimile
transmission or oral communication) believed by it to be genuine and correct and
to have been sent or given by or on behalf of a proper person. The Agent may
employ agents and may consult with legal counsel, independent public accountants
and other experts selected by it and shall not be liable to the Buyers (except
as to money or property received by them or their authorized agents), for the
negligence or misconduct of any such agent selected by it with reasonable care
or for any action taken or omitted to be taken by it in good faith in accordance
with the advice of such counsel, accountants or experts. (b) Except as otherwise
expressly provided herein, whenever the Agent is authorized and empowered
hereunder on behalf of the Buyers to give any approval or consent, or to make
any request, or to take any other action on behalf of the Buyers (including
without limitation the exercise of any right or remedy hereunder or under the
other Repurchase Documents), the Agent shall be required to give such approval
or consent, or to make such request or to take such other action only when so
requested in writing by the Required Buyers or the Buyers, as applicable
hereunder. Action that may be taken by the Required Buyers, any other specified
Percentage of the Buyers or all of the Buyers, as the case may be (as provided
for hereunder) may be taken (i) pursuant to a vote of the requisite percentages
of the Buyers as required hereunder at a meeting (which may be held by telephone
conference call), provided that Agent exercises good faith, diligent efforts to
give all of the Buyers reasonable advance notice of the meeting, or (ii)
pursuant to the written consent of the requisite percentages of the Buyers as
required hereunder, provided that all of the Buyers are given reasonable advance
notice of the requests for such consent.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame098.jpg]
91 Detroit\6661611\10\ (c) Except as otherwise expressly provided under this
Agreement or in any of the other Repurchase Documents and subject to the terms
hereof, Agent will take such action, assert such rights and pursue such remedies
under this Agreement and the other Repurchase Documents as the Required Buyers
or all of the Buyers, as the case may be (as provided for hereunder), shall
direct; provided, however, that the Agent shall not be required to act or omit
to act if, in the reasonable judgment of the Agent, such action or omission may
expose the Agent to personal liability for which Agent has not been
satisfactorily indemnified hereunder or is contrary to this Agreement, any of
the Repurchase Documents or applicable law. Except as expressly provided above
or elsewhere in this Agreement or the other Repurchase Documents, no Buyer
(other than the Agent, acting in its capacity as agent) shall be entitled to
take any enforcement action of any kind under this Agreement or any of the other
Repurchase Documents. 22.3. Limitation on Duty to Disclose. Except as expressly
set forth herein, the Agent shall not have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Seller or
any of its Subsidiaries or Affiliates that is communicated to or obtained by the
bank serving as Agent or any of its Affiliates in any capacity. 22.4. Authority
of Agent to Enforce this Agreement. Each Buyer, subject to the terms and
conditions of this Agreement, grants the Agent full power and authority as
attorney-in-fact to institute and maintain actions, suits or proceedings for the
collection and enforcement of any Indebtedness outstanding under this Agreement
or any other Repurchase Document and to file such proofs of debt or other
documents as may be necessary to have the claims of the Buyers allowed in any
proceeding relative to the Seller, or its creditors or affecting its properties,
and to take such other actions which Agent considers to be necessary or
desirable for the protection, collection and enforcement of this Agreement or
the other Repurchase Documents. 22.5. Agent in its Individual Capacity. Comerica
Bank and its Affiliates, successors and assigns shall each have the same rights
and powers hereunder as any other Buyer and may exercise or refrain from
exercising the same as though such Buyer were not the Agent. Comerica Bank and
its Affiliates may (without having to account therefor to any Buyer) accept
deposits from, lend money to, and generally engage in any kind of banking,
trust, financial advisory or other business with the Seller as if such Buyer
were not acting as the Agent hereunder, and may accept fees and other
consideration therefor without having to account for the same to the Buyers.
22.6. Actions Requiring All Buyers’ Consent. No amendment or waiver of, or any
action with respect to, any provision of this Agreement or any of the Repurchase
Documents shall in any event be effective unless the same shall be in writing
signed by all the Buyers with respect to any amendment or waiver or any action
that: (a) Increases the Maximum Aggregate Commitment or increases any Buyer’s
Commitment (it being understood that, for the purposes of this Section 22.6(a),
the Buyers’ execution of this Agreement evidences such Buyers’ consent to
increasing the Maximum Aggregate Commitment and Buyer’s Commitment in accordance
with the provisions of Section 2.6 hereof).



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame099.jpg]
92 Detroit\6661611\10\ (b) Agrees to any reduction in any Pricing Rate,
Repurchase Price or fee provisions of this Agreement, excluding the provisions
relating to the Agent’s Fee and other fees owing to the Agent only. (c)
Acknowledges termination of the Buyers’ ownership interest in the Purchased
Loans or releases all or a material portion of the Liens held under the
Repurchase Documents other than in accordance with the Repurchase Documents. (d)
Changes any Buyer’s Pro Rata share of ownership of the Purchased Loans other
than in accordance with the express provisions of the Repurchase Documents. (e)
Agrees to any change in the nature of the Buyers’ respective Commitments from
several to joint, in whole or in part. (f) Agrees to any change to the
definition of “Required Buyers” or to any provisions of this Agreement or any of
the other Repurchase Documents that requires the consent, approval or
satisfaction of all of the Buyers or each of the Buyers. (g) Extends the
Termination Date or the due date of any required payment other than in
accordance with the express provisions of the Repurchase Documents. (h) Agrees
to any change in this Section 22.6. (i) Agrees to any change in the Buyer’s
Margin Percentage rates. (j) Releases the Seller from any of its obligations
other than in accordance with the express conditions of the Repurchase
Documents. (k) Modifies the sharing provisions of Section 22.10. (l) Modifies
Section 4.1, Section 4.2, Schedule EL, Schedule DQ or Schedule 15.3. In the
event of any conflict between the provisions of this Section 22.6 and any other
provisions of this Agreement or the other Repurchase Documents, this Section
22.6 shall govern. 22.7. Actions Requiring Required Buyers’ Consent. All
amendments hereto, waivers or actions taken hereunder that are not described in
Section 6 and Section 22.8 require the written consent or ratification of the
Required Buyers except for actions that are specifically reserved to the Agent
under Sections 6.1 and 6.6 or elsewhere in this Agreement or the other
Repurchase Documents; provided that no amendments, waivers or actions taken
hereunder that relate to the rights or obligations of the Agent shall be
effective without the prior written consent of the Agent. The Agent will, at the
direction of the Required Buyers, take any enforcement action or exercise any
remedies under this Agreement and the Repurchase Documents that arise after the
occurrence of an Event of Default. 22.8. Agent’s Discretionary Actions. Subject
to the limitations of Sections 22.6 and 22.7, in its capacity as Agent and
without seeking or obtaining the consent of any of the other



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame100.jpg]
93 Detroit\6661611\10\ Buyers (although it may elect to obtain such consent
before acting it if deems that desirable), the Agent may: (a) With respect to
Purchased Loans having an aggregate Purchase Value of not more than the
Discretionary Loan Sublimit at any time, (i) waive one or more Disqualifiers for
Purchased Loans, waive one or more of the representations or warranties
concerning Purchased Loans under Section 15.3, or waive any other requirements
for Purchased Loans set forth in this Agreement, so that in the case of each
such waiver such Purchased Loan is included as a Discretionary Loan, and (ii)
include as Discretionary Loans, Purchased Loans which, if added to a Sublimit
under Section 4.2(b) or Section 4.2(c) other than the Discretionary Loan
Sublimit (a “Non-Discretionary Loan Sublimit”), would cause such
Non-Discretionary Loan Sublimit to exceed the maximum percentage/amount for such
Non-Discretionary Loan Sublimit set forth in Section 4.2(b) or Section 4.2(c;
(b) reconvey, or exchange, in whole or in part, any Purchased Loans that are
required to be reconveyed, or exchanged in accordance with the Repurchase
Documents; (c) approve any new Approved Investor proposed by the Seller (and the
Agent will promptly provide to any Buyer that requests it a current list of
Approved Investors); and (d) do or perform any act or thing that, in the Agent’s
reasonable judgment, is necessary or appropriate to enable the Agent to properly
discharge and perform its duties under this Agreement, the Custody Agreement or
the MBS Custodial Agreement or that in its reasonable judgment is necessary or
appropriate to preserve or protect the validity, integrity or enforceability of
the Purchased Loans and/or the Repurchase Documents, the Buyers’ Pro Rata
undivided ownership interests in and to the Purchased Loans, the Lien created by
this Agreement and its priority, or any of the Central Elements in respect of
the Seller or any of its Subsidiaries, or to preserve and protect the interest
of the Buyers in any of the foregoing. 22.9. Buyers’ Cooperation. The Buyers
agree to cooperate among themselves and with the Agent and from time to time
upon the Agent’s request, to execute and deliver such papers as may be
reasonably necessary to enable the Agent, in its capacity as Agent, to
effectively administer this Agreement and the other Repurchase Documents, the
Purchased Loans and each Buyer’s Pro Rata undivided ownership interest in the
Purchased Loans in the manner contemplated by this Agreement. 22.10. Buyers’
Sharing Arrangement. (a) Each of the Buyers agrees that if it should receive any
amount (whether by voluntary payment, realization upon security, the exercise of
the right of set-off, or otherwise) that is applicable to the payment of
Repurchase Price, Margin Deficit, Price Differential or any fees, that with
respect to the related sum or sums received (or receivable) by the other Buyers
is in greater proportion than that Buyer’s Pro Rata ownership of the Purchased
Loans (after taking into account any waiver or adjustments in



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame101.jpg]
94 Detroit\6661611\10\ the Price Differential or fee owing to such Buyer in
accordance with Sections 5.4 and 36 of this Agreement), then such Buyer
receiving such excess amount shall purchase from the other Buyers a
participation interest in the Purchased Loans in such amount as shall result in
Pro Rata participation and ownership by all of the Buyers in such excess amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Buyer, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery; and provided further that the
provisions of this Section 22.10 shall not apply to any fees that the Agent may
be entitled to from time to time or to any fees that the Custodian or any
successor custodian might be paid pursuant to the Custody Agreement. (b) To the
extent that the Seller fails to pay any amount required to be paid to the Agent
under Section 20, each Buyer severally agrees to pay to the Agent such Buyer's
Funding Share (determined as of the time that the unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided, that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent in
its capacity as such. 22.11. Buyers’ Acknowledgment. (a) Each Buyer other than
Comerica Bank hereby acknowledges that Comerica Bank has made no representations
or warranties with respect to any Purchased Loan other than as expressly set
forth in this Agreement and that Comerica Bank shall have no responsibility (in
its capacity as a Buyer, the Agent, or any other capacity or role) for: (i) the
marketability or collectability of the Purchased Loans; (ii) the genuineness,
validity, likelihood of performance as and when due or enforceability of any
Investor Commitment or the solvency or performance record of any Approved
Investor; (iii) the validity, enforceability or any legal effect of any of the
Repurchase Documents, any Loan Papers or any insurance, bond or similar device
purportedly protecting any obligation to the Buyers or any Purchased Loans; or
(iv) the financial condition of the Seller or any of its Subsidiaries or
Affiliates, the status, health or viability of any industry in which any of them
is involved, the prospects for repurchase of the Purchased Loans, the
genuineness, validity or enforceability of any warehousing facility or
repurchase agreement between the Seller and any other lender or repurchase
agreement counterparty, the value of any Purchased Loans, the effectiveness of
any of the provisions of the Repurchase Documents (including the financial
covenants, tests and hedging requirements) or any aspect of their implementation
or administration at any time to reduce or control risks of any type, to produce
returns, profits, yields or spreads or to reduce or control losses or the
accuracy of any information supplied by or to be supplied in connection with any
of the Seller or any of its Subsidiaries or Affiliates, or otherwise with
respect to this Agreement, any Purchased Loans or



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame102.jpg]
95 Detroit\6661611\10\ any source of equity or other financing for any of the
Seller, any of its Affiliates or any other warehouse lender or repurchase
agreement counterparty. (b) Each Buyer acknowledges that it has, independently
of Agent and each other Buyer and based on the financial statements of Seller
and such other documents, information and investigations as it has deemed
appropriate, made its own credit decision to extend credit hereunder from time
to time. Each Buyer also acknowledges that it will, independently of Agent and
each other Buyer and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement, any Repurchase
Document or any other document executed pursuant hereto. 22.12. Agent Market
Value Determinations. The parties hereto agree and acknowledge that, in
determining the Market Value of the Purchased Loans, the Agent (a) shall
determine Market Value as a third party service provider, in accordance with
standards customarily applicable in the financial industry to third party
service providers providing values on comparable assets to be used in connection
with the financing of such assets, and (b) shall not be obligated to do that
same or similar amount of work or analysis as if it were valuing its own assets,
or as if it were valuing such assets for the purchase or sale thereof by it or
any other party. The parties hereto agree and acknowledge that any asset
valuation information produced by the Agent is intended to be and should be used
solely for the limited uses specified in this Agreement and the other Repurchase
Documents, and is not intended to be and should not be used by any Person for
any other purpose. The parties hereto further agree and acknowledge that the
Agent may elect to determine the Market Value for any Purchased Loan by
determining the market bid price for a portfolio containing all Purchased Loans
and allocating such portfolio market bid price among each individual Purchased
Loan. 22.13. Agent’s Duty of Care, Express Negligence Waiver and Release. At all
times until all Purchased Loans have all been repurchased by the Seller and the
Buyers have no further commitments or other obligations under this Agreement and
the other Repurchase Documents, the Agent shall exercise the same degree of care
in handling the Purchased Loans as Comerica Bank exercises with respect to loans
that are held solely by Comerica Bank for its own account, and the Agent, in its
capacity as Agent shall have no responsibility to the Buyers other than to
exercise such standard of care and, in any event, Comerica Bank shall have no
liability with respect to any other Buyer’s Pro Rata interest in the Purchased
Loans except for Comerica Bank’s own fraud, gross negligence or willful
misconduct. Except in the case of its own fraud, gross negligence or willful
misconduct, neither the Agent, any Buyer, nor any of their officers, directors,
employees, attorneys or agents shall be liable for any action taken or omitted
to be taken by it or them under this Agreement, the Custody Agreement, the MBS
Custodial Agreement or any of the other Repurchase Documents reasonably believed
by it or them to be within the discretion or power conferred upon it or them by
the Repurchase Documents or be responsible for consequences of any error of
judgment, the Buyers expressly intending to hereby waive and release all present
and future claims and rights against the Agent (a) owed, in whole or in part,
under any claim or theory of strict liability or (b) for damages or injuries
caused or contributed to by any Indemnified Party’s sole or concurrent ordinary
negligence that does not amount to gross negligence or willful misconduct.
Except as otherwise specifically and



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame103.jpg]
96 Detroit\6661611\10\ expressly set forth in this Agreement, the Agent shall
not be responsible in any manner to anyone for the effectiveness,
enforceability, genuineness, validity or due execution of this Agreement, any
supplement, amendment or restatement of it or of any other Repurchase Documents
or for any representation, warranty, document, certificate, report or statement
made or furnished in, under or in connection with this Agreement or any of the
other Repurchase Documents or be under any obligation to anyone to ascertain or
to inquire as to the performance or observation of any of the terms, covenants
or conditions of this Agreement or of the other Repurchase Documents on the part
of the Seller or anyone else. Without limiting the generality of the foregoing
provisions of this Section 22.13, the Agent, in its capacity as Agent, may seek
and rely upon the advice of legal counsel in taking or refraining to take any
action under any of the Repurchase Documents or otherwise in respect of any
Purchased Loans, this Agreement and its parties, and shall be fully protected in
relying upon such advice. 22.14. Calculations of Shares of Principal and Other
Sums. Except as provided to the contrary in Section 6.4 (“Increased Cost”),
Section 6.5 (“Capital Adequacy”), Section 7.1 (“Payments to be free of Taxes;
Withholding”), Section 7.3 (“Taxes Indemnity”), Section 9.2 (“Agent’s Fee”), and
Section 20 (“Payment of Expenses; Indemnity”), Comerica Bank’s and each other
Buyer’s respective shares of Repurchase Prices and other sums received by the
Agent on account of the Purchased Loans or with respect to them shall be
calculated on the basis of each Buyer’s (including Comerica Bank’s) respective
Pro Rata ownership interests in the Purchased Loans from time to time. 22.15.
Successor Agent. Agent may resign as such at any time upon at least thirty (30)
days prior notice to the Seller and each of the Buyers. If Agent at any time
shall resign or if the office of Agent shall become vacant for any other reason,
Required Buyers shall, by written instrument, appoint successor agent(s)
(“Successor Agent”) satisfactory to such Required Buyers and, so long as no
Default or Event of Default has occurred and is continuing, approved by the
Seller (which approval shall not be unreasonably withheld or delayed). Such
Successor Agent shall thereupon become the Agent hereunder, as applicable, and
Agent shall deliver or cause to be delivered to any successor agent such
documents of transfer and assignment as such Successor Agent may reasonably
request. If a Successor Agent is not so appointed or does not accept such
appointment before the resigning Agent’s resignation becomes effective, the
resigning Agent may appoint a temporary successor to act until such appointment
by the Required Buyers and, if applicable, the Seller, is made and accepted, or
if no such temporary successor is appointed as provided above by the resigning
Agent, the Required Buyers shall thereafter perform all of the duties of the
resigning Agent hereunder until such appointment by the Required Buyers and, if
applicable, the Seller, is made and accepted. Such Successor Agent shall succeed
to all of the rights and obligations of the resigning Agent as if originally
named. The resigning Agent shall duly assign, transfer and deliver to such
Successor Agent all moneys at the time held by the resigning Agent hereunder
after deducting therefrom its expenses for which it is entitled to be reimbursed
hereunder. Upon such succession of any such Successor Agent, the resigning Agent
shall be discharged from its duties and obligations, in its capacity as Agent
hereunder, except for its gross negligence or willful misconduct arising prior
to its resignation hereunder, and the provisions of this Article 12 shall
continue in effect for the benefit of the resigning Agent in respect of any
actions taken or omitted to be taken by it while it was acting as Agent.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame104.jpg]
97 Detroit\6661611\10\ 22.16. Merger of the Agent. Any Person into which the
Agent may be merged or converted or with which it may be consolidated, or any
Person surviving or resulting from any merger, conversion or consolidation to
which the Agent shall be a party or any Person succeeding to the commercial
banking business of the Agent shall be the successor Agent without the execution
or filing of any paper or any further act on the part of any of the parties.
22.17. Participation; Assignment by Buyers. (a) Assignments. Any Buyer may at
any time assign in such Buyer’s rights and obligations hereunder and under the
other Repurchase Documents by way of assignment to any Eligible Assignee in
accordance with clause (d) of this Section 22.17, (and any other attempted
assignment or transfer by any Buyer shall be deemed to be null and void). Each
assignment by a Buyer of all or any portion of its rights and obligations
hereunder and under the other Repurchase Documents, shall be subject to the
following terms and conditions: (i) each such assignment shall be in a minimum
amount of the lesser of (x) Five Million Dollars ($5,000,000) or such lesser
amount as the Agent shall agree and (y) the entire remaining amount of assigning
Buyer’s Committed Sum; provided however that, after giving effect to such
assignment, in no event shall the entire remaining amount (if any) of assigning
Buyer’s Committed Sum be less than $5,000,000; (ii) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Buyer’s rights and obligations under this Agreement, and (iii) the parties to
any assignment shall execute and deliver to Agent an Assignment and Assumption
substantially (as determined by Agent) in the form attached hereto as Exhibit E
(with appropriate insertions acceptable to Agent), together with a processing
and recordation fee in the amount, if any, required as set forth in the
Assignment and Assumption. Until the Assignment and Assumption becomes effective
in accordance with its terms, and Agent has confirmed that the assignment
satisfies the requirements of this Section 22.17, the Seller and the Agent shall
be entitled to continue to deal solely and directly with the assigning Buyer in
connection with the interest so assigned. From and after the effective date of
each Assignment and Assumption that satisfies the requirements of this Section
22.17, the assignee thereunder shall be deemed to be a party to this Agreement,
such assignee shall have the rights and obligations of a Buyer under this
Agreement and the other Repurchase Documents (including without limitation the
right to receive fees payable hereunder in respect of the period following such
assignment) and the assigning Buyer shall relinquish its rights and be released
from its obligations under this Agreement and the other Repurchase Documents.
Upon request, the Seller shall execute and deliver to the Agent, documents
reasonably necessary to such assignment process; (b) Participations. The Seller
and the Agent acknowledge that each of the Buyers may at any time and from time
to time, subject to the terms and conditions hereof, sell participations in all
or any part of such Buyer’s Commitment and Pro Rata ownership share of the
Purchased Loans to any Person (other than a natural person or to the Seller or
any of the Seller’s Affiliates or Subsidiaries); provided that any participation
permitted hereunder shall comply with all applicable laws and shall be subject
to a participation agreement that incorporates the following restrictions:



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame105.jpg]
98 Detroit\6661611\10\ (i) such Buyer shall remain the holder of the notes
issued hereunder, if any, notwithstanding any such participation; (ii) a
participant shall not reassign or transfer, or grant any sub- participations in
its participation interest hereunder or any part thereof; and (iii) such Buyer
shall retain the sole right and responsibility to enforce the obligations of the
Seller relating to this Agreement and the other Repurchase Documents, including,
without limitation, the right to proceed against any Guarantors, or cause the
Agent to do so (subject to the terms and conditions hereof), and the right to
approve any amendment, modification or waiver of any provision of this Agreement
without the consent of the participant (unless such participant is a Buyer
Affiliate), except to the extent such amendment, modification or waiver requires
the consent of all Buyers under Section 22.6. In those cases (if any) where a
Buyer grants rights to any of its participants to approve amendments,
modifications or waivers of any Repurchase Documents pursuant to the immediately
preceding sentence, such Buyer must include a voting mechanism as to all such
approval rights in the relevant participation agreement(s) whereby a
readily-determinable fraction of such Buyer’s portion of the Purchased Loans
(whether held by such Buyer or participated) shall control the vote for all of
such Buyer’s portion of the Purchased Loans; provided that if no such voting
mechanism is provided for or is fully and immediately effective, then the vote
of such Buyer itself shall be the vote for all of such Buyer’s portion of the
Purchased Loans; and provided further that a participant may exercise approval
rights over such matters only on an indirect basis, acting through such Buyer,
and the Seller, Agent and the other Buyers may continue to deal directly with
such Buyer in connection with such Buyer’s rights and duties hereunder.
Notwithstanding the foregoing, however, in the case of any participation granted
by any Buyer hereunder, the participant shall not have any rights under this
Agreement or any of the other Repurchase Documents against the Agent, any other
Buyer or the Seller; provided, however that the participant may have rights
against such Buyer in respect of such participation as may be set forth in the
applicable participation agreement and all amounts payable by the Seller
hereunder shall be determined as if such Buyer had not sold such participation.
Each such participant shall be entitled to the benefits of Sections 6.4, 6.5,
and 7.1 of this Agreement to the same extent as if it were a Buyer and had
acquired its interest by assignment pursuant to clause (a) of this Section
22.17, provided that no participant shall be entitled to receive any greater
amount pursuant to such the provisions of Sections 6.4, 6.5 and 7.1 than the
issuing Buyer would have been entitled to receive in respect of the amount of
the participation transferred by such issuing Buyer to such participant had no
such transfer occurred and each such participant shall also be entitled to the
same rights of set-off as though it were a Buyer, provided that such participant
agrees to be subject to Section 22.10 hereof as though it were a Buyer. (c)
Other Permitted Transfers. Any Buyer may at any time pledge, collaterally assign
or grant a security interest in any or all of its interests under this



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame106.jpg]
99 Detroit\6661611\10\ Agreement and in the Purchased Loans to any Federal
Reserve Bank or to any other Person to secure obligations of such Buyer,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Buyer from
any of its obligations hereunder or substitute any such pledge or assignee for
such Buyer as a party hereto. (d) Register. The Agent shall maintain at its
principal office a copy of each Assignment Agreement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Buyers and the Committed Sum of, and amount owing to, each Buyer. The entries in
the Register shall be conclusive evidence, absent manifest error, and the
Seller, the Agent, and the Buyers may treat each Person whose name is recorded
in the Register as the owner of the Advances recorded therein for all purposes
of this Agreement. The Register shall be available for inspection by the Seller
or any Buyer (but only with respect to any entry relating to such Buyer’s
Committed Sum) upon reasonable notice to the Agent and a copy of such
information shall be provided to any such party on their prior written request.
The Agent shall give prompt written notice to the Seller of the making of any
entry in the Register or any change in such entry. (e) Disclosure of Seller
Information. The Seller authorizes each Buyer to disclose to any prospective
assignee or participant which has satisfied the requirements hereunder, any and
all financial information in such Buyer’s possession concerning the Seller which
has been delivered to such Buyer pursuant to this Agreement, provided that each
such prospective assignee or participant shall execute a confidentiality
agreement consistent with the terms of Section 24.6 hereof or shall otherwise
agree to be bound by the terms thereof. (f) Nothing in this Agreement or the
other Repurchase Documents, expressed or implied, is intended to or shall confer
on any Person other than the respective parties hereto and thereto and their
successors and assignees and participants permitted hereunder and thereunder any
benefit or any legal or equitable right, remedy or other claim under this
Agreement or the other Repurchase Documents. (g) If any interest in this
Agreement is so transferred to any Person that is organized under the Legal
Requirements of any jurisdiction other than the United States of America or any
State thereof, the transferor Buyer shall cause such Person, concurrently with
the effectiveness of such transfer, to comply with the relevant provisions of
Section 7.5. (h) The Seller shall not be required to incur any cost or expense
incident to any sale to a Person of any interest in the Repurchase Documents and
the Purchased Loans pursuant to this Section 22.17 and all such costs and
expenses shall be for the account of the Buyer selling its rights in the
Purchased Loans to such Person. 22.18. The Agent and the Buyers are the only
Beneficiaries of this Section. Other than the provisions of Section 22.15 and
Section 22.17, this Section 22 is intended to bind and benefit only Comerica
Bank and the other Buyers, and does not benefit and shall not be enforceable by
the Seller or any other Person whatsoever.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame107.jpg]
100 Detroit\6661611\10\ 22.19. Knowledge of Default. It is expressly understood
and agreed that the Agent shall be entitled to assume that no Default or Event
of Default has occurred and is continuing, unless the officers of the Agent
immediately responsible for matters concerning this Agreement shall have
received a written notice from a Buyer or the Seller specifying such Default or
Event of Default and stating that such notice is a “notice of default”. Upon
receiving such a notice, the Agent shall promptly notify each Buyer of such
Default or Event of Default and provide each Buyer with a copy of such notice
and shall endeavor to provide such notice to the Buyers within three (3)
Business Days (but without any liability whatsoever in the event of its failure
to do so). The Agent shall also furnish the Buyer, promptly upon receipt, with
copies of all other notices or other information required to be provided by the
Seller hereunder. 22.20. No Reliance on Agent’s Customer Identification Program.
(a) Each Buyer acknowledges and agrees that neither such Buyer, nor any of its
Affiliates, participants or assignees, may relay on the Agent to carry out such
Buyer’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with Seller or any of its
Subsidiaries, any of their respective Affiliates or agents, the Repurchase
Documents or the transactions hereunder: (i) any identify verification
procedures, (ii) any record keeping, (iii) any comparisons with government
lists, (iv) any customer notices or (v) any other procedures required under the
CIP Regulations or such other laws. (b) Each Buyer or assignee or participant of
a Buyer that is not organized under the laws of the United States or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (i) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Buyer is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (x) within 10 days after the Effective Date, and
(y) at such other times as are required under the USA Patriot Act. 22.21. Other
Titles. Any Buyer identified on the facing page or signature page of this
Agreement or in any amendment hereto or as designated with consent of the Agent
in any assignment agreement as Lead Arranger, Documentation Agent, or any
similar titles, shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement as a result of such title other than
those applicable to all Buyers as such. Without limiting the foregoing, the
Buyers so identified shall not have or be deemed to have any fiduciary
relationship with any Buyer as a result of such title. Each Buyer acknowledges
that it has not relied, and will not rely, on the Buyer so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame108.jpg]
101 Detroit\6661611\10\ 22.22. Other Agreements. Each Buyer hereby irrevocably
appoints, designates and authorizes Agent to enter into any Subordination
Agreement, the Custody Agreement, the MBS Custodial Agreement and the Electronic
Tracking Agreement, on its behalf and to take such action on its behalf under
the provisions of any such agreement. Each Buyer further agrees to be bound by
the terms and conditions of each such Subordination Agreement, Custody
Agreement, MBS Custodial Agreement and Electronic Tracking Agreement. 23 Notices
and Other Communications; Electronic Transmissions. (a) Except as expressly
provided otherwise in this Agreement (and except as provided in clause (b)
below), all notices and other communications provided to any party hereto under
this Agreement or any other Repurchase Document shall be in writing and shall be
given by personal delivery, by mail, by reputable overnight courier or by
facsimile and addressed or delivered to it at its address set forth below or at
such other address as may be designated by such party in a notice to the other
parties that complies as to delivery with the terms of this Section 23 or posted
to an E-System set up by or at the direction of Agent (as set forth below). Any
notice, if personally delivered or if mailed and properly addressed with postage
prepaid and sent by registered or certified mail, shall be deemed given when
received or when delivery is refused; any notice, if given to a reputable
overnight courier and properly addressed, shall be deemed given two (2) Business
Days after the date on which it was sent, unless it is actually received sooner
by the named addressee; and any notice, if transmitted by facsimile, shall be
deemed given when received. The Agent may, but, except as specifically provided
herein, shall not be required to, take any action on the basis of any notice
given to it by telephone, but the giver of any such notice shall promptly
confirm such notice in writing or by facsimile, and such notice will not be
deemed to have been received until such confirmation is deemed received in
accordance with the provisions of this Section set forth above. If such
telephonic notice conflicts with any such confirmation, the terms of such
telephonic notice shall control. (b) Notices and other communications provided
to the Agent and the Buyers party hereto under this Agreement or any other
Repurchase Document may be delivered or furnished by electronic communication
(including email and Internet or intranet websites) pursuant to procedures
approved by the Agent. The Agent or the Seller may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications (including email and any E-System) pursuant to procedures
approved by it. Unless otherwise agreed to in a writing by and among the parties
to a particular communication, (i) notices and other communications sent to an
email address shall be deemed received upon the intended recipient’s receipt of
such notice or other communication and (ii) notices and other communications
posted to any E-System shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause (i)
of notification that such notice or other communication is available and
identifying the website address therefore.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame109.jpg]
102 Detroit\6661611\10\ If to the Seller: Pulte Mortgage LLC 7390 South Iola
Englewood, CO 80112 Attention: Scott E. Harris Telephone: 303-493-3326
Facsimile: 303-409-5326 Email: scott.harris@pulte.com With a copy to: Honigman
Miller Schwartz and Cohn LLP 2290 First National Building Detroit, Michigan
48226 Attention: Norman H. Beitner Telephone: 313-465-7320 Facsimile:
313-465-7321 Email: nbeitner@honigman.com If to Comerica Bank as Agent or as a
Buyer, as to all notices hereunder: Comerica Bank Comerica Bank Tower 1717 Main
Street 4th Floor Dallas, Texas 75201 Attention: Trey Worley Telephone: (214)
462-4279 Fax: (214) 462-4280 Email: tworley@comerica.com And Comerica Bank 411
W. Lafayette Blvd. Detroit, MI 48226 Attention: Scott M. Helmer Telephone: (313)
222.5717 Fax: (313) 222.9434 Email: smhelmer@comerica.com with a copy of all
Request/Confirmations to be delivered to the following email addresses:
corpfinadmin@comerica.com tworley@comerica.com pgdufault@comerica.com



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame110.jpg]
103 Detroit\6661611\10\ jlnowicki@comerica.com kaboone@comerica.com
smhelmer@comerica.com megetz@comerica.com tlitzler@comerica.com with a copy to:
Nicholas P. Scavone, Jr. BODMAN PLC 6th Floor at Ford Field 1901 St. Antoine
Street Detroit, Michigan 48226 Phone: 313-393-7580 Facsimile: 313-393-7579
Email: nscavone@bodmanlaw.com If to the other Buyers, at the addresses shown on
Schedule 23. (d) Each of the Agent, the Seller, the Buyers, and each of their
Affiliates is authorized (but not required) to transmit, post or otherwise make
or communicate, in its sole discretion, Electronic Transmissions in connection
with any Repurchase Document and the transactions contemplated therein. The
Seller hereby acknowledges and agrees that the use of Electronic Transmissions
is not necessarily secure and that there are risks associated with such use,
including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing the transmission of
Electronic Transmissions. (d) All uses of an E-System shall be governed by and
subject to, in addition to this Section 23, separate terms and conditions posted
or referenced in such E-System and related contractual obligations executed by
the Agent, the Seller and the Buyers in connection with the use of such
E-System. (e) All E-Systems and Electronic Transmissions shall be provided “as
is” and “as available”. None of the Agent or any of its Affiliates warrants the
accuracy, adequacy or completeness of any E-Systems or Electronic Transmission,
and each disclaims all liability for errors or omissions therein. No warranty of
any kind is made by the Agent or any of its Affiliates in connection with any E
Systems or Electronic Transmission, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects. The Agent, the Seller and the Buyers
agree that the Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System. 24
Miscellaneous. 24.1. Further Assurances. At any time and from time to time, at
the sole expense of the Seller, the Seller or the Servicer shall promptly
provide such further reasonable assurances,



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame111.jpg]
104 Detroit\6661611\10\ documents and agreements and undertake such actions as
the Agent may reasonably request in order to effect the purposes of this
Agreement, including the assignment, conveyance and transfer of all right, title
and interest of each Purchased Loan from the Seller to the Agent, or to
otherwise obtain or preserve the benefits or rights granted under this
Agreement. In the event the Seller, Servicer or any subservicer, in the
performance of the Servicing Functions shall foreclose any Mortgage for which
the Agent and the Buyers have not received the Repurchase Price, all such
actions shall be taken in the name of the Agent for the benefit of the Buyers
and in accordance with Accepted Servicing Practices. 24.2. Agent as Attorney in
Fact. The Agent is hereby appointed the attorney-in-fact of the Seller for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instruments or documents that the Agent may deem reasonably
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest, although the Agent
agrees not to exercise its rights under this power of attorney unless, in its
opinion or the opinion of its legal counsel, an Event of Default has occurred
that has not been cured by the Seller or that the Agent has not declared in
writing to have been waived in accordance with Section 22. Without limiting the
generality of the foregoing, but subject to Section 18.3, the Agent shall have
the right and power during the occurrence and continuation of any Event of
Default to receive, endorse, collect and control all checks or instruments made
payable to the order of the Seller and all other forms of payment to the Seller
that represent any payment on account of the principal of or interest on or
proceeds from any of the Purchased Loans and to give full discharge for the
same. 24.3. Wires to Seller. Any amounts to be transferred by the Agent to the
Seller hereunder (other than Purchases Prices for the Purchased Loans) shall be
sent by journal entry (or wire transfer) in immediately available funds to the
Operating Account. 24.4. Wires to Agent. Except as may be otherwise expressly
provided herein, any amounts to be transferred by the Seller to the Agent
hereunder shall be sent by wire transfer in immediately available funds to the
Repurchase Settlement Account. 24.5. Receipt; Available Funds. Amounts received
after 1:00 p.m. (Detroit, Michigan time) on any Business Day shall be deemed to
have been paid and received on the next succeeding Business Day. All payments
and transfers of cash pursuant to this Agreement shall be made (only if the
paying and receiving accounts are with the same financial institution) by
journal entries, or (otherwise) by wire transfer, of immediately available funds
in U.S. dollars. 24.6. Privacy of Customer Information. The Seller’s Customer
Information in the possession of the Agent or the Buyers, other than information
independently obtained by the Agent or the Buyers and not derived in any manner
from or using information obtained under or in connection with this Agreement,
is and shall remain confidential and proprietary information of the Seller.
Except in accordance with this Section 24.6, the Agent and the Buyers shall not
use any Seller’s Customer Information for any purpose, including the marketing
of products or services to, or the solicitation of business from, Customers, or
disclose any Seller’s Customer Information to any Person, including any of the
Agent’s or the Buyers’ employees, agents or contractors or any third party not
affiliated with the Agent or a Buyer. The Agent and the Buyers may use or
disclose the Seller’s Customer Information only to the extent necessary (a) for



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame112.jpg]
105 Detroit\6661611\10\ examination and audit of the Agent’s or the Buyers’
respective activities, books and records by their regulatory authorities, (b) to
market or sell Purchased Mortgage Loans or to enforce or exercise their rights
under any Repurchase Document, (c) to carry out the Agent’s, the Buyers’, the
Custodian’s and the Approved MBS Custodian’s express rights and obligations
under this Agreement and the other Repurchase Documents (including providing the
Seller’s Customer Information to Approved Investors), or (d) in connection with
an assignment or participation as authorized by Section 22 or in connection with
any hedging transaction related to the Purchased Loans and for no other purpose;
provided that the Agent and the Buyers may also use and disclose the Seller’s
Customer Information as expressly permitted by the Seller in writing, to the
extent that such express permission is in accordance with the Privacy
Requirements. The Agent and the Buyers shall ensure that each Person to which
the Agent or a Buyer intends to disclose Seller’s Customer Information, before
any such disclosure of information, agrees to keep confidential any such
Seller’s Customer Information and to use or disclose such Seller’s Customer
Information only to the extent necessary to protect or exercise the Agent’s, the
Buyers’, the Custodian’s and the Approved MBS Custodian’s rights and privileges,
or to carry out the Agent’s, the Buyers’, the Custodian’s and the Approved MBS
Custodian’s express obligations under this Agreement and the other Repurchase
Documents (including providing the Seller’s Customer Information to Approved
Investors). The Agent agrees to maintain an Information Security Program and to
assess, manage and control risks relating to the security and confidentiality of
the Seller’s Customer Information pursuant to such program in the same manner as
the Agent does in respect of its own customers’ information, and shall implement
the standards relating to such risks in the manner set forth in the Interagency
Guidelines Establishing Standards for Safeguarding Company Customer Information
set forth in 12 CFR Parts 30, 208, 211, 225, 263, 308, 364, 568 and 570. Without
limiting the scope of the foregoing sentence, the Agent and the Buyers shall use
at least the same physical and other security measures to protect all of the
Seller’s Customer Information in their possession or control as each of them
uses for its own customers’ confidential and proprietary information. 25 Entire
Agreement; Severability. This Agreement supersedes any existing agreements
between the parties containing general terms and conditions for repurchase
transactions. This Agreement may not be amended, modified or supplemented except
in accordance with the provisions of Section 22 and such amendment, modification
or supplement must be set forth in a writing signed by the parties required to
do so in accordance with Section 22. Each provision and agreement herein shall
be treated as separate and independent from any other provision or agreement
herein and shall be enforceable notwithstanding the unenforceability of any such
other provision or agreement. 26 Non-assignability; Termination; Replacement of
Buyers. 26.1. Limited Assignment. Except with respect to any repurchase
transaction, sale, transfer, pledge or hypothecation by the Agent or any Buyer
pursuant to Section 22.17, the rights and obligations of the parties under this
Agreement and under any Transaction shall not be assigned by any party without
the prior written consent of the other parties and any such



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame113.jpg]
106 Detroit\6661611\10\ assignment without the prior written consent of the
other parties shall be null and void. Subject to the foregoing, this Agreement
and any Transactions shall bind and benefit the parties and their respective
successors and assigns. 26.2. Remedies Exception. Section 26.1 shall not
preclude a party from assigning, charging or otherwise dealing with all or any
part of its interest in any sum payable to it under Section 18. 26.3. Agreement
Termination. This Agreement shall terminate, automatically and without any
requirement for notice, on the date after the Termination Date on which all
Obligations (other than contingent reimbursement or indemnification obligations
as to which no claim has been asserted) have been indefeasibly paid in full,
provided, that the provisions of Sections 6.4, 6.5, 7 and 20 shall survive the
termination of this Agreement, provided further, that this Agreement and any
Open Transactions may be extended by mutual agreement of the Buyers, the Agent
and the Seller; and provided further, that no such party shall be obligated to
agree to such an extension. 26.4. Replacement of Buyers. (a) If any Buyer
becomes a Defaulting Buyer hereunder, or any Buyer does not consent to a
modification or waiver of the terms of this Agreement or the other Facility
Papers requested by the Agent, or otherwise fails to give its consent to an
action requested by the Seller hereunder and, in each case, the Required Buyers
have given their consent then, provided no Default or Event of Default has
occurred and is continuing, the Seller may, at its sole expense and effort, upon
notice to such Buyer and the Agent, require such Buyer to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 22.17) all its interests, rights and obligations under this Agreement
to an assignee (which assignee may be another Buyer) that shall assume such
obligations; provided, that (x) the Seller shall have received the prior written
consent of the Agent, which consent shall not be unreasonably withheld and (y)
such Buyer shall have received payment of an amount equal to the Repurchase
Price of all Transactions funded by it together with accrued Fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
Repurchase Price and Fees) and from the Seller (in the case of all other
amounts). A Buyer shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Buyer or
otherwise, the circumstances entitling the Seller to require such assignment and
delegation cease to apply (b) The Agent shall reasonably cooperate in
effectuating the replacement of any Buyer under this Section 26.4 but at no time
shall the Agent be obligated to initiate any such replacement. 27 Counterparts.
This Agreement may be executed in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame114.jpg]
107 Detroit\6661611\10\ 28 Governing Law, Jurisdiction and Venue. THIS AGREEMENT
(INCLUDING THIS CHOICE-OF-LAW PROVISION) AND THE OTHER REPURCHASE DOCUMENTS
SHALL BE GOVERNED BY AND CONSTRUED AND ALL CONTROVERSIES AND DISPUTES ARISING
UNDER, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT AND THE OTHER REPURCHASE
DOCUMENTS SHALL BE RESOLVED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF
MICHIGAN AND THE UNITED STATES OF AMERICA APPLICABLE TO CONTRACTS MADE AND TO BE
WHOLLY PERFORMED WITHIN SUCH STATE. THE SELLER, THE AGENT AND THE BUYERS EACH
HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF THE
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN OR, IF SUCH
COURT DOES NOT HAVE JURISDICTION, MICHIGAN STATE COURT SITTING IN DETROIT, FOR
THE PURPOSE OF ANY ACTION OR OTHER PROCEEDING ARISING UNDER, IN CONNECTION WITH
OR RELATING TO THE REPURCHASE DOCUMENTS OR ANY RELATED TRANSACTION. Seller
irrevocably consents to the service of any and all process in any such action or
proceeding brought in any court in or of the State of Michigan by the delivery
of copies of such process to it at the applicable addresses specified on in
Section 23 in a notice to the other parties that complies as to delivery with
the terms of Section 23. Nothing in this Section 28 shall affect the right of
the Buyers and the Agent to serve process in any other manner permitted by law
or limit the right of the Buyers or the Agent (or any of them) to bring any such
action or proceeding against Seller or any of their property in the courts with
subject matter jurisdiction of any other jurisdiction. Seller irrevocably waives
any objection to the laying of venue of any such suit or proceeding in the above
described courts. 29 Waiver of Jury Trial. EACH OF THE SELLER (IN ITS CAPACITY
AS SELLER AND SERVICER), THE BUYERS AND THE AGENT HEREBY (a) COVENANTS AND
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND
(b) WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
SEPARATELY GIVEN, KNOWINGLY AND VOLUNTARILY, BY EACH OF THE SELLER, THE BUYERS
AND THE AGENT, AND THIS WAIVER IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT OF A JURY TRIAL WOULD OTHERWISE
ACCRUE. THE AGENT IS HEREBY AUTHORIZED AND REQUESTED TO SUBMIT THIS AGREEMENT TO
ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE PARTIES HERETO, SO
AS TO SERVE AS CONCLUSIVE EVIDENCE OF THE FOREGOING WAIVER OF THE RIGHT TO JURY
TRIAL. FURTHER, THE SELLER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF
THE BUYERS OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO ANY
STOCKHOLDER, DIRECTOR, OFFICER, AGENT OR REPRESENTATIVE OF THE SELLER THAT THE
BUYERS OR THE AGENT WILL NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame115.jpg]
108 Detroit\6661611\10\ 30 Relationship of the Parties. This Agreement provides
for the sale by the Seller and the purchase by the Buyers (acting through their
agent and representative, the Agent) of Eligible Loans and the obligation of the
Seller to repurchase them upon termination of each Transaction. The relationship
between the Seller and the Buyers (and the Agent) is limited to that of seller
and repurchaser on the one hand and buyers and resellers (and the Agent as the
Buyers’ agent and representative) on the other. The provisions in this Agreement
and the other Repurchase Documents for compliance with financial covenants and
delivery of financial statements are intended solely for the benefit of the
Buyers and the Agent, to protect the interests of the Buyers as buyers,
including the Buyers’ and the Agent’s interest in assuring repurchase of
Purchased Loans at the termination of each Transaction, and nothing contained in
this Agreement or any of the other Repurchase Documents shall be construed as
permitting or obligating any Buyer or the Agent to act as a financial or
business advisor or consultant to the Seller, as permitting or obligating any
Buyer or the Agent to control the Seller or to conduct the Seller’s operations,
as creating any fiduciary obligation on the part of the Buyers or the Agent to
the Seller, or as creating any joint venture, agency or other relationship
between the parties other than as explicitly and specifically stated in this
Agreement. The Seller acknowledges that it has had the opportunity to obtain the
advice of experienced counsel of its own choosing in connection with the
negotiation and execution of this Agreement and the other Repurchase Documents
and to obtain the advice of such counsel with respect to all matters contained
in the Repurchase Documents including the provision for waiver of trial by jury.
The Seller further acknowledges that it is experienced with respect to financial
and credit matters and has made its own independent decisions to apply to the
Buyers and the Agent to enter into this Agreement, and to execute and deliver
this Agreement and the other Repurchase Documents. 31 No Waivers, Etc. No
express or implied waiver of any Event of Default by any party shall constitute
a waiver of any other Event of Default and no exercise of any remedy hereunder
by any party shall constitute a waiver of its right to exercise any other remedy
hereunder. No modification or waiver of any provision of this Agreement and no
consent by any party to a departure herefrom shall be effective unless and until
such shall be in writing and duly executed by the Seller and the parties
required to do so pursuant to Section 23. Without limitation on any of the
foregoing, the failure to give a notice pursuant to Section 23 will not
constitute a waiver of any right to do so at a later date. The rights and
remedies of the Buyers hereunder shall be cumulative and not exclusive of any
rights and remedies that the Buyers would otherwise have. No failure or delay on
the part of the Buyers in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. 32 Use of
Employee Plan Assets. 32.1. Prohibited Transactions. If assets of an employee
benefit plan subject to any provision of ERISA are intended to be used by any
party hereto (the “Plan Party”) in a Transaction, the Plan Party shall so notify
the other parties prior to the Transaction. The Plan



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame116.jpg]
109 Detroit\6661611\10\ Party shall represent in writing to the other parties
that the Transaction does not constitute a prohibited transaction under ERISA or
is otherwise exempt therefrom, and the other parties may proceed in reliance
thereon but shall not be required so to proceed. 32.2. Audited Financial
Statements Required. Subject to the last sentence of Section 32.1, any such
Transaction shall proceed only if the Seller furnishes or has furnished to the
Agent its most recent available audited statement of its financial condition and
its most recent subsequent unaudited statement of its financial condition. 32.3.
Representations. By entering into a Transaction pursuant to this Section 32, the
Seller shall be deemed (a) to represent to the Buyers and the Agent that since
the date of the Seller’s latest such financial statements, there has been no
material adverse change in the Seller’s financial condition that the Seller has
not disclosed to the Agent, and (b) to agree to provide the Agent with future
audited and unaudited statements of its financial condition as they are issued,
so long as it is a Seller in any Open Transaction involving a Plan Party. 33
Intent. 33.1. Transactions are Repurchase Agreements and Securities Contracts.
The parties intend and acknowledge that each Transaction is a “repurchase
agreement” and a “master netting agreement” as such terms are defined in Section
101 of the Bankruptcy Code (except insofar as the type of Mortgage Loans subject
to such Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in Section
741 of the Bankruptcy Code (except insofar as the type of assets subject to such
Transaction would render such definition inapplicable). This Agreement also
constitutes a “netting contract” as defined in and subject to Title IV of the
Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and
each payment entitlement and payment obligation under any Transaction hereunder
shall constitute a “covered contractual payment entitlement” or “covered
contractual payment obligation,” respectively, as defined in and subject to
FDICIA (except insofar as any or all of the parties is not a “financial
institution” as that term is defined in FDICIA). The Seller hereby agrees that
it shall not challenge the characterization of this Agreement as a “repurchase
agreement” as that term is defined in Section 101 of the Bankruptcy Code, or as
a “securities contract” as that term is defined in Section 741 of the Bankruptcy
Code in any dispute or proceeding. 33.2. Contractual Rights, Etc.Any party’s
right to liquidate Mortgage Loans delivered to it in connection with
Transactions hereunder or to exercise any other remedies pursuant to Section 18
is a contractual right to liquidate, terminate or accelerate such Transaction as
described in Sections 555, 559 and 561 of the Bankruptcy Code. 33.3. FDIA. If a
party hereto is an “insured depository institution,” as such term is defined in
the Federal Deposit Insurance Act, as amended (“FDIA”), then each Transaction
hereunder is a “qualified financial contract,” as that term is defined in FDIA
and any rules, orders or policy statements thereunder (except insofar as the
type of assets subject to such Transaction would render such definition
inapplicable).



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame117.jpg]
110 Detroit\6661611\10\ 33.4. Master Netting Agreement. It is understood and
agreed that this Agreement constitutes a “master netting agreement” as that term
is defined in Section 101 of the Bankruptcy Code, and that a party’s right to
cause the termination, liquidation, or acceleration of, or to offset net
termination values, payment amounts or other transfer obligations arising under
or in connection with, this Agreement or any Transaction is a contractual right
to cause the termination, liquidation, or acceleration of, or to offset net
termination values, payment amounts or other transfer obligations arising under
or in connection with, this Agreement or any Transaction as described in Section
561 of the Bankruptcy Code. 34 Disclosure Relating to Certain Federal
Protections. The parties acknowledge that they have been advised that: 34.1.
Parties not Protected by SIPA or Insured by FDIC or NCUSIF. In the case of
Transactions in which one of the parties is a broker or dealer registered with
the Securities and Exchange Commission (“SEC”) under Section 15 of the
Securities Exchange Act of 1934 (“1934 Act”), the Securities Investor Protection
Corporation has taken the position that the provisions of SIPA do not protect
the other party with respect to any Transaction hereunder. 34.2. SIPA Does Not
Protect Government Securities Broker or Dealer Counterparty. In the case of
Transactions in which one of the parties is a government securities broker or a
government securities dealer registered with the SEC under Section 15C of the
1934 Act, SIPA will not provide protection to the other party with respect to
any Transaction hereunder. 34.3. Transaction Funds Are Not Insured Deposits. In
the case of Transactions in which one of the parties is a financial institution,
funds held by such financial institution pursuant to a Transaction hereunder are
not a deposit and therefore are not insured by the Federal Deposit Insurance
Corporation (through either the Bank Insurance Fund or the Savings Association
Insurance Fund) or the National Credit Union Share Insurance Fund, as
applicable. 35 USA Patriot Act Notification. Pursuant to Section 326 of the USA
Patriot Act, the Agent and the Buyers hereby notify the Seller that if they or
any of their Subsidiaries open an account, including any loan, deposit account,
treasury management account, or other extension of credit with Agent or any
Buyer, the Agent or the applicable Buyer will request the applicable Person’s
name, tax identification number, business address and other information
necessary to identify such Person (and may request such Person’s organizational
documents or other identifying documents) to the extent necessary for the Agent
and the applicable Buyer to comply with the USA Patriot Act. 36 Waiver of Fees,
Costs and Expenses. Agent, Custodian, Approved MBS Custodian and each Buyer
shall have the right, in their sole discretion, at any time and from time to
time, to waive or reduce (but not increase) any fees (including the Facility
Fee, the Agent’s Fee, and Custodian Fees) owing to it by the Seller, and/or any
costs and expenses (including without limitation attorney's fees and third party
audit fees) incurred by Agent, Custodian, Approved MBS Custodian or such Buyer
for which the



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame118.jpg]
111 Detroit\6661611\10\ Seller is obligated to reimburse Agent, Custodian,
Approved MBS Custodian or such Buyer. Custodian and each Buyer shall promptly
inform the Agent of any waiver of all or any portion of the Facility Fee,
Custodian Fees, account-related charges or fees, or any other fees, costs or
expenses (including without limitation attorney's fees and third party audit
fees) owing by Seller to such Buyer or Custodian under this Agreement. Such
Buyer shall notify Seller and Agent of any waiver or reduction in the amount of
the Facility Fee or other costs and expenses payable by the Seller to such
Buyer. The waivers and adjustments identified in such notice shall become
effective on a date determined by Agent (but in any event shall not become
effective prior to the date such notice is received). The Seller hereby
acknowledges and agrees that nothing in this Section 36 shall obligate any Buyer
to grant any such waiver or reduction. 37 Amended and Restated. This Agreement
amends, restates, replaces and supersedes in its entirety the Master Repurchase
Agreement between Seller, Comerica Bank, as agent, lead arranger and a buyer,
and certain other buyers dated September 28, 2012 (as amended or otherwise
modified from time to time, the “Prior Agreement”); provided, however, nothing
contained herein shall impair the liens, security interests and other rights
established or continued by the Prior Agreement, which liens, security interests
and other rights shall continue in full force and effect. All “Purchased Loans”
(as defined in the Prior Agreement) (the “Existing Purchased Loans”), shall be
Purchased Loans under this Agreement as if originally funded under this
Agreement so long as such Existing Purchased Loans meet all of the requirements
for eligibility and inclusion under this Agreement, provided, however, (a) the
determination of the Purchase Date under paragraph 9 of Schedule DQ under this
Agreement shall be calculated based on the original Purchase Date as determined
under the Prior Agreement, and (b) such Existing Purchased Loans shall be deemed
to comply with the requirement of paragraph 8 of Schedule EL under this
Agreement if the date of each underlying Mortgage Note for such Existing
Purchased Loans was not earlier than 30 days prior to the date such Existing
Purchased Loan was purchased under the Prior Agreement. On the Effective Date,
each Buyer shall (i) have Committed Sums equal to the applicable amounts set
forth in Schedule BC hereto and (ii) have funded its Funding Share of all
Transactions (and participation in Swing Line Transactions) outstanding on the
Effective Date. To facilitate the foregoing, each Buyer which as a result of the
adjustments of Committed Sums and Funding Shares evidenced by Schedule BC hereto
is to have a greater principal amount of the Transactions outstanding than such
Buyer had outstanding under the Prior Agreement immediately prior to the
Effective Date, shall deliver to the Agent immediately available funds to cover
such Transactions (and the Agent shall, to the extent of the funds so received,
disburse funds to each Buyer which, as a result of the adjustment of the Funding
Shares, is to have a lesser principal amount of Transactions outstanding than
such Buyer had under the Prior Agreement). The Buyers agree that any Price
Differential, Facility Fees and other fees accrued under the Prior Agreement
shall constitute the property of the Buyers which were parties to the Prior
Agreement and shall be distributed (to the extent received from the Seller) to
such Buyers on the basis of the Funding Shares in effect under the Prior
Agreement. Furthermore, it is acknowledged and agreed that all fees paid under
the Prior Agreement shall not be recalculated, redistributed or reallocated by
Agent among the Buyers. The remainder of this page is intentionally blank;
signature pages follow.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame119.jpg]




--------------------------------------------------------------------------------



 
[pultemortgageexecutedame120.jpg]




--------------------------------------------------------------------------------



 
[pultemortgageexecutedame121.jpg]




--------------------------------------------------------------------------------



 
[pultemortgageexecutedame122.jpg]




--------------------------------------------------------------------------------



 
[pultemortgageexecutedame123.jpg]




--------------------------------------------------------------------------------



 
[pultemortgageexecutedame124.jpg]
A-1 Detroit\6661611\10\ EXHIBIT A To Master Repurchase Agreement FORM OF
REQUEST/CONFIRMATION To: From: Comerica Bank, Agent Pulte Mortgage LLC Comerica
Bank Tower 1717 Main Street 4th Floor Dallas, Texas 75201 Attention: Trey Worley
Attention: Phone: (214) 462-4279 Phone: Fax: (214) 462-4280 Fax: Email:
tworley@comerica.com Email: And Comerica Bank, Agent 411 W. Lafayette Detroit,
MI 48226 Attention: Sandy Fields Telephone: (313) 222-5265 Fax: (313) 222-5272
Email: corpfinadmin@comerica.com Please refer to the Amended and Restated Master
Repurchase Agreement dated as of September 4, 2015 among Pulte Mortgage LLC (the
“Seller”), the buyers from time to time party thereto (the “Buyers”) and
Comerica Bank, as agent to the Buyers (in such capacity, the “Agent”) (as it may
have been or may hereafter be supplemented, amended, restated or otherwise
modified from time to time, the “Current Repurchase Agreement”). Any term
defined in the Current Repurchase Agreement and used in this request shall have
the meaning given to it in the Current Repurchase Agreement. The Seller
currently qualifies under the Current Repurchase Agreement for, and hereby
requests, purchases of Eligible Loans as set forth below (the “Requested
Purchases”) to be made on the following Purchase Date: ____________________,
201_____ (which must be a Business Day). Regular Transaction Swing Line
Transaction Previous Day Aggregate Outstanding Purchase Price Purchase Price
Advanced (Eligible Loans)



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame125.jpg]
A-2 Detroit\6661611\10\ Repurchase Price Paid Aggregate Outstanding Purchase
Price After giving effect to the Requested Purchases, the Aggregate Outstanding
Purchase Price will not exceed the Maximum Aggregate Commitment. The Seller has
delivered to the Custodian today multiple Mortgage Loan Transmission Files. All
Mortgage Loans listed in such Mortgage Loan Transmission Files and included in
the foregoing calculations (the “Purchased Loans”) are Eligible Loans. For each
of the Purchased Loans the representations set forth in Section 15.3 and 15.4 of
the Current Repurchase Agreement are true and correct. Pursuant to the terms of
the Custody Agreement and acknowledging and agreeing that new value, as that
term is used in the Michigan Uniform Commercial Code, has been given in reliance
thereon, the Seller hereby sells, negotiates and transfers to the Buyers the
Mortgage Loans listed on the attached Schedule of Mortgage Loans. The Seller
acknowledges that the Agent and the Buyers will rely on the truth of each
statement in this Request/Confirmation and the Mortgage Loan Transmission Files
in purchasing the Purchased Loans referred to herein. The Purchase Prices for
the Purchased Loans should be deposited in the Funding Account to be accessed
and disbursed as provided in, and subject to the terms and conditions of, the
Current Repurchase Agreement. No Default has occurred under the Repurchase
Documents that has not been cured by the Seller or declared in writing by the
Agent to have been waived in accordance with Section 22, and no Event of Default
has occurred under the Repurchase Documents that the Agent has not declared in
writing to have been waived (in accordance with Section 22). There has been no
material adverse change in any of the Central Elements in respect of the Seller
since the date of the Seller’s most recent annual audited Financial Statements
that have been delivered to the Agent and the Buyers. All items that the Seller
is required to furnish to the Buyers, the Agent or the Custodian in connection
with the Requested Purchases have been delivered in all respects as required by
the Current Repurchase Agreement and the other Repurchase Documents. All
documentation described or referred to in the Mortgage Loan Transmission Files
conform in all material respects with all applicable requirements of the Current
Repurchase Agreement and the other Repurchase Documents. The Seller hereby
warrants and represents to the Buyers and the Agent that none of the Purchased
Loans has been sold to any Person other than the Buyers (except for Purchased
Loans previously sold to the Parent under the Parent Repurchase Agreement,
provided that the Parent Custodian has released all Liens and other right, title
and interest in and to said Purchased Loans in connection with such repurchase),
is pledged to any Person other than the Agent, for the benefit of itself and the
Buyers, or supports any borrowing or repurchase agreement funding other than
purchases under the Current Repurchase Agreement.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame126.jpg]
A-3 Detroit\6661611\10\ The undersigned Seller Representative hereby certifies
that all of the Seller’s representations and warranties (a) in the Current
Repurchase Agreement and all of the other Repurchase Documents (except only to
the extent that (i) such a representation or warranty speaks to a specific date
or (ii) the facts on which a representation or warranty is based have been
changed by transactions or conditions contemplated or expressly permitted by the
Repurchase Documents) and (b) in this request, are true and correct in all
material respects on the date of this request; and that conditions to the
Requested Purchases set forth in the Current Repurchase Agreement have been or
will be satisfied contemporaneously herewith. PULTE MORTGAGE LLC By:
________________________ Name: ________________________ Title:
________________________



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame127.jpg]
B-1 Detroit\6661611\10\ EXHIBIT B To Master Repurchase Agreement FORM OF
OFFICER’S CERTIFICATE WITH COMPUTATIONS TO SHOW COMPLIANCE OR NON-COMPLIANCE
WITH CERTAIN FINANCIAL COVENANTS OFFICER’S CERTIFICATE AGENT: Comerica Bank
SELLER: Pulte Mortgage LLC SUBJECT PERIOD: ended , 201__ DATE: , 201__ This
certificate is delivered to the Agent and the Buyers under the Amended and
Restated Master Repurchase Agreement dated as of September 4, 2015 (as
supplemented, amended or restated from time to time, the “Current Repurchase
Agreement”), among the Seller, the Agent and the Buyers from time to time party
thereto. Unless they are otherwise defined in this request, terms defined in the
Current Repurchase Agreement have the same meanings here as there. The
undersigned officer of the Seller certifies to the Agent that on the date of
this certificate that: 1. The undersigned is an incumbent officer of the Seller,
holding the title stated below the undersigned’s signature below. 2. The
Seller’s Financial Statements that are attached to this certificate were
prepared in accordance with GAAP (except that interim, i.e. other than annual,
Financial Statements exclude notes to Financial Statements and statements of
changes to stockholders’ equity and are subject to year-end adjustments) and
(subject to the aforesaid proviso as to interim Financial Statements) present
fairly the Seller’s financial condition and results of operations as of
_________________ for that month (the “Subject Period”) and for the year to that
date. 3. The undersigned officer of the Seller supervised a review of the
Seller’s activities during the Subject Period in respect of the following
matters and has determined the following: (a) except to the extent that a
representation or warranty speaks to a specific date, the representations and
warranties of the Seller in the Current Repurchase Agreement and the other
Repurchase Documents are true and correct in all material respects, other than
the changes, if any, described on the attached Annex A; (b) no event has
occurred that could reasonably be expected to have a materially adverse effect
on any of the Central Elements of the Seller;



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame128.jpg]
B-2 Detroit\6661611\10\ (c) the Seller has complied with all of its obligations
under the Repurchase Documents, other than the deviations, if any, described on
the attached Annex A; (d) no Default or Event of Default has occurred and is
continuing, other than those Events of Default and/or Defaults, if any,
described on the attached Annex A; and (e) compliance by the Seller with the
financial covenants in Section 16.18, of the Current Repurchase Agreement is
accurately calculated on the attached Annex A. ____________________
By:__________________________ Name: Title:



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame129.jpg]
Annex A-1 to Ex B Detroit\6661611\10\ ANNEX A TO OFFICER’S CERTIFICATE 1.
Describe changes from representations and warranties, if any — clause 3(a) of
attached Officer’s Certificate — if none, so state: 2. Describe deviations from
compliance with obligations, if any — clause 3(b) of attached Officer’s
Certificate — if none, so state: 3. Describe Defaults or Events of Default, if
any — clause 3(c) of attached Officer’s Certificate — if none, so state: 4.
Calculate compliance with covenants in Section 16.18 of Current Repurchase
Agreement: (a) Adjusted Tangible Net Worth. The Seller’s Adjusted Tangible Net
Worth as of the last day of the month ended __________ is $____________________
(the minimum under Section 16.18(a) is $45,000,000.) Adjusted Tangible Net Worth
Consolidated Assets: $ _________________ Minus Total Liabilities (excluding
Qualified Subordinated Debt): $ _________________ Minus Intangible Assets
(including Capitalized Servicing Rights): $ _________________ Minus Receivables
due from Affiliates $ _________________ Minus Loans held for Investment and REO,
Net of Reserves $ _________________ ADJUSTED TANGIBLE NET WORTH: $
_________________



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame130.jpg]
Annex A-2 to Ex B Detroit\6661611\10\ (b) Adjusted Tangible Net Worth Ratio. The
ratio of the Liabilities to Adjusted Tangible Net Worth Ratio as of the last day
of the month ended ________________________ is ___ to 1.0 (the maximum ratio
under Section 16.18(b) is 8.0:1.0). Leverage Ratio Total Liabilities (excluding
Qualified Subordinated Debt): $ ____________ Adjusted Tangible Net Worth: $
____________ LEVERAGE RATIO: ___ to 1.0 (c) Liquidity. The Seller’s Liquidity,
as of the last day of the month ended __________________, 201__ was
$_____________ (the minimum under Section 16.18(c) is $25,000,000). Liquidity
Unencumbered cash and cash equivalents: $ _______________ Plus Unused
availability against Purchased Loans (Purchase Value – Purchase Price): $
_______________ LIQUIDITY: $ _______________ (d) Net Income. As of the last day
of the month ended ______________, the Seller’s Net Income for the 12 month
period then ending was $______________ (the minimum under Section 16.18(d) is
$1).



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame131.jpg]
C-1 Detroit\6661611\10\ EXHIBIT C To Master Repurchase Agreement List of
Subsidiaries of the Seller as of the Effective Date Subsidiary Place of
organization States where qualified as a foreign organization The Seller’s
percentage of capital stock or equity ownership PCIC Corporation Michigan
California Massachusetts Michigan New York North Carolina Ohio Pennsylvania
South Carolina Texas Virginia 100%



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame132.jpg]
D-1 Detroit\6661611\10\ EXHIBIT D To Master Repurchase Agreement FORM OF
CORPORATION TAX TREATMENT CERTIFICATE Reference is hereby made to the Amended
and Restated Master Repurchase Agreement dated as of September 4, 2015 (as
supplemented, amended or restated, supplemented from time to time, the
“Agreement”), among Pulte Mortgage LLC (the “Seller”), Comerica Bank
(“Comerica”), as a buyer and as agent for the other buyers party thereto from
time to time (the “Agent”) and such other buyers (collectively with Comerica,
the “Buyers”). Pursuant to the provisions of Article 7 of the Agreement, the
undersigned hereby certifies that: 1. It is (one must be checked) ___ a natural
individual person ___ treated as a corporation for U.S. federal income tax
purposes ___ disregarded for federal income tax purposes (in which case a copy
of this Corporation Tax Treatment Certificate is attached in respect of its sole
beneficial owner) ___ treated as a partnership for U.S. federal income tax
purposes. 2. It is the beneficial owner of amounts received pursuant to the
Agreement. 3. It is not a bank, as such term is used in Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”). 4.
It is not a 10-percent stockholder of the Seller within the meaning of Section
871(h)(3) or 881(c)(3)(B) of the Internal Revenue Code. 5. It is not a
controlled foreign corporation that is related to the Seller within the meaning
of Section 881(c)(3)(C) of the Internal Revenue Code. 6. Amounts paid to it
under the Repurchase Documents are not effectively connected with its conduct of
a trade or business in the United States. __________________________________ By:
____________________________ Name: ____________________________ Title:
____________________________ Date: _________________



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame133.jpg]
E-1 Detroit\6661611\10\ EXHIBIT E To Master Repurchase Agreement FORM OF
ASSIGNMENT AND ASSUMPTION ASSIGNMENT AND ASSUMPTION This Assignment and
Assumption (the “Assignment and Assumption”) is dated as of the Effective Date
set forth below and is entered into by and between [Insert name of Assignor]
(the “Assignor”) and [Insert name of Assignee] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Master Repurchase Agreement identified below (as amended, the “Repurchase
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full. For an agreed
consideration, the Assignor hereby irrevocably sells and assigns to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Repurchase Agreement, as of the Effective Date inserted by the Agent as
contemplated below, (i) all of the Assignor’s rights and obligations in its
capacity as a Buyer under the Repurchase Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any Swing Line Transactions included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Buyer) against any Person, whether known or unknown, arising under or in
connection with the Repurchase Agreement, any other documents or instruments
delivered pursuant thereto or the Transactions governed thereby or in any way
based on or related to any of the foregoing, including Purchased Loans, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the undivided ownership interest in Purchased
Loans and the other rights and obligations sold and assigned pursuant to clause
(i) above (the undivided ownership interest in Purchased Loans and all other
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: 2. Assignee: [and is a Buyer Affiliate of [identify
Buyer]] 3. Seller: ____________________



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame134.jpg]
E-2 Detroit\6661611\10\ 4. Agent: Comerica Bank, as the agent and representative
of the Buyers under the Repurchase Agreement. 5. Repurchase Agreement: The
Amended and Restated Master Repurchase Agreement dated as of September 4, 2015
among Pulte Mortgage LLC and its affiliates (collectively, the “Seller”),
Comerica Bank (“Comerica”), as a buyer and as agent for the other buyers party
thereto from time to time (the “Agent”) and such other buyers (collectively with
Comerica, the “Buyers”). 6. Assigned Interest: Aggregate Amount of
Commitment/Transactions for all Buyers Amount of Commitment/Transactions
Assigned Percentage Assigned of Commitment/Transactions $ $ $ Effective Date:
_______________ ____, 201____ [TO BE INSERTED BY THE AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.] The
terms set forth in this Assignment and Assumption are hereby agreed to: ASSIGNOR
[NAME OF ASSIGNOR] By: _____________________________ Title:
_____________________________ ASSIGNEE [NAME OF ASSIGNEE] By:
_____________________________ Title: _____________________________



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame135.jpg]
E-3 Detroit\6661611\10\ [Consented to and] Accepted: Comerica Bank, as Agent By:
Title: [Consented to:] [NAME OF RELEVANT PARTY] By: Title:



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame136.jpg]
Annex 1-1 to Ex E Detroit\6661611\10\ ANNEX 1 STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1 Assignor. The
Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim other than Seller’s obligation to
repurchase the relevant Purchased Loans and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Repurchase
Agreement or any other Repurchase Documents, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Repurchase
Documents or any Transactions thereunder, (iii) the financial condition of the
Seller, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Repurchase Documents or (iv) the performance or observance by the
Seller, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Repurchase Document. 1.2. Assignee. The
Assignee (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Buyer under the Repurchase Agreement, (ii) it satisfies the requirements, if
any, specified in the Repurchase Agreement that are required to be satisfied by
it in order to acquire the Assigned Interest and become a Buyer, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Repurchase
Agreement as a Buyer thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Buyer thereunder, (iv) it has received a copy of
the Repurchase Agreement, together with copies of the most recent financial
statements referred to in Section 15.2(f) thereof or delivered pursuant to
Section 16.3 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent, the assignor or any other Buyer, and (v) if it is a
Person that is organized under the Legal Requirements of any jurisdiction other
than the United States of America or any State thereof, attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Repurchase Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Buyer, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Repurchase Documents, and (ii) it will perform in accordance



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame137.jpg]
Annex 1-2 to Ex E Detroit\6661611\10\ with their terms all of the obligations
that by the terms of the Repurchase Documents are required to be performed by it
as a Buyer. 2. Payments. From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
Repurchase Price, Price Differential, fees and other amounts) to the Assignor
for amounts that have accrued to but excluding the Effective Date and to the
Assignee for amounts that have accrued from and after the Effective Date. 3.
General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Michigan.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame138.jpg]
F-1 Detroit\6661611\10\ EXHIBIT F REPURCHASE / INDEMNIFICATION REPORT COMPANY
NAME: Pulte Mortgage LLC DATE: _______________________ I. Repurchase /
Indemnification Issues Exposure with All Investors: Repurchases UPB # of Loans
Actual or Estimated Losses Open repurchase requests as of now Open repurchases
that are being contested Repurchases settled in 201___ Repurchases settled YTD
in 201___ Loan Loss Reserve balance as of period PRIOR to date of Financial
Statements Provision (from P & L) for loan losses for period of Financial
Statements Loan Loss Reserve settlements and transfers for the period of
Financial Statements Loan Loss Reserve balance as of period of Financial
Statements II. Loans Held for Investment Portfolio Detail as of:
_________________ LHFI Unpaid Principal Balance Allowances for Loan Losses Net
Book Value 1st Lien Performing 2nd Lien Performing 1st Lien Delinquent 2nd Lien
Delinquent Total Portfolio III. REO Portfolio as of: _________________ # of
Properties Cost Basis Reserves / Write Downs Net Book Value



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame139.jpg]
F-2 Detroit\6661611\10\ IN WITNESS WHEREOF, the undersigned has hereunto signed
his/her name on _____________________, 201___. PULTE MORTGAGE LLC By: Its:



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame140.jpg]
G-1 Detroit\6661611\10\ EXHIBIT G To Master Repurchase Agreement FORM OF
REPURCHASE SETTLEMENT ACCOUNT DISBURSEMENT REQUEST To: From: Comerica Bank,
Agent Pulte Mortgage LLC Comerica Bank Tower 1717 Main Street 4th Floor Dallas,
Texas 75201 Attention: Trey Worley Attention: Phone: (214) 462-4279 Phone: Fax:
(214) 462-4280 Fax: Email: tworley@comerica.com Email: And Comerica Bank, Agent
411 W. Lafayette Detroit, MI 48226 Attention: Sandy Fields Telephone: (313)
222-5265 Fax: (313) 222-5272 Email: corpfinadmin@comerica.com Please refer to
the Amended and Restated Master Repurchase Agreement dated as of September 4,
2015 among Pulte Mortgage LLC (the “Seller”), the buyers from time to time party
thereto (the “Buyers”) and Comerica Bank, as agent to the Buyers (in such
capacity, the “Agent”) (as it may have been or may hereafter be supplemented,
amended, restated or otherwise modified from time to time, the “Current
Repurchase Agreement”). Any term defined in the Current Repurchase Agreement and
used in this request shall have the meaning given to it in the Current
Repurchase Agreement. Seller hereby represents and warrants to Agent that the
amounts and sources of the funds currently in the Repurchase Settlement Account
are set forth on the spreadsheet attached as Annex 1 hereto. Pursuant to Section
3.7 of the Current Repurchase Agreement, Seller hereby requests that Agent
disburse the funds in the Repurchase Settlement Account in accordance with the
instructions attached as Annex 2 hereto.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame141.jpg]
G-2 Detroit\6661611\10\ Seller represents and warrants to Agent that all of the
conditions to disbursement set forth in Section 3.7 of the Current Repurchase
Agreement have been satisfied for this Repurchase Settlement Account
Disbursement Request. Without limiting the foregoing, (i) no Default has
occurred unless it has been either cured by the Seller or waived in writing by
the Agent (acting with the requisite consent of the Buyers as provided in this
Agreement), (ii) no Event of Default has occurred unless it has been either
cured by the Seller or waived in writing by the Agent (acting with the requisite
consent of the Buyers as provided in this Agreement), (iii) no Margin Deficit
exists that would not be eliminated by disbursements in accordance with such
Repurchase Settlement Account Disbursement Request, and (iv) no Default or Event
of Default or Margin Deficit will result from the making of the disbursements
requested in such Repurchase Settlement Account Disbursement Request. There has
been no material adverse change in any of the Central Elements in respect of the
Seller since the date of the Seller’s most recent annual audited Financial
Statements that have been delivered to the Agent and the Buyers. The undersigned
Seller Representative hereby certifies that all of the Seller’s representations
and warranties (a) in the Current Repurchase Agreement and all of the other
Repurchase Documents (except only to the extent that (i) such a representation
or warranty speaks to a specific date or (ii) the facts on which a
representation or warranty is based have been changed by transactions or
conditions contemplated or expressly permitted by the Repurchase Documents) and
(b) in this request, are true and correct in all material respects on the date
of this request. PULTE MORTGAGE LLC By: ________________________ Name:
______________________ Title: _______________________



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame142.jpg]
Annex 1-1 to Exhibit G Detroit\6661611\10\ ANNEX 1 AMOUNTS AND SOURCES OF FUNDS



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame143.jpg]
Annex 2-1 to Exhibit G Detroit\6661611\10\ ANNEX 2 DISBURSEMENT INSTRUCTIONS



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame144.jpg]
AI -1 Detroit\6661611\10\ SCHEDULE AI APPROVED INVESTORS LIST See attached.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame145.jpg]
Approved Investors List FHLMC – Federal Home Loan Mortgage Corporation (Freddie
Mac) FNMA – Federal National Mortgage Association (Fannie Mae) GNMA – Government
National Mortgage Association (Ginnie Mae) – Current Investor GNMA – Government
National Mortgage Association (Ginnie Mae) – Old Citicorp Pools Parent Ally Bank
Ally Financial Inc. Bank of America Correspondent Lending Division Bank of
America Corporation Bank of America Mortgage Bank of America Corporation Bank of
New York Mellon Bank of New York Mellon Corp. Branch Banking & Trust (BB&T) BB&T
Corporation Chase Financial Corporation JPMorgan Chase & Co. Chase Manhattan
Mortgage Corporation JPMorgan Chase & Co. Citicorp Mortgage, Inc. Citigroup Inc.
EverBank Financial EverBank Financial Corp Fidelity Bankshares, Inc. PNC
Financial Services Group, Inc. First Mortgage Corporation Fin - West Group GMAC
Mortgage LLC Ally Financial Inc. Lake Michigan Credit Union and Subsidiary Lake
Michigan Credit Union PennyMac Mortgage Investment Trust Pulte Corporation
Redwood Trust Redwood Trust, Inc. SunTrust SunTrust Banks, Inc. US Bank U.S.
Bancorp Wells Fargo Home Mortgage, Inc. Wells Fargo & Company Connective AIG
Colorado Housing Finance Authority Sold servicing released to Inter Mountain
Mortgage Illinois Housing Development Authority Sold servicing released to
Dovenmuehle Mortgage, Inc. Minnesota Housing Finance Agency Sold servicing
released to FBS Mortgage Corporation Nevada State Housing Bond Authority
Servicing released to Leader Mortgage Company North Carolina Housing Finance
Agency Sold servicing released to United Federal Bank Texas Department of
Housing and Community affairs (TDHCA) Sold servicing released to First
Nationwide Mortgage Corporation Washington State House Key, House Key Plus and
House Key King County Programs Sold servicing released to Bank of America
Illinois Housing Development Authority IHDA Sold servicing released to U.S. Bank
South Carolina Development Authority SCSHFDA Sold servicing released to US Bank
Missouri Housing Development Authority MHDC Sold servicing released to
ServiSolutions Indiana Housing Development Authority IHCDA Georgia Housing and
Finance Authority GHFA Sold directly to GHFA Texas State Affordable Housing
Corporation THASC Sold servicing released to First South West Tennessee Housing
Development Agency THDA Loan sold to THDA. Servicing sold to US Bank. California
State Teacher's Retirement System CALSTRS Housing Bond Programs



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame146.jpg]
Michigan State Housing Development Authority MI-MSHDA New Jersey Housing and
Mortgage Finance Authority CRHMFA Home Buyers Fund Orange County Housing Finance
Authority Hillsborough County Housing Finance Authority Jacksonville Housing
Finance Authority (Duvall County) Contra Costa County Dept. of Conservation and
Development MCC Program Maryland Department of Housing and Community Development
OHFA - Ohio Housing Finance Agency CalHFA - California Housing Finance Agency
MassHousing - Massachusetts Housing Finance Agency Florida Finance Corporation
Housing Finance Authority of Manatee County County of Reverside Economic
Development Agency Harris County Mortgage Credit Certificate Program Virginia
Housing and Development New Mexico Mortgage Finance Authority Sold servicing
released to Idaho Housing CAHFA - Capital Area Housing Finance Corp. CTHFC -
Central Texas Housing Finance Corp. SHRA - Sacramento Housing and Redevelopment
Agency



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame147.jpg]
AR-1 Detroit\6661611\10\ SCHEDULE AR AUTHORIZED SELLER REPRESENTATIVES LIST
EFFECTIVE AS OF SEPTEMBER 4, 2015 John D’Agostino Kenneth Hamilton Jeff Kremer
Mark Hultgren Irina Shokhrin Scott Harris



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame148.jpg]
BC-1 Detroit\6661611\10\ SCHEDULE BC TO Master Repurchase Agreement The Buyers’
Committed Sums (in dollars) From September 4, 2015 through and including
November 30, 2015 Buyer Committed Sum Comerica Bank $61,250,000 BMO Harris Bank
N.A. $48,125,000 Branch Banking and Trust Company $35,000,000 EverBank
$30,625,000 Maximum Aggregate Commitment $175,000,000 From December 1, 2015
through and including January 18, 2016 Buyer Committed Sum Comerica Bank
$70,000,000 BMO Harris Bank N.A. $55,000,000 Branch Banking and Trust Company
$40,000,000 EverBank $35,000,000 Maximum Aggregate Commitment $200,000,000 From
January 19, 2016 through and including July 28, 2016 Buyer Committed Sum
Comerica Bank $61,250,000 BMO Harris Bank N.A. $48,125,000 Branch Banking and
Trust Company $35,000,000 EverBank $30,625,000 Maximum Aggregate Commitment
$175,000,000 From July 29, 2016 and at all times thereafter Buyer Committed Sum
Comerica Bank $70,000,000 BMO Harris Bank N.A. $55,000,000 Branch Banking and
Trust Company $40,000,000 EverBank $35,000,000 Maximum Aggregate Commitment
$200,000,000



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame149.jpg]
BP-1 Detroit\6661611\10\ SCHEDULE BP To Master Repurchase Agreement LIST OF
BASIC PAPERS The following are the Basic Papers for Purchased Loans: (a) the
original Mortgage Note, bearing all intervening endorsements to negotiate it
from the original payee named therein to the Seller and endorsed by the Seller
as follows: Pay To The Order Of Without Recourse ____________________
________________________ [signature] [name, title] (b) the recorded original or
a Certified Copy of the power of attorney for each maker of the Mortgage Note
who (if any) did not personally execute the Mortgage Note and for whom the
Mortgage Note was executed by an attorney-in-fact; (c) the recorded original or
a Certified Copy of the Mortgage securing such Mortgage Note; (d) originals or
Certified Copies of all intervening assignments (if any) reflecting a complete
chain of assignment of such Mortgage from the original mortgagee to the Seller;
provided that intervening assignments are not required for any Mortgage that has
been originated in the name of MERS and registered under the MERS® System; and
(e) the signed original of a Mortgage Assignment assigning the Mortgage in blank
in a form that is complete so as to be recordable in the jurisdiction where the
Mortgaged Premises are located without the need for completion of any blanks or
supplying of any other information; provided that no Mortgage Assignment is
required for any Mortgage that has been originated in the name of MERS and
registered under the MERS® System with Comerica as “Gestation- Warehouse
Lender”.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame150.jpg]
DQ-1 Detroit\6661611\10\ SCHEDULE DQ To Master Repurchase Agreement
DISQUALIFIERS “Disqualifier” means any of the following events; after the
occurrence of any Disqualifier, unless it shall have been waived or cured in
writing in accordance with the terms of the Agreement, the Market Value of the
affected Purchased Loan shall be deemed to be zero, and the Agent shall be
deemed to have marked such Purchased Loan to market: 1. Any event occurs, or is
discovered to have occurred, after which the affected Purchased Loan fails to
satisfy any element of the definition of “Eligible Loan”. 2. In respect of any
Purchased Loan, for any reason whatsoever any of the Seller’s special
representations concerning Purchased Loans set forth in Section 15.3 applicable
to that type of Purchased Loan shall become untrue, or shall be discovered to be
untrue, in any respect. 3. Any Purchased Loan shall become In Default. 4. Seven
(7) Business Days shall have elapsed after the Purchase Date upon which a Wet
Loan has been sold to the Buyers without all of the Wet Loan’s Basic Papers
having been received by the Custodian. 5. For any Purchased Loan, any Basic
Paper shall have been sent to the Seller or its designee for correction,
collection or other action and shall not have been returned to the Custodian on
or before twenty-one (21) days after it was so sent to the Seller. 6. Any
Purchased Loan shall be assumed by (or otherwise become the liability of), or
the real property securing it shall become owned by, any corporation,
partnership or any other entity that is not a natural person or a trust for
natural persons unless payment in full of such Purchased Loan is guaranteed by a
natural person. The Agent, the Buyers and the Custodian may rely on the Seller’s
representation and warranty that no Purchased Loans have been so assumed by (or
otherwise become the liability of) such a Person except as otherwise specified
by written notice(s) to the Custodian. 7. Any Purchased Loan shall be assumed by
(or otherwise become the liability of), or the real property securing it shall
become owned by, an Affiliate of the Seller or any of the Seller’s or its
Affiliates’ directors, members or appointed officers, provided, however, nothing
herein shall be deemed to disqualify any Purchased Loans made to an employee or
officer of Seller in the ordinary course of Seller’s business. The Agent, the
Buyers and the Custodian may rely on the Seller’s representation and warranty
that no Purchased Loans have been so assumed by (or otherwise become the
liability of) such a Person except as otherwise specified by written notice(s)
to the Custodian. 8. Any Purchased Loan shipped to an Approved Investor shall
not be paid for or returned to the Custodian or the Agent (whichever shipped it)
on or before forty-five (45) days after it is shipped.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame151.jpg]
DQ-2 Detroit\6661611\10\ 9. More than sixty (60) days shall have elapsed since
the Purchase Date of any Conforming Mortgage Loan (other than any Aged Mortgage
Loan), more than sixty (60) days shall have elapsed since the Purchase Date of
any FHA Low FICO Score Mortgage Loan (other than any Aged Mortgage Loan), more
than forty-five (45) days shall have elapsed since the Purchase Date of any
Jumbo Mortgage Loan or Second Mortgage Loan, or more than ninety (90) days, but
not less than sixty one (61) days, shall have elapsed since the Purchase Date of
any Aged Mortgage Loan. 10. Any Purchased Loan that is shipped to the Seller for
correction of one or more Basic Documents when the Market Value of all Purchased
Loans so shipped to the Seller exceeds five (5%) of the Maximum Aggregate
Commitment (or such greater amount as approved by the Agent in its sole
discretion). 11. Any Purchased Loan is listed on an Exception Report and the
Agent has not exercised its discretion to exclude such Purchased Loan from the
list of Disqualifiers under Section 22.8(a) (for the avoidance of doubt, this
means a Purchased Loan is subject to discrepancies, inconsistencies or has
documents that are incomplete). 12. The terms and conditions of any Purchased
Loan has been amended, modified or waived (except to correct errors or omissions
in Loan Papers), or any claim in respect of any Purchased Loan has been settled
or compromised, or Seller has accepted other than cash or the exchange of
comparable Purchased Loans (which is concurrently sold by the Seller to the
Buyers) in liquidation of any Purchased Loan, in each case without the written
consent of the Agent given on a case-by-case basis. 13. Agent has notified
Seller that such Purchased Loan is, for any other reason in Agent’s good faith,
reasonable (from the perspective of a residential mortgage loan warehouse
facility provider) business judgment, ineligible.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame152.jpg]
EL-1 Detroit\6661611\10\ SCHEDULE EL To Master Repurchase Agreement ELIGIBLE
LOANS “Eligible Loans” means Single-family Loans that are amortizing Conforming
Mortgage Loans, FHA Low FICO Score Mortgage Loans, Jumbo Mortgage Loans, Aged
Mortgage Loans, Second Mortgage Loans and Wet Loans that satisfy all criteria
for Eligible Loans set forth on this Schedule EL and are not subject to a
Disqualifier. Each Mortgage Loan must be secured by a first priority Lien on its
related Mortgaged Premises (or, with respect to any Second Mortgage Loans, by a
second priority Lien on its related Mortgaged Premises). It may bear interest at
a fixed interest rate, at a fluctuating interest rate or at a fixed or
fluctuating interest rate for part of its term followed, respectively, by a
fluctuating or fixed interest rate for the remainder of its term. No Mortgage
Loan shall be an Eligible Loan at any time: (1) If the Mortgaged Premises
securing it is a mobile home, manufactured housing, or cooperative housing unit.
(2) That contains or is otherwise subject to any contractual restriction or
prohibition on the free transferability of such Mortgage Loan, all Liens
securing it and all related rights (other than Legal Requirements requiring
notification to its obligor(s) of any transfer of it or of its servicing or
administration), either absolutely or as security. (3) If any of its
owners-mortgagors is a corporation, partnership or any other entity that is not
a natural person or a trust for natural persons unless its full payment when due
is guaranteed by a natural person. (4) If any of its owner-mortgagors is an
Affiliate of the Seller or any of the Seller’s or any such Affiliate’s
directors, members or appointed officers, provided, however, nothing herein
shall be deemed to disqualify any Purchased Loans made to an employee or officer
of Seller in the ordinary course of Seller’s business. (5) Whose related
Mortgaged Premises are not covered by a Hazard Insurance Policy. (6) That is a
construction, rehabilitation or commercial loan. The Agent, the Buyers and the
Custodian may rely on the Seller’s representation and warranty that no Purchased
Loan is such a loan. (7) Reserved. (8) That was originated more than forty-five
(45) days before its Purchase Date. (9) That is In Default or ever was In
Default.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame153.jpg]
EL-2 Detroit\6661611\10\ (10) That contains any term or condition such that the
repayment schedule results in the outstanding principal balance increasing over
time, rather than amortizing, whether or not such Mortgage Loan is deemed to be
an “option ARM”, “negative amortization” or “graduated payment” loan. The Agent,
the Buyers and the Custodian may rely on the Seller’s representation and
warranty that any Mortgage Loan duly sold to the Buyers amortizes over time.
(11) In connection with the origination of which a policy of single-premium life
insurance on the life of a mortgagor, borrower or guarantor was purchased. (12)
That (i) is subject to the special Truth-in-Lending disclosure requirements
imposed by Section 32 of Regulation Z of the Federal Reserve Board (12 C.F.R. §
226.32) or any similar state or local Legal Requirement relating to high
interest rate credit or lending transactions or (ii) contains any term or
condition, or involves any loan origination practice, that (a) has been defined
as “high cost”, “high risk”, “predatory”, “covered”, “threshold” or a similar
term under any such applicable federal, state or local law, (b) has been
expressly categorized as an “unfair” or “deceptive” term, condition or practice
in any such applicable federal, state or local law (or the regulations
promulgated thereunder) or (c) by the terms of such Legal Requirement exposes
assignees of Mortgage Loans to possible civil or criminal liability or damages
or exposes any Buyer or the Agent to regulatory action or enforcement
proceedings, penalties or other sanctions. The Agent, the Buyers and the
Custodian may rely on the Seller’s representation and warranty that no Purchased
Loan is such a loan. (13) That the Seller or any Affiliate has previously
warehoused with any other Person, whether under a lending arrangement or an
arrangement involving a sale in contemplation of a subsequent further sale to
(or securitization by) a secondary mortgage market purchaser, whether with or
without the Seller’s having any conditional repurchase or other recourse
obligation, and that was rejected or became ineligible or disqualified to be
lent against or purchased and held by such other Person, except for Purchased
Loans previously sold to the Parent under the Parent Repurchase Agreement,
provided that the Parent Custodian has released all Liens and other right, title
and interest in and to said Purchased Loans in connection with such repurchase.
The Agent, the Buyers and the Custodian may rely on the Seller’s representation
and warranty that no Purchased Loan is such a loan. (14) That the Seller or any
Affiliate sold and transferred, or attempted to sell and transfer, to any other
Person. (15) That has a loan to value ratio greater than eighty percent (80%)
unless such Mortgage Loan is guaranteed by VA or is insured by FHA or private
mortgage insurance provided by a provider acceptable to the Agent provided,
however, that a Conforming Mortgage Loan or Jumbo Mortgage Loan may have a
loan-to-value ratio greater than 80% (but not more than 100%), so long as the
portion of such Conforming Mortgage Loan or Jumbo Mortgage Loan in excess of 80%
of the value of the related Mortgaged Premises is covered by mortgage insurance
acceptable to Agent.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame154.jpg]
EL-3 Detroit\6661611\10\ (16) Except qualifying FHA Loans and VA Loans, that has
a cumulative loan- to-value ratio greater than one hundred percent (100%). (17)
Unless all of the Seller’s right, title and interest in and to the Purchased
Loan is subject to a first priority perfected security interest in favor of the
Agent for the benefit of the Buyers subject to no other liens, security
interests, charges or encumbrances other than the Seller’s right to repurchase
the Purchased Loan hereunder. (18) Unless all the representations and warranties
set forth in this Agreement, including, without limitation, Section 15.3 and
Schedule 15.4, are true and correct with respect to such Purchased Loan at all
times on and after the related Purchase Date. (19) That is not covered by an
Investor Commitment or Hedge Agreement. (20) That has an original term to stated
maturity of more than thirty (30) years. (21) As to which any Disqualifier
exists. (22) That was previously a Purchased Loan (except as a Wet Loan). (23)
In the case of a Second Mortgage Loan, (i) the face amount of such Mortgage Loan
exceeds One Hundred Thousand Dollars ($100,000), (ii) such Mortgage Loan has a
cumulative loan-to-value ratio at origination of greater than ninety percent
(90%), or (iii) the obligor of such Mortgage Loan shall have a FICO Score of
less than 720.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame155.jpg]
Sch 1.2-1 Detroit\6661611\10\ SCHEDULE 1.2 DEPOSIT ACCOUNTS Funding Account
1852538576 Operating Account 1852503992 Repurchase Settlement Account 1852538634
Escrow Account 1852538618 Income Account 1852538402



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame156.jpg]
15.2(f)-1 Detroit\6661611\10\ SCHEDULE 15.2(f) MATERIAL ADVERSE CHANGES AND
CONTINGENT LIABILITIES None.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame157.jpg]
15.2(g)-1 Detroit\6661611\10\ SCHEDULE 15.2(g) LITIGATION None.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame158.jpg]
15.2(n)-1 Detroit\6661611\10\ SCHEDULE 15.2(n) EXISTING LIENS None.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame159.jpg]
15.2(s)-1 Detroit\6661611\10\ SCHEDULE 15.2(s) COMPLIANCE INFORMATION Correct
Legal Name Address Type of Organization Jurisdiction of Organization Tax
identification number and other identification numbers Pulte Mortgage LLC 7390
South Iola Englewood, CO 80112 Limited Liability Company Delaware 42-1554181
PCIC Corporation 7390 South Iola Englewood, CO 80112 Corporation Michigan
38-3351966



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame160.jpg]
Sch 15.3 - 1 Detroit\6661611\10\ SCHEDULE 15.3 TO MASTER REPURCHASE AGREEMENT
SPECIAL REPRESENTATIONS AND WARRANTIES WITH RESPECT TO EACH PURCHASED LOAN As of
the related Purchase Date, for each Purchased Loan the Seller makes the
following representations and warranties: (a) The information with respect to
each Purchased Loan set forth in the related Mortgage Loan Transmission File is
true and correct as of the date specified in all material respects. (b) The
Seller is the sole legal and equitable owner of such Purchased Loan (except in
the case of MERS Designated Loans, as to which MERS, as nominee for the Seller
and its successors and assigns, is the record owner), such Purchased Loan is a
first priority Lien or, in the case of a Second Mortgage Loan, a second priority
Lien, free and clear of all Liens other than Permitted Encumbrances, and Seller
has full right to sell such Purchased Loan to the Buyers. (c) All Purchased
Loans, including Wet Loans, have been duly authorized and validly created. (d)
Each of the Purchased Loans sold to the Buyers by the Seller complies with all
of the requirements of this Agreement and the Custody Agreement and is genuine
and what it purports to be. (e) All information concerning each item or grouping
of Purchased Loans listed in any Loan Schedule or in a Mortgage Loan
Transmission File sent to the Agent or the Custodian was, is and/or shall be (as
applicable) true and complete in all material respects as of the date of such
Loan Schedule or Mortgage Loan Transmission File. (f) The Seller has complied
and will continue to comply in all material respects with all Legal Requirements
relating to each Purchased Loan. (g) Each Mortgage Note and Mortgage related to
a Purchased Loan, including Wet Loans, has been duly (i) endorsed or assigned to
the Seller and (ii) endorsed or assigned by the Seller in blank (assignment of
the Mortgage in blank is not required when MERS is designated in the Mortgage as
the original mortgagee or the nominee of the original mortgagee, its successors
and assigns) and delivered (or in the case of Wet Loans are in the process of
being delivered) to the Custodian. (h) All Basic Papers for each Purchased Loan
(except Wet Loans) will be transmitted to the Custodian with the Mortgage Loan
Transmission File with which it is submitted for purchase. (i) Each assignment
to the Agent of the Lien securing any Purchased Loan will be in proper and
sufficient form for recording in the appropriate government office in



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame161.jpg]
Sch 15.3 - 2 Detroit\6661611\10\ the U.S. jurisdiction where the related
Mortgaged Premises are located (no such assignment is required for any Mortgage
that has been originated in the name of MERS and registered under the MERS®
System). (j) The Seller has and will continue to have the requisite limited
liability company, power and authority to sell the Purchased Loans to the
Buyers, and the Purchased Loans sold and to be sold to the Buyers by the Seller
under this Agreement or pursuant to it may be further sold, resold, assigned and
reassigned to any Person or Persons without any requirement for the further
consent of the Seller or the consent of any other party to any of the Loan
Papers or obligated in respect of the Purchased Loans. (k) Each Purchased Loan
is secured by a Lien having the priority represented by the Seller to the Agent
or the Custodian, subject only to the Permitted Encumbrances, until that
Purchased Loan shall have been repurchased by the Seller. (l) Each Purchased
Loan is covered by an ALTA mortgage title insurance policy or such other form of
title insurance as is acceptable to Fannie Mae or Freddie Mac, issued by and
constituting the valid and binding obligation of a title insurer that is
generally acceptable to prudent mortgage lenders who regularly originate or
purchase Mortgage Loans comparable to the Purchased Loans that are for sale to
prudent investors in the secondary market in which investors invest in Mortgage
Loans such as the Purchased Loan insuring the Seller, its successors and
assigns, as to the first priority of the Lien of the Mortgage on the related
Mortgaged Premises, in an amount equal to the original principal amount of such
Purchased Loan. The Seller is the named insured of such mortgage title insurance
policy as a first lien mortgage holder (or, in the case of a Second Mortgage
Loan, the Seller is the named insured as the second lien mortgage holder along
with the first lien mortgage loan holder), the assignment to the Agent of the
Seller’s interest in such policy does not require the consent of or notice to
the insurer (or such consent has been obtained or notice given), and such policy
is and will be in full force and effect and inure to the benefit of the Agent as
and when such Purchased Loan is sold to the Buyers. No claims have been made
under such policy and no prior holder of the Purchased Loan, including the
Seller, has done, by act or omission, anything that would impair the coverage of
such policy. (m) The improvements on the Mortgaged Premises consist of a
completed single family residence, and the Mortgaged Premises securing each
Purchased Loan are capable of being lawfully occupied under applicable Legal
Requirements, all inspections, licenses and certificates required to be made or
issued with respect to all occupied portions of such Mortgaged Premises and,
with respect to the use and occupancy of the same, including certificates of
occupancy and fire underwriting certificates, have been made or obtained from
the appropriate Governmental Authority. (n) The Seller has no knowledge of any
circumstances or conditions with respect to the Mortgage, the Mortgaged Premises
or the Customer in respect of any Purchased Loan (other than the Customer’s
credit standing) that can reasonably be expected to cause private institutional
investors that regularly invest in Mortgage Loans similar to such Purchased Loan
to regard such Purchased Loan as an unacceptable



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame162.jpg]
Sch 15.3 - 3 Detroit\6661611\10\ investment or adversely affect the value or
marketability of such Purchased Loan to other similar institutional investors.
(o) Each Purchased Loan’s Mortgage contains an enforceable provision for
acceleration of the maturity of the unpaid principal balance thereof in the
event that the Mortgaged Premises are sold or transferred without the prior
written consent of the holder thereof. (p) No Purchased Loan is a graduated
payment Mortgage Loan or has a shared appreciation or other contingent interest
feature. (q) All interest rate adjustments, if any, in respect of each Purchased
Loan have been made in compliance with applicable Legal Requirement and the
terms of the related Mortgage Note, and any interest required to be paid
pursuant to applicable Legal Requirement has been properly paid and credited.
(r) No Customer in respect of any Purchased Loan has notified the Seller, and
the Seller has no knowledge, of any relief requested by or allowed to such
Customer under the Servicemembers’ Civil Relief Act of 2003. (s) The Seller used
no selection procedures that identified the Eligible Loans relating to a
Transaction as being less desirable or valuable than other comparable assets in
the Seller’s portfolio on the related Purchase Date, and no Purchased Loan was
selected for inclusion in a Transaction on any basis that was intended to have a
material adverse effect on the Buyers or the Agent. (t) No Purchased Loan is
subject to a bankruptcy plan. (u) Each Purchased Loan is a “qualified mortgage”
within the meaning of §860G(a)(3) of the Internal Revenue Code. (v) All
Purchased Loans and all related papers included in the Purchased Loans: 1 were
originated by the Seller, a duly licensed mortgage lender in the ordinary course
of its business; 2 have been made in compliance with all applicable requirements
of the Real Estate Settlement Procedures Act, the Equal Credit Opportunity Act,
the federal Truth-In-Lending Act, the Fair Credit Billing Act, the Fair Credit
Reporting Act, related statutes and regulations and all applicable Legal
Requirements under usury, truth-in-lending, equal credit opportunity and all
other Legal Requirements, and the continued compliance of the Purchased Loans is
not affected by their sale to the Buyers; 3 are the legal, valid and binding
obligations of the respective Customers who entered into them and are and will
continue to be valid and enforceable in accordance with their terms, without any
claim, right of rescission,



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame163.jpg]
Sch 15.3 - 4 Detroit\6661611\10\ counterclaim, defense or offset, including any
claim or defense of usury, except as such enforceability may be limited by
bankruptcy and other laws affecting the rights of creditors generally and by
principles of equity, excepting rights that, by applicable law, cannot be
waived, and neither the operation of any of their respective contract terms nor
the exercise of any right thereunder will render any of them partly or wholly
unenforceable or subject to any such claim, right of rescission, counterclaim,
defense or offset, and no such claim, right of rescission, counterclaim, defense
or setoff has been asserted; 4 have not been modified or amended and none of
their requirements has been waived, except as expressly and completely reflected
in the applicable Loan Papers furnished to the Custodian; 5 have fair market
values equal to or greater than the Purchase Price respectively attributed or
allocated to them under this Agreement on the Purchase Date; 6 comply and will
continue to comply with the terms of this Agreement and the Custody Agreement; 7
were not originated in, and are not subject to the laws of, any jurisdiction
whose laws (i) make unlawful their sale to the Buyers pursuant to this
Agreement, or (ii) render the Purchased Loans unenforceable; 8 are in full force
and effect and have not been satisfied or subordinated in whole or in part or
rescinded, and the residential real property securing each Purchased Loan has
not been partially or completely released from the Lien of such Purchased Loan;
9 evidence and are each secured by a valid first Lien in favor of the Seller on
real property securing the amount owed by the Customer(s) under the related
Mortgage, subject only to Permitted Encumbrances or, with respect to any Second
Mortgage Loan, subject only to Permitted Encumbrances and a first priority
Mortgage on its related Mortgaged Premises; 10 are each executed in full
accordance with all requirements of the applicable Legal Requirements of the
jurisdiction in which the related Mortgaged Premises are located, with the
Mortgage for each being (i) duly acknowledged and sealed by such official and in
such manner and form as to be both recordable and effective under such Legal
Requirements to give such constructive notice to all Persons as shall be
necessary to establish and continue the Lien of such Mortgage with the priority
that the Seller represents it has to the Agent and (ii) so recorded (or in the
process of being recorded), and with the Mortgage Note, Mortgage and all related
papers executed with the genuine original signature(s) of the Customer(s)
obligated on such Purchased Loan, and all parties to each such Purchased Loan
had full legal capacity to execute it;



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame164.jpg]
Sch 15.3 - 5 Detroit\6661611\10\ 11 are secured by real property improved by a
one-, two-, three- or four-family residence; 12 are the subject of a Current
Appraisal or a Current Broker’s Price Opinion of which the Seller has possession
and will make available to the Custodian on request, and the Seller has in its
possession and will make available to the Custodian on request evidence of the
Mortgaged Premises’ value and how it was determined; 13 are not subject to the
Home Ownership and Equity Protection Act of 1994; (w) As to each Purchased Loan
and its Loan Papers: 1 the Loan Papers contain customary and enforceable
provisions so as to render the rights and remedies of their holder adequate for
the realization against the Purchased Loan of the benefits of the security
intended to be provided by it; 2 there is only one original executed Mortgage
Note, and, except in the case of Wet Loans, that original has been delivered to
the Custodian; 3 none of its makers or mortgagors is an Affiliate of the Seller
or any of its or its Subsidiaries’ directors, members or appointed officers; and
4 they do not contain any term or condition such that the repayment schedule
results in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Purchased Loan is deemed to be an “option ARM”,
“negative amortization” or “graduated payment” loan. The Agent and the Custodian
may rely on the Seller’s representation and warranty that any Purchased Loan
amortizes over time. (x) Each Mortgage is a Lien on the premises and property
described in it having the priority represented to the Agent, and the
description of the Mortgaged Premises in each Mortgage is legally adequate and,
except in the case of a Second Mortgage Loan which is a home equity line of
credit, each Purchased Loan has been fully advanced in its face amount. (y) No
Purchased Loan is In Default except as to which the Seller has given notice to
the Agent (by reporting Purchased Loans that are delinquent Mortgage Loans). (z)
The Mortgaged Premises in each Mortgage is insured by a fire and extended perils
insurance policy and such other hazards as are customary in the area where the
Mortgaged Property is located or customary under the Seller’s servicing
procedures and the amount of the insurance is in the amount of the full
insurable value of the Mortgaged Property on a replacement cost basis or the
unpaid balance of the Mortgage Loans, whichever is less. If the Mortgaged
Property is in an area identified by any federal governmental authority as
having special flood hazards, and flood insurance



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame165.jpg]
Sch 15.3 - 6 Detroit\6661611\10\ is available, a flood insurance policy meeting
the current guidelines of the Federal Insurance Administration is in effect. All
such insurance policies (collectively, the “hazard insurance policy”) contain a
standard mortgage clause naming the originator and its successors and assigns
(including subsequent owners of the Mortgage Loan), as mortgagee. (aa) Each
Purchased Loan is covered by an Investor Commitment or Hedge Agreement. * * * *
* * * * As used in the this Schedule 15.3, the following terms have the
following meanings: “Appraisal” means an appraisal by a licensed appraiser
selected in accordance with Agency guidelines and not identified to the Seller
as an unacceptable appraiser by an Agency, and who is recognized and experienced
in estimating the value of property of that same type in the community where it
is located, and who, unless approved by the Agent on a case-by-case basis, is
not a member, manager, director, officer or employee of the Seller or any
Affiliate of the Seller, or related as a parent, sibling, child or first cousin
to any of the Seller’s or any such Affiliate’s respective directors or officers
or any of their spouses, a signed copy of the written report of which appraisal
is in the possession of the Seller or the applicable Servicer. “Broker’s Price
Opinion” means the written opinion of the value of a tract or parcel of real
property improved by a one-, two-, three- or four-family residence securing a
Mortgage Loan, issued by a real estate broker duly licensed as such by the
jurisdiction in which the subject property is located that is reasonably
acceptable to the Agent and that is not an Affiliate of the Seller or a
director, member, manager, officer or employee of the Seller or any of its
Affiliates, selected reasonably and in good faith by the Seller. “Current
Appraisal” means an Appraisal dated no earlier than ninety (90) days (or such
longer period, if any, as the Agent shall approve) before the relevant
Determination Date. “Current Broker’s Price Opinion” means a Broker’s Price
Opinion dated no earlier than ninety (90) days (or such longer period, if any,
as the Agent shall approve) before the relevant Determination Date.



--------------------------------------------------------------------------------



 
[pultemortgageexecutedame166.jpg]
Sch 23 - 1 Detroit\6661611\10\ SCHEDULE 23 TO Master Repurchase Agreement
Buyers’ Addresses for Notice As of September 4, 2015 Comerica Bank: Comerica
Bank’s address appears in Article 23. Branch Banking and Trust Company
Attention: Chad Cain 201 E. Pine Street, Suite 600 Orlando, FL 32801 Phone:
(407) 835-6681 Email: chad.cain@bbandt.com BMO Harris Bank N.A. Attention:
Catherine Blaesing 115 S. LaSalle Street 19W Chicago, IL 60603 Phone: (312)
461-7875 Email: catherine.blaeasing@harrisbank.com EverBank Attention: Paul
Chmielinski 100 Summer Street, Suite 3232 Boston, MA 02110 Phone: (857) 362-7480
Email: paul.chmielinski@everbank.com



--------------------------------------------------------------------------------



 